     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 1 of 151    1


 1                        UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
 2

 3     * * * * * * * * * * * * * * * *         )
       COMMITTEE ON WAYS AND MEANS,            )     Civil Action
 4     UNITED STATES HOUSE OF                  )     No. 19-01974
       REPRESENTATIVES,                        )
 5                                             )
                        Plaintiffs,            )
 6                                             )
          vs.                                  )
 7                                             )
       UNITED STATES DEPARTMENT OF THE         )     Washington, DC
 8     TREASURY, et al.,                       )     November 6, 2019
                                               )     10:01 a.m.
 9                      Defendants.            )
                                               )
10     * * * * * * * * * * * * * * * *         )

11

12                       TRANSCRIPT OF MOTION HEARING
                   BEFORE THE HONORABLE TREVOR N. McFADDEN,
13                       UNITED STATES DISTRICT JUDGE

14

15     APPEARANCES:

16     FOR THE PLAINTIFFS:         MEGAN BARBERO, ESQ.
                                   JOSEPHINE T. MORSE, ESQ.
17                                 TODD TATELMAN, ESQ.
                                   DOUGLAS N. LETTER, ESQ.
18                                 U.S. HOUSE OF REPRESENTATIVES
                                   OFFICE OF GENERAL COUNSEL
19                                 219 Cannon House Office Building
                                   Washington, DC 20515
20

21     FOR THE DEFENDANTS:         JAMES BURNHAM, ESQ.
                                   STEVEN A. MYERS, ESQ.
22                                 SERENA ORLOFF, ESQ.
                                   ELIZABETH SHAPIRO, ESQ.
23                                 U.S. DEPARTMENT OF JUSTICE
                                   CIVIL DIVISION - FEDERAL PROGRAMS
24                                   BRANCH
                                   1100 L Street, Northwest
25                                 Washington, DC 20530
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 2 of 151   2


 1     FOR THE PRESIDENT OF        WILLIAM S. CONSOVOY, ESQ.
       THE UNITED STATES:          CONSOVOY McCARTHY, PLLC
 2                                 1600 Wilson Boulevard
                                   Suite 700
 3                                 Arlington, Virginia 22209

 4
       REPORTED BY:                LISA EDWARDS, RDR, CRR
 5                                 Official Court Reporter
                                   United States District Court for the
 6                                   District of Columbia
                                   333 Constitution Avenue, NW
 7                                 Room 6706
                                   Washington, DC 20001
 8                                 (202) 354-3269

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 3 of 151          3


 1                 THE COURTROOM DEPUTY:      Your Honor, this is Civil

 2     Case 19-1974, Committee on Ways and Means, United States

 3     House of Representatives versus the United States Department

 4     of the Treasury, et al.

 5                 Counsel, please come forward to identify

 6     yourselves for the record.

 7                 MS. BARBERO:    Your Honor, Megan Barbero, Assistant

 8     General Counsel, US House of Representatives.          With me at

 9     counsel table, I have General Counsel Douglas Letter, Deputy

10     General Counsel Todd Tatelman and Associate General Counsel

11     Josephine Morse.

12                 THE COURT:    Good morning, folks.

13                 MR. BURNHAM:    Good morning, your Honor.      James

14     Burnham on behalf of the United States.         With me I've got

15     Steven Myers, Betsy Shapiro and Serena Orloff.

16                 Also, just to flag it for the Court, I'll be doing

17     standing and statutory jurisdiction and Mr. Myers will be

18     doing the remaining issues, accommodations, cause of action

19     and all of that.

20                 THE COURT:    Okay.

21                 MR. BURNHAM:    And I'll let Mr. Consovoy introduce

22     himself.

23                 MR. CONSOVOY:    Good morning, your Honor.          Will

24     Consovoy on behalf of the President.

25                 We have not sought argument time today.        We are
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 4 of 151      4


 1     resting on our papers.

 2                 THE COURT:    Good morning, Mr. Consovoy.

 3                 And good morning, everyone.       If you're here for

 4     the Roger Stone trial, you're in the wrong courtroom.

 5                 (Laughter.)

 6                 THE COURT:    I've got -- I thought it might be

 7     helpful to the parties to give you some initial impressions;

 8     and then I'd love your thoughts on those issues, and I've

 9     got some specific questions for you as well.

10                 On the subject-matter jurisdiction question, my

11     initial inclination, having read the briefs -- and, by the

12     way, thanks to both parties and the amici for the briefs.

13     They were very helpful and well-written.

14                 But my initial inclination is that I probably do

15     have subject-matter jurisdiction.        It looks to me like there

16     is a long history of the House subpoenaing people and

17     documents, and there's also a history of efforts to enforce

18     those subpoenas through the courts, although certainly that

19     history is not as long.

20                 But I see the Nixon-era cases, including the

21     Senate Committee here in this district, and then in front of

22     the DC Circuit, the AT&T case, Myers, Holder.          I think

23     there's a pretty strong line of cases there suggesting that

24     the House would have standing to bring this type of case.

25                 I don't want to characterize the Executive
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 5 of 151       5


 1     Branch's arguments, but it feels a little like you're saying

 2     that the cases predating Raines are no longer good law and

 3     those after Raines were only decided and that the OLC

 4     opinions are also incorrect.       And that just -- that's a

 5     tough position for me to accept.        But I appreciate your

 6     clarifications and corrections in my understanding on any of

 7     that.

 8                 On the statutory question:      Looking to AT&T, it

 9     seems to -- there's good law suggesting that 1331 would

10     apply, although I think the Executive Branch has raised some

11     good arguments about 1365.       And I'm interested in

12     understanding the Committee's perspective on how I should

13     interpret those two sections.

14                 The accommodation process:      I think the Executive

15     points to some important issues there, and I think that may

16     well have a part to play in this case.         But I'm not

17     convinced at this point that I should be dismissing the case

18     on that basis.

19                 On the cause of action area, I think the Committee

20     still has some work to do in my mind in convincing me that

21     there is a cause of action here that they can pursue or at

22     least which ones of these that they've floated are really

23     appropriate to proceed on.

24                 I think the Executive points to some important

25     precedents from the last few years, particularly Abbasi and
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 6 of 151       6


 1     others, suggesting that courts are no longer in the business

 2     of implying causes of action.       And so I'd like to understand

 3     better what I should do about the fact that there isn't a

 4     specific cause of action as there is for the Senate.

 5                 And also, on the APA, you know, again, there, it

 6     seemed to me that the Executive raises some important

 7     questions about whether the House -- or the Committee isn't

 8     trying to force a square peg into a round hole.

 9                 So that's where I am.      I very much appreciate and

10     look forward to hearing the parties' thoughts and arguments.

11                 Mr. Burnham?

12                 MR. BURNHAM:    Thank you, your Honor.

13                 And I appreciate you giving us your initial

14     thoughts initially.      Sorry to force you to decide this

15     issue.    We talked about it in the Border Wall case,

16     Mr. Letter and I; and you were able to avoid it then, but

17     here it is.

18                 In times like today, when political passions are

19     running hottest, that is when it is the most important to

20     adhere to the fundamental constitutional principles that

21     have governed our republic for 200 years.

22                 I appreciate your Honor's comments about the prior

23     cases, but I think it would help if I just took half a step

24     back and explained why we think our position is clearly

25     correct as a matter of first principles under the
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 7 of 151     7


 1     Constitution and under Raines versus Byrd.         And then I think

 2     it'll be easier for me to explain why AT&T is not binding

 3     and why the two cases post-Raines were just wrongly decided.

 4                 The Constitution's structure, fundamental

 5     principles of Article III --

 6                 THE COURT REPORTER:     Counsel, I'm going to have to

 7     ask you to slow down.

 8                 MR. BURNHAM:    Yes, ma'am.

 9                 The Constitution's structure, fundamental

10     principles of Article III jurisdiction and basic statutory

11     construction all make clear that the Constitution gives the

12     political branches the tools they need to resolve their

13     disagreements.

14                 As far as Raines versus Byrd, I think it dispels

15     any doubt about that.      As Justice Scalia later put it for

16     himself, the Chief Justice and Justice Thomas in Windsor,

17     quote, "Raines did not formally decide this issue, but its

18     reasoning does."     That's at Page 790 of his dissent.

19                 Justice Souter and Justice Ginsburg concurred in

20     that decision and explained that, quote, "Intervention in

21     such a controversy would risk damaging the public confidence

22     that is vital to the functioning of the judicial branch by

23     embroiling the federal courts in a power contest at nearly

24     the height of its tension."       And that's the end of the

25     quote.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 8 of 151            8


 1                  So the principle that underlay Raines is, I think,

 2     one of the most fundamental separation-of-powers principles

 3     we have, which is standing.       Standing requires two things:

 4     that a dispute be amenable to judicial resolution and that

 5     there be a concrete and particularized injury.

 6                  And I think when we're looking at especially the

 7     post-Raines cases, Judge Bork -- then-Judge Bork's aphorism

 8     in Barnes versus Kline, which I know your Honor is familiar

 9     with, is applicable, which is that, quote, "Major

10     alterations in the constitutional system can be accomplished

11     through what seem to be minor adjustments in technical

12     doctrine."    And that's at Page 23 of Judge Bork's dissent.

13                  So if you look at Raines, what drove the analysis

14     in Raines and the way Raines put it was they looked at

15     history and they looked at a series of great institutional

16     clashes between Congress and the Executive Branch.              In all

17     of those examples that Raines gave, the Executive Branch had

18     the same direct stake in the power at issue that the House

19     Committee or the House of Representatives has here.

20                  So the first example they gave was Andrew Johnson

21     and the Tenure of Office Act.       The President had a direct,

22     vested, institutional interest in his ability to remove

23     Executive officers.

24                  So if -- what the Court said, though, is that it

25     would have been crazy to think that rather than fire
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 9 of 151        9


 1     Secretary of War Edward Stanton and attempt impeachment,

 2     Andrew Johnson could have simply sued Congress or sued the

 3     House or sued the Senate for a declaratory judgment in this

 4     Court that the Tenure of Office Act was unconstitutional.

 5                 That didn't happen.     And it didn't happen because

 6     that's just completely inconsistent with how the

 7     Constitution operates.      I don't know how you distinguish

 8     this case from that example.

 9                 They gave other examples.      They talked about INS

10     versus Chadha, where the Attorney General's ability to

11     decide removal issues was subject to a one-house legislative

12     veto.    Again, the Attorney General's institutional interest

13     in that authority was just as direct, just as concrete and

14     just as clear as the Committee's interest here.

15                 But the Attorney General can't sue over that.          And

16     that's because this is just -- that's just not how our

17     Constitution operates.

18                 And so the way the Court put it is they didn't say

19     individual legislators.      The quote they gave is:      "It is

20     evident from several episodes in our history that in

21     analogous confrontations between one or both houses of

22     Congress and the Executive Branch, no suit was brought on

23     the basis of claimed injury to official authority or power."

24                 I think that quote tells you that what the Supreme

25     Court was saying was not that this was about whether it's
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 10 of 151   10


 1      three Congressmen or the entire House of Representatives.

 2      What they're saying is that it speaks about the difference

 3      between institutional injury and personal injury or, as the

 4      Court put it, a loss of political power versus something

 5      that affects the individuals personally.

 6                  The way the Court explained it is they said there

 7      would be, quote, "nothing irrational about a system that

 8      granted standing in these cases, but it is obviously not the

 9      regime that has obtained under our Constitution to date."

10      That's at Page 828.

11                  That's a principle that goes all the way back to

12      Marbury versus Madison, where Chief Justice Marshall said

13      that, quote, "The province of the Court is solely to decide

14      on the rights of individuals" at Page 170.

15                  Sorry.   I'll slow down.

16                  And so I think that tells you that the mode of

17      analysis in Raines, which is binding on this Court and does

18      postdate AT&T, which is the only arguably binding decision

19      the Court has to grapple with, has completely eviscerated

20      the analysis in AT&T.

21                  And in fact, the DC Circuit itself has said as

22      much in Chenoweth, where they said that after the 1970s,

23      quote, "The Supreme Court began to place greater emphasis

24      upon the separation-of-powers concerns underlying the

25      Article III standing requirement."
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 11 of 151            11


 1                  There's just been -- sorry.      Please.

 2                  THE COURT:   Well, I mean, Mr. Burnham, you know, I

 3      agreed with you on -- in the last case where this was about

 4      interpretation, the correct interpretation of a typical

 5      statute.

 6                  But I also suggested that maybe there's something

 7      different between subpoena enforcement and each house's

 8      investigative authority and general concern about ensuring

 9      that the law is properly executed, which is clearly your

10      purview, not Congress's, certainly not one member -- or one

11      house of Congress.

12                  So why am I wrong about thinking that the

13      investigative authority and the enforcement -- the subpoena

14      enforcement to back up that investigative authority isn't

15      different from all of those cases about whether, you know,

16      laws are being executed properly?

17                  MR. BURNHAM:    Right.

18                  So on the one half of this, you have the

19      amenability to judicial resolution.        That is a point about

20      Congress suing the Executive.        That is categorical.       And so

21      whether they're suing about a subpoena or the appropriations

22      power or something else, the history of this is overwhelming

23      that they don't have the ability to bring the Executive

24      Branch into court.

25                  There are a bunch of examples that Judge MacKinnon
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 12 of 151    12


 1      gathers in his concurrence in Nixon versus Sirica, which is

 2      487 F.2d 700.    It goes all the way back to George

 3      Washington, who threatened to turn over papers related to

 4      the Jay Treaty.

 5                  Nobody thought that that would lead to litigation.

 6      What it instead led to is the House threatening not to

 7      appropriate funds for a priority of General Washington --

 8      I'm sorry -- President Washington.        And then President

 9      Washington, you know, gave over some information and they

10      worked it out together.

11                  There's examples from President Tyler, Grover

12      Cleveland, Presidents Jefferson, Jackson, Tyler, Polk,

13      Buchanan, Grant, Cleveland, Coolidge, Hoover, Franklin

14      Roosevelt, Truman, Reagan, Clinton.        All of these presidents

15      as long as the country has existed have fought with Congress

16      about information.     Congress has never tried to bring one of

17      those to court until the '70s, and there's only two or three

18      examples even in the '70s.      And the first time the House

19      tried to do it was 2008.

20                  And so I just think that history is overwhelming

21      when you think about the basic question of whether this is

22      the kind of dispute that courts are supposed to be

23      adjudicating under the separation of powers and under

24      Article III.

25                  Now, to answer your question even more directly,
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 13 of 151         13


 1      the only potential distinction between the Appropriations

 2      Clause case and this case is how the House's institutional

 3      interest in their subpoena is more direct.

 4                  But that is not a distinction that I think matters

 5      under Raines or frankly under the reasoning of this Court's

 6      decision in the Border Wall case.       The way this Court put it

 7      in its own opinion was the Constitution does not grant the

 8      House, quote, "standing to hale the Executive Branch into

 9      court claiming a dilution of Congress's legislative

10      authority."    That was at Page 11 of the Court's opinion.

11                  But a subpoena is no different than that.           The

12      subpoena power is itself an implied power that, as McGrain

13      versus Daugherty and other cases have told us, is merely an

14      incident of the legislative power.

15                  So there's no difference from a constitutional

16      perspective between failing to provide information that one

17      house of Congress or one committee of Congress thinks it

18      needs to enact legislation and draining the legislation of

19      its intended force.      They're the same.    I mean, one is

20      actually less of an injury to the House if you think about

21      it than the other.

22                  THE COURT:    Well, I'm not sure about that,

23      because, I mean, legislation is -- that takes both houses

24      and the President, right, to legislate, whereas

25      investigating is something that each house gets to do
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 14 of 151        14


 1      individually and to work on crafting legislation.          Doesn't

 2      that go down to the house -- the rules of each House and its

 3      ability to function independently?

 4                  MR. BURNHAM:    No, because I think what you're

 5      talking about is just something that's antecedent to

 6      legislation itself.     So the power to enact legislation is

 7      Congress's power.     Congress has an implied power to seek

 8      information only to the extent that it has a legitimate

 9      legislative purpose.

10                  So one of the issues in this case that we'll talk

11      about if we get to the merits will be whether they have a

12      legitimate legislative purpose in trying to obtain -- I

13      think it's eight years of the President's personal tax

14      returns.

15                  We think they don't; they think they do.        And we

16      can talk about that.

17                  But that is not different in kind from the

18      enactment of legislation or the sort of same issue the Court

19      already confronted in House versus Mnuchin.

20                  I think -- to put it another way, when the

21      Executive Branch does, as the DC Circuit put it in Campbell,

22      quote, "something Congress voted against," end quote, that's

23      no different than the Executive Branch declining to provide

24      information that Congress has asked for.        It's just a

25      deprivation of what Raines described as political power as
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 15 of 151         15


 1      compared to what Raines also distinguished it from, which is

 2      the, quote, "loss of any private right."

 3                  THE COURT:   So Raines focused on the history, as

 4      you point out.    And I thought there's really very little

 5      history, if any, of either house thinking that it can

 6      enforce the law or ensure that the Executive Branch is

 7      enforcing the law correctly.

 8                  But that's very different from the history that

 9      you just recited in these subpoena -- well, subpoena

10      examples.    To be fair, they're not cases; and I hear your

11      point there.

12                  But Congress has been subpoenaing for a long time,

13      and the Executive has been complying for a long time.           And

14      isn't maybe the difference that -- is this the first time

15      the Executive Branch isn't complying?

16                  MR. BURNHAM:    No.   So the examples I gave are all

17      examples where there was a fight, where the Executive was

18      not doing what Congress wanted.

19                  And I don't dispute -- we don't dispute that

20      Congress has the power to issue subpoenas.         But the Supreme

21      Court decided a century ago in Reed versus County

22      Commissioner of Delaware County that, quote, "Authority to

23      exert the powers of Congress to compel production of

24      evidence differs widely from authority to invoke judicial

25      power for that purpose."      And that's at Pages 388 to 389.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 16 of 151        16


 1                  And I think what that gets at is, there's no

 2      question that they have the power to issue the subpoena.

 3      And there's no question that they have every -- all sorts of

 4      tools they can use to try to wring the information out of

 5      the Executive Branch.

 6                  I think the thing that is totally unprecedented

 7      except for the last 20 years with one or two examples in the

 8      Nixon era that didn't address jurisdiction at all -- or that

 9      didn't address this constitutional issue at all -- is

10      that -- I lost my train of thought.        But anyway, you

11      understand what I'm saying.

12                  THE COURT:   Yes.   I think so.

13                  What's, though, the --

14                  MR. BURNHAM:    Sorry.    To go back to what I was

15      going to say, if you want.

16                  THE COURT:   Well, before I forget --

17                  MR. BURNHAM:    Please.   Yes.

18                  THE COURT:   -- my own train of thought:       So you

19      agree that they can issue subpoenas.         The OLC, as you know,

20      has said they have three basic ways to enforce those:

21      contempt power, locking someone up and bringing a civil

22      case.   And OLC also says that the first two are impractical

23      and perhaps unconstitutional vis-à-vis an Executive

24      official.

25                  So if we all agree that they can subpoena, what
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 17 of 151    17


 1      are they to do when they're going against an Executive

 2      Branch official if their other two options aren't going to

 3      do anything?

 4                  MR. BURNHAM:    So just to be clear, OLC said that a

 5      couple times in the 1980s, but that has not been the view of

 6      OLC for 35 years.     And it's certainly not OLC's view today.

 7                  THE COURT:   Have they withdrawn those opinions?

 8                  MR. BURNHAM:    I'm not sure if they've withdrawn

 9      the opinions.    But I mean, we are here on behalf of the

10      United States and the Justice Department speaking for the

11      entire Executive Branch in taking these positions, which are

12      positions we've taken since at least the Myers case.

13                  And so I just -- I mean, things that Chuck Cooper

14      and Ted Olson issued in the 1980s are no longer the view of

15      the Executive Branch.      I just want to be clear.

16                  THE COURT:   Okay.    Well --

17                  MR. BURNHAM:    It doesn't mean you can't rely on

18      them for their persuasive value, but they are not our views

19      on the suing part.

20                  THE COURT:   Understood.    I think I understand what

21      you're saying.

22                  But as to OLC --

23                  MR. BURNHAM:    Sure.

24                  THE COURT:   -- is there a more recent opinion that

25      I should be looking at that has called into question those
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 18 of 151        18


 1      prior opinions?

 2                  MR. BURNHAM:    Well, so, I mean, I'm happy to go

 3      ask Mr. Engel when I get back to the Department and let your

 4      Honor know if they have issued a new opinion.

 5                  But I do know that -- I mean, OLC is -- without

 6      getting into the internal deliberations, this is the

 7      Department's position.      And so the brief in Myers is, you

 8      know, an official repudiation of the analysis in those OLC

 9      opinions, because the Department has said to then Judge

10      Bates and we're telling you now that our view is that the

11      House cannot sue us.

12                  So all I'm saying is that there's not -- it

13      doesn't mean -- they're not -- they don't evaporate.            So the

14      Court can read them, if the Court finds them persuasive.

15      That's obviously the Court's prerogative.         All I'm saying is

16      the Department has thought about this issue a lot since the

17      1980s, and the position that I'm articulating today is our

18      reasoned position.

19                  I would also just say that back in the '80s,

20      things were a lot different.       I mean, the DC Circuit law

21      back then was that legislators could bring the Executive

22      Branch into court about all kinds of random institutional

23      injuries and the like.      I mean, Bork's opinion in Barnes

24      versus Kline, of course, was a dissent.        And I note that

25      that dissent is around the same time as those OLC opinions.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 19 of 151         19


 1                  And just while we are on the topic of persuasive

 2      authority, it's true that those opinions are out there.            But

 3      we have Justice Scalia's dissent in Windsor joined by the

 4      Chief Justice and Justice Thomas as well as Judge Bork's

 5      dissent in Barnes versus Kline.       So I think those are also

 6      very important, persuasive authorities that the Court should

 7      consider.

 8                  But setting aside what the significance of the OLC

 9      opinions are, your Honor asked:       What is Congress supposed

10      to do?

11                  Congress has a lot of tools to get what it needs

12      out of the Executive Branch.       It has the power to

13      appropriate; it has the power to withhold appropriations; it

14      has the power to pass legislation, which it used to great

15      effect in, for example, its battles with President Andrew

16      Johnson when they had a veto-proof majority in both houses

17      of Congress.    Congress has the ability to refuse consent to

18      Executive Branch nominations, judicial nominations.             There's

19      a lot of things Congress can do if it has sufficient

20      political support in Congress and sufficient political will

21      to make the Executive do what it wants.

22                  I actually think --

23                  THE COURT:   To be fair, though, Mr. Cooper didn't

24      mention any of those in his memo, which is not to say that

25      maybe he wasn't wrong.      But it's just kind of surprising --
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 20 of 151           20


 1                  MR. BURNHAM:    Sure.

 2                  I don't think Mr. Cooper had the benefit of

 3      Judge -- I don't know the exact timing between Barnes versus

 4      Kline and Mr. Cooper's opinion.       He certainly didn't have

 5      the benefit of Raines versus Byrd.        And he also -- this just

 6      had not been a thing at that time.        That was after AT&T,

 7      when of course the Executive Branch went into court.            And I

 8      think that case is different, and I'll get to that in a

 9      minute.

10                  But that was just at a time when the DC Circuit

11      itself had a very different view of how these sorts of

12      disputes work.

13                  And so I just -- I don't know.       I don't think

14      Mr. Cooper was writing on the same slate we're looking at

15      today.    And I don't blame him.     But I don't think that he --

16      you know, they had the benefit of the Supreme Court's

17      analysis in Raines.     And I don't think they thought about

18      the issues the way that we think about them now and the way

19      that I think it the right way to think about them.

20                  And one other point I would want to make on the

21      congressional tools point:      There's no question -- I mean,

22      none -- in a judicial enforcement of congressional subpoenas

23      against anyone, but certainly against the Executive Branch,

24      is not -- has not been a feature of our republic for the

25      vast minority of its history.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 21 of 151         21


 1                   There's one or two examples in the '70s.       I think

 2      it's actually just Senate Select Committee, DDC and DC

 3      Circuit.    There is, like, one case in the '80s where they

 4      went against a privity party and then there's Myers and

 5      Holder.

 6                   So I just think that, you know, if the Court were

 7      to change that and if subpoenas were to become the

 8      inexorable command that they say, that would be a major

 9      revolution in the balance of powers between Congress and the

10      Executive, because what had always been the subject of

11      political compromise, political give-and-take, would

12      suddenly become something that is politically costless to

13      issue.    Every chairman can issue as many subpoenas as he or

14      she wants.    There's no political cost.      It just generally

15      doesn't require a vote, as I understand it, though

16      Mr. Letter will correct me if I'm wrong, of the full House

17      to issue a subpoena.      They can -- they'll be flying around

18      everywhere.

19                   And they will all be coming to court to enforce

20      them against all the different parts of the Executive

21      Branch, and all we'll be doing all day long is responding to

22      subpoenas.    And all this Court -- it'd be like FOIA.          All of

23      a sudden, you'll have your FOIA docket --

24                   THE COURT:   Heaven forbid.

25                   MR. BURNHAM:   Yes.   Well, I know what motivates
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 22 of 151          22


 1      the Court.    So we don't want another FOIA docket.        No.

 2                   But -- so I think, though, the history really

 3      matters, because that would be a major upheaval in the way

 4      the branches have related to each other.        What it would not

 5      be is finding that these are not justiciable because these

 6      have never happened before.

 7                   So we know that the country has operated perfectly

 8      fine for over 200 years without the House suing the

 9      Executive Branch in court.      And I just think that, you know,

10      the Court would need a much more compelling legal argument

11      than has been offered in order to upend all of that history.

12                   THE COURT:   Mr. Burnham, obviously, Congress has

13      been sending subpoenas your way for hundreds of years.           Are

14      you familiar with a case where the Executive Branch has

15      said, "No"?

16                   MR. BURNHAM:   Well, the George Washington example.

17      I mean, all the examples --

18                   THE COURT:   I thought he did end up giving the

19      documents.

20                   MR. BURNHAM:   They had a compromise.     I don't know

21      that it was -- I'd have to go check.        I don't think he gave

22      literally every piece of paper Congress wanted.          I think

23      they reached a political compromise.

24                   All the examples I gave were examples of fights

25      between the two where there was, you know, pushback and
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 23 of 151     23


 1      Congress used its tools and they reached a compromise.

 2      That's a good thing.     That's how the Constitution is

 3      supposed to work.     And there are some documents that the

 4      Executive Branch may be very loath to provide and there are

 5      some others that it might be less loath to provide.

 6                  It's perfectly appropriate that Congress would

 7      have to exert more political pressure to get this category,

 8      the stuff we really don't want to give over, as compared to

 9      the category that we don't care about.

10                  That's a feature.     That's the way the separation

11      of powers works.

12                  And so -- but what they want to do is say that it

13      doesn't matter what the Senate thinks.        Right?   Because they

14      don't even have the ability to use all of Congress right

15      now.   It's just the House, generally speaking, to enforce

16      these subpoenas.

17                  But now the House can issue whatever subpoenas it

18      wants, and then we'll rely on the judiciary to come in and

19      kind of be our enforcer against the Executive Branch and

20      make sure we get literally every single piece of paper we

21      ask the Executive Branch for.

22                  That is completely different from how things have

23      ever operated before, even after Myers, because of course

24      Myers and Holder are just District Court opinions.

25                  So it's not as though that has become the sort of
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 24 of 151      24


 1      established law in the United States.

 2                  And I just think that is a major revolution in the

 3      way the branches interact with each other that they have not

 4      provided any legal basis for as a constitutional or

 5      statutory matter.

 6                  THE COURT:   I think what they're going to tell me

 7      is what is revolutionary is for the Executive Branch to just

 8      say:   Pound sand.

 9                  MR. BURNHAM:    Right.

10                  THE COURT:   That's never happened before.

11                  MR. BURNHAM:    I think the burden would be on them

12      to show that Presidents Andrew Johnson, President Grover

13      Cleveland, past presidents -- presidents and Congress have

14      been fighting for as long as the presidency and Congress has

15      existed.    And presidential resistance to doing whatever

16      Congress wanted is hardly a new phenomenon.

17                  President Andrew Johnson was impeached and only

18      was -- was failed to be removed by one vote.         The battles

19      between him and Congress in that era are -- were quite

20      serious.    And there's plenty of other examples of that

21      throughout history.

22                  So the notion that all of a sudden we need to

23      invent a new right to go to court because the Congress all

24      of a sudden can't use the political tools it has

25      successfully used for 220 years, I think the House has a
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 25 of 151    25


 1      pretty heavy burden to carry to show that that is really the

 2      case, and I don't think they've come anywhere close to

 3      carrying that burden here.

 4                  THE COURT REPORTER:     Sir, could you please slow

 5      down.

 6                  MR. BURNHAM:    Yes.   Of course.

 7                  THE COURT:   Tell me about AT&T.      Why am I --

 8                  MR. BURNHAM:    Of course.

 9                  THE COURT:   -- not bound by that?

10                  Of course.

11                  So look:   I think the first point is just, you

12      know, the holding of AT&T is -- that's at issue is four

13      sentences long and just asserts as sort of a conclusory

14      matter that the House as a whole has standing to assert its

15      investigatory power.

16                  You know, that is a decision that predates a sea

17      change in the law, exemplified by Raines, and that the DC

18      Circuit itself has recognized.

19                  So in Chenoweth, the DC Circuit in discussing the

20      1974 Kennedy decision, which was two years before AT&T, said

21      that after the 1970s, the quote I read earlier, the Supreme

22      Court has begun to recognize much more the

23      separation-of-powers components of standing.

24                  And so I think when AT&T said that, the reason why

25      it's only four sentences and doesn't have any analysis, any
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 26 of 151    26


 1      citations or anything, that's because it was predicated on a

 2      legal rule in the DC Circuit that has been completely

 3      abrogated by Raines, which was that the legislators coming

 4      in to sue the Executive Branch is a perfectly normal feature

 5      of our Constitution.

 6                  THE COURT:   Do you agree that it's actually a

 7      holding and, but for Raines, I would be bound by it?

 8                  MR. BURNHAM:    No.   That was going to be my next

 9      point.

10                  I mean, it's not -- I don't believe that issue was

11      contested in the case.

12                  And so there's a very strong argument that that's

13      just a drive-by jurisdictional holding, which the Supreme

14      Court in many cases -- but Steel Co. is the most sort of

15      canonical case -- has said are not binding on the courts.

16                  So I think --

17                  THE COURT:   It wasn't exactly a drive-by, was it?

18      I mean, they kind of come up with this.        They steer into it.

19      Right?   The standing is always in front of the Court.

20                  MR. BURNHAM:    Sure.

21                  THE COURT:   And I think the parties didn't even

22      argue 1331, you know.      The Circuit kind of came up with this

23      idea that 1331 should -- and therefore it's okay.          And

24      whether that's a good idea or not, this wasn't accidental.

25                  MR. BURNHAM:    So two separate points.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 27 of 151        27


 1                   And I don't mean to suggest that it is the

 2      prototypical drive-by holding.       I guess I would say it's a

 3      drive-by holding "light" in that these -- the 1331 issue, of

 4      course, is about statutory jurisdiction.

 5                   So there's two pieces of this:      There's whether

 6      the House has appellate standing to -- as a constitutional

 7      matter to take the appeal, and then there's the question of

 8      whether there's a statutory basis for jurisdiction.

 9                   Neither of those as best I can tell were subject

10      to any sort of adversarial briefing before the DC Circuit.

11      It is true that the DC Circuit did directly address them.

12      My only point is that, given the almost summary way in which

13      it did, given what the law was in 1976, and -- which is

14      completely different from now in the way the DC Circuit

15      itself has recognized in Chenoweth.        I mean, the DC Circuit

16      has told us in Chenoweth that everything has changed since

17      the 1970s.

18                   And so I just think that for better or worse, the

19      line in AT&T is not binding on this Court, and the Court

20      therefore has an obligation to get this issue right.            It has

21      to get it right in light of, you know, Raines, the

22      constitutional principles at stake and all of that.

23                   One other point on AT&T:     The posture of AT&T was

24      quite different.     So in that case, the Executive Branch had

25      sued a private party in District Court.        So you have one
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 28 of 151    28


 1      major distinction, which is that case featured someone with

 2      private rights and obligations.       That's a big difference.

 3                  So the Executive Branch in that case didn't sue

 4      the House; it sued a private company.

 5                  And then the House intervened in the case and

 6      said:   You know, this is really all about our subpoena, and

 7      we'd like to defend it.

 8                  The only jurisdictional issue presented to the DC

 9      Circuit was whether in an Executive Branch-initiated case

10      against a private party, where a District Court quashed a

11      subpoena, so the subpoena was, you know, blown apart by the

12      District Court, could the House in that posture as an

13      intervenor bring an appeal to the DC Circuit?

14                  Now, even if you think that their holding that

15      they could do that is good law today, that is a very

16      different situation from this.

17                  So at a minimum, you would have to be extending

18      that to say that because the DC Circuit allowed a House

19      intervenor to take an appeal from a quashed subpoena in an

20      Executive Branch-initiated case, to say that that means the

21      House can now all the time sue the Executive Branch about

22      any subpoena it wants would be a substantial extension of

23      AT&T.

24                  So I think at a minimum --

25                  THE COURT:   Is that right, though?      I thought
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 29 of 151          29


 1      standing is standing and that a defendant intervenor has to

 2      prove it.    I mean, I've looked to that when I've decided

 3      whether or not to grant defendant intervenor motions.

 4                  And I guess I wasn't aware that that standing

 5      analysis really changes depending on whether you're an

 6      intervenor or where in the case this comes.

 7                  MR. BURNHAM:    So the amenability of the dispute to

 8      judicial resolution certainly would change or could change

 9      when you have the interposition of a private party, when

10      there's a private party in the case whose private rights and

11      obligations are at issue.

12                  It is true that the Court generally has an

13      obligation to think about defendant intervenor standing.

14      But, you know, when you have other defendants with standing,

15      when you have other plaintiffs with standing, you know, it's

16      not unusual, I think, in the DC Circuit certainly for them

17      to just not delve into the standing of every person.            Now,

18      that's not this case, because here they've addressed it

19      directly.

20                  The other point I would make about why it's so

21      different, you know, under separation of powers, if you look

22      at Buckley versus Valeo, what Buckley says is that, quote,

23      "The power to seek judicial relief is authority that cannot

24      possibly be regarded as merely an aid of the legislative

25      function in Congress."
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 30 of 151       30


 1                  Another way they put it is, quote, "A lawsuit is

 2      the ultimate remedy for a breach of the law.         And it is to

 3      the President and not to the Congress that the Constitution

 4      entrusts the responsibility to take care that the laws be

 5      faithfully executed."      That's at Page 138 of Buckley.

 6                  So what I -- the point I'm trying to make is the

 7      fact that the Executive initiated the lawsuit, the fact that

 8      it included a private party, the fact that the District

 9      Court had quashed the subpoena and so the House was -- you

10      know, there could be an argument that that's much closer to

11      nullification than what we're talking about here, because

12      the District Court had said the subpoena's out, and all

13      we're talking about is appellate standing.

14                  All that tells us that applying that case here

15      would be an extension of it.

16                  Now, it might be an extension that if all you had

17      was AT&T, the Court would conclude it is appropriate and

18      sort of flows naturally from it.

19                  But, of course, AT&T's not all you have.        You have

20      to reconcile AT&T with Chenoweth, with Raines, with

21      Campbell, with all of these decisions that came after.

22                  And I think, given the water that went under the

23      bridge after it, there's certainly not a basis to extend it.

24      And I would suggest, as we've argued in our briefs, that

25      that line in AT&T is no longer binding at all.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 31 of 151       31


 1                  THE COURT:   No court has suggested that AT&T is no

 2      longer good law.     Is that correct?

 3                  MR. BURNHAM:    I believe this issue's only -- the

 4      answer is no, but -- as far as I know.        I believe this

 5      issue's only been joined in Myers and Holder, though.

 6                  So I don't think there's been -- I mean, not a lot

 7      of courts have had the opportunity to wrestle with that

 8      question.

 9                  I also think that Chenoweth strongly implied it.

10      Now, Chenoweth was talking about the Kennedy decision.          I

11      think it's Kennedy versus Samson, although I could be

12      garbling that.    It's in Chenoweth.      But Chenoweth did say

13      that the DC Circuit's 1970s-era cases on legislative

14      standing generally have been overtaken by the Supreme

15      Court's subsequent emphasis on separation of powers.

16                  So, you know, Kennedy is just two years before

17      AT&T.   And so I actually do think the DC Circuit has been

18      fairly candid about the fact that a lot has changed since

19      then.

20                  And so I think, you know, between the points I

21      made about why AT&T's distinguishable, the reasoning of

22      Raines, the reasoning of this Court's own opinion in House

23      versus Mnuchin and Chenoweth's own acknowledgement that

24      things have changed, I think there's plenty there to open

25      the door for the Court to come to the right conclusion as
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 32 of 151       32


 1      opposed to just finding itself bound by AT&T.

 2                  One other point on DC Circuit cases:       Your Honor

 3      had mentioned the Senate Select Committee case.          I just

 4      wanted to make clear that case did not address the

 5      jurisdictional issues in the case at all, the DC Circuit

 6      case.

 7                  THE COURT:    Yes.   I think that the Committee will

 8      say it was implied.      There was kind of some assumptions that

 9      they would have jurisdiction.       But I agree that it was not

10      directly on point.

11                  MR. BURNHAM:    They didn't even expressly address

12      it.    So I just would submit that really is a drive-by

13      jurisdictional holding, because they didn't get into it at

14      all.    And so I don't think that's binding on the Court at

15      all.

16                  So if I may just turn, then, to the DC -- the DDC

17      cases, I don't think there's much else to say, unless your

18      Honor has questions.

19                  But I think they actually provide a good point to

20      pivot to the statutory jurisdiction argument, because in

21      Myers the issue was not raised.       So Judge Bates does find

22      1331 jurisdiction, but he did that on his own.

23                  The issue was not briefed; there was not an

24      adversarial presentation on it; the Executive Branch didn't

25      contest the availability of 1331.       Of course, we can't waive
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 33 of 151       33


 1      jurisdictional issues, and so he addressed it himself.

 2                   And then in the subsequent decision, Judge Berman

 3      Jackson's decision in Holder, which we call the Fast and

 4      Furious case, did not address the 1996 amendment.          And so

 5      let me get into that argument, I think, directly, unless you

 6      have more questions about the constitutional issues.

 7                   THE COURT REPORTER:    Sir, I'm going to ask you to

 8      slow down.

 9                   MR. BURNHAM:   Yes, ma'am.

10                   So I think everyone would agree that before

11      Congress -- you know, even if it is possible for Congress to

12      give judicial jurisdiction for all of these disputes about

13      every subpoena that the House might want to issue, at a bare

14      minimum, it needs to go through the exercise of bicameralism

15      and presentment and give that jurisdiction to the Courts

16      directly.    It can't simply avoid even that exercise before

17      injecting these sorts of disputes into the Courts.

18                   Now, on jurisdictional provision, as the Court

19      knows, the Court has to read the US Code in harmony and make

20      it make sense all together.      The Court has to read all the

21      provisions and figure out if -- what the House -- or what

22      the right interpretation is in light of what all of them

23      say.

24                   If I may hand --

25                   THE COURT:   So I mean, the harmonious point, that
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 34 of 151       34


 1      doesn't always work.      Right?    There are plenty of statutes

 2      that are duplicative or tough to read together.

 3                   And so --

 4                   MR. BURNHAM:   Right.

 5                   THE COURT:   -- the Committee's point is that

 6      1365 -- is that --

 7                   MR. BURNHAM:   Yes, your Honor.

 8                   THE COURT:   Yes.     1365 was focused on kind of an

 9      anomaly and specific issues with the Senate --

10                   MR. BURNHAM:   Right.

11                   THE COURT -- and that it doesn't actually tell us

12      a lot about 1331.     Why isn't that right?

13                   MR. BURNHAM:   Well, because that doesn't -- it

14      doesn't explain the text or the history of the provision at

15      all.

16                   So to take a step back, the way the House reads

17      1331 is it's providing jurisdiction for all subpoena

18      disputes to come into court because they present, as the

19      House tells it, a federal question of law.         And so the

20      Senate, the House, whoever, can come into court, and that

21      provides jurisdiction.

22                   So that has -- there's a couple problems with

23      that.   The most obvious problem with that is that it

24      overrides.    It doesn't just make 1365 superfluous; it

25      overrides the limitations in 1365 itself.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 35 of 151        35


 1                  So if you read 1365, it very carefully carves out

 2      this exact kind of suit.      It says:    The Senate may go to

 3      courts to enforce subpoenas, but it may not go to court to

 4      enforce subpoenas against officials in the Executive Branch.

 5                  Now, they have a very convoluted story about how

 6      in 1976, they removed the amount-in-controversy requirement

 7      for 1331, and then they needed this to plug the gap, but

 8      they could use 1331 for the Executive Branch.

 9                  I don't find that story persuasive at all based on

10      the text of the provisions, but it doesn't matter,

11      because -- if I could just hand this up to your Honor,

12      unless this thing works.

13                  I'll use the ELMO if it's okay.       Yeah.

14                  THE COURT:   It'll pop up for them, too.

15                  MR. BURNHAM:    Thank you, your Honor.

16                  I can hand it up if you want.      It's okay.

17                  THE COURT:   While we're getting that,

18      Mr. Burnham --

19                  MR. BURNHAM:    Sure.

20                  THE COURT:   -- I think the Committee explains that

21      1365 does some things that 1331 does not.         For instance, it

22      allows for the suit to continue on even when the Senate

23      adjourns or is in recess.

24                  Why isn't that enough to distinguish these two?

25                  MR. BURNHAM:    Because that's Subsection (b), not
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 36 of 151        36


 1      Subsection (a).     And so even if the Committee can come up

 2      with a story that makes Subsection (b) relevant, it has no

 3      explanation at all, none, for why overriding the limitations

 4      in Subsection (a) using 1331 -- maybe if it's okay, I'll

 5      just hand it up -- thank you, your Honor -- is sensible.

 6                  And the reason why -- I think the real -- the

 7      thing that really is dispositive in favor of our argument

 8      here is the highlighted portion.       The highlighted portion

 9      was added to the statute in 1996, so long after 1331 as it

10      exists today existed.

11                  The Committee has no explanation at all for why

12      Congress would have gone to the trouble of adding this

13      provision if 1331 means what they say.

14                  Indeed, this provision is very careful.        It very

15      carefully preserves the compromise in Subsection (a).           It

16      says that the Senate Committee can sue an Executive

17      official, but only when the Executive official is asserting

18      a personal privilege, not one that's been authorized by the

19      Executive Branch.

20                  If the Committee is right about 1331, that

21      language is meaningless.

22                  And so I just don't understand how the Court could

23      read 1331 next to 1365 and interpret 1331 to have the

24      revolutionary effect that they ascribe to it, particularly

25      when there's nothing in the legislative history of the
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 37 of 151            37


 1      removal of the amount-in-controversy requirement that

 2      indicates anything about trying to suddenly bring the entire

 3      fight between the -- the age-old fight between the Executive

 4      and Congress about information into the federal courts,

 5      whereas there is information in the legislative history of

 6      1365 that says they intentionally did not extend this

 7      provision to Congress.

 8                  I'm paraphrasing, but only slightly.

 9                  THE COURT:   To the House.

10                  MR. BURNHAM:    To the House.    Yes.   Sorry.      To the

11      House.   Right.

12                  But the House committees hadn't had time to study

13      the issue and all of that.

14                  Now, they also say they don't mean this

15      provision's enactment to oust them of any jurisdiction they

16      have, but they also say they don't give it to the House.

17                  I don't know what the answer would be.        I don't

18      think there is an answer to the '96 amendment.         The Holder

19      case does not address this issue at all.        Judge Bates did

20      not have to grapple with this issue because it -- I mean, it

21      wasn't -- no fault of his own.       It just wasn't presented to

22      him.

23                  And so I actually don't think your Honor has any

24      prior authority anywhere that deals with this argument.

25                  And I would just also note, this is a much
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 38 of 151     38


 1      narrower, simpler path to dispose of this suit because this

 2      is something -- your Honor doesn't need to address the

 3      constitutional issues if it -- if the Court find no

 4      statutory jurisdiction.

 5                  And this is something that, if the House is right

 6      about this and Congress really wants these suits in court,

 7      Congress can cure, because all Congress would have to do is

 8      enact a provision like this that allows them to sue the

 9      Executive Branch.

10                  I would submit the natural inference, though, from

11      this text that carves out the Executive Branch is that they

12      can't pass it, because no President will want to give

13      statutory jurisdiction to let Congress sue the President in

14      court.

15                  THE COURT:   Now, AT&T found that 1331 applied.

16      And I don't think Raines would touch on this part of AT&T.

17      Right?

18                  MR. BURNHAM:    That's right.    So a couple points

19      about that:

20                  So AT&T's reliance on 1331 is at least arguably

21      dicta, because the case had been a United States-initiated

22      case in the District Court under 1345.        No one had raised

23      the idea that it would actually be 1331 rather than 1345.

24      And perhaps --

25                  THE COURT:   It's not dicta.     Right?   I mean, I
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 39 of 151         39


 1      think the Court specifically discounts whatever they'd been

 2      using before and comes up with this all on their own.

 3                  MR. BURNHAM:    They say they declined to address

 4      1345 because they're going to rely on 1331.

 5                  Whether it's dicta or not, I think the much better

 6      point, which was -- maybe I should have made this one first

 7      instead of second -- is that predates 1365.         And so whatever

 8      the state of the law was in 1976, Congress enacted as part

 9      of the Ethics and Government Act 1365 in 1978.

10                  And I think it is impossible to read this

11      provision and certainly impossible to read the 1996

12      amendment and its very, very careful carveout of suits just

13      like this one and not think that was done intentionally and

14      not think that this would have been a very strange thing for

15      Congress to do if it was in fact the case that 1331 provided

16      omnibus jurisdiction to bring all of these types of lawsuits

17      into federal court.

18                  THE COURT:   Do you know why this wasn't raised in

19      Myers?    I know you and I weren't around.

20                  MR. BURNHAM:    I'm tempted to blame Mr. Letter; but

21      he was in civil appellate then, not the federal programs

22      branch.

23                  I don't know the answer to that, your Honor.        The

24      government doesn't -- as you know from having worked in the

25      government, the government's not always perfect.          I don't
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 40 of 151         40


 1      know what the reason for that is.       But, of course, we

 2      can't -- the federal government can't waive jurisdiction.

 3                  And so, you know, the fact that we didn't raise it

 4      in Myers I don't think has much relevance here except that

 5      it meant Judge Bates didn't have a chance to really wrestle

 6      with it.

 7                  And so I think on this one, for better or worse,

 8      the Court will have to confront the issue directly and on a

 9      pretty blank slate.

10                  THE COURT:   And remind me about Holder.       What did

11      you say?    Just --

12                  MR. BURNHAM:    So Judge Jackson said that --

13      discounted -- her basic analysis -- and I don't want to

14      speak for Judge Jackson.      She wrote an opinion, so you can

15      read it.

16                  But her basic take was that this is really about

17      the Senate, and so it doesn't tell you anything about the

18      House.   And she never addressed the '96 amendment directly.

19                  You know, I don't think that's the right way to

20      think about it.     It would be very weird if the Senate was

21      worse off because they had given themselves an express

22      jurisdictional hook than the House, which doesn't even have

23      that.    And so it'd be really weird, I think, and really

24      frankly untenable to read these limitations as applying only

25      to the Senate and not to the House.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 41 of 151      41


 1                  Among other problems with that, the limitations in

 2      this provision talk about this section, so they refer back

 3      to 1365.    So you wouldn't be able to backfill them into 1331

 4      anyway.

 5                  So maybe I'm not being very clear.

 6                  This provision gives jurisdiction over Senate

 7      subpoena enforcement actions and contains very clear limits

 8      on that.

 9                  If they're right about 1331, there's no serious

10      question that it overrides those limitations, because 1331

11      doesn't have those limitations in it.        And by their terms,

12      those limitations only apply to this provision.

13                  So the point is, this is not just -- the cases

14      they cite, the Committee cites, are all redundancy case.

15      You know, if you read the statute this way, some other

16      provision won't be able to do any work.

17                  And I agree that's an important canon of

18      construction.    And I think that alone is something the Court

19      would need to avoid.

20                  But this is much worse than that, because it

21      wouldn't only make 1365 superfluous; it would override the

22      specific limitations in the provision and make those

23      provisions -- it would make them meaningless, not just

24      meaningless because they don't add value, but meaningless as

25      a constraint on the types of actions that Congress is able
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 42 of 151         42


 1      to bring into court.

 2                  And I just think, given the constitutional

 3      history, given the issues we've raised, the fact that the

 4      Senate carved out specifically this exact type of lawsuit --

 5      I'm sorry; that Congress did for the Senate -- is something

 6      that is really significant and that I think the Court needs

 7      to -- you know, it has to pay heed to when it's interpreting

 8      these statutes.

 9                  And I would just reiterate, if the Court goes that

10      way, I think it avoids the constitutional questions and it

11      puts the ball back in the House's court, because as we all

12      know, the House has the ability to pass laws.         And so if the

13      House thinks that it should be able to bring these suits

14      into court, I think the Court should require that it provide

15      statutory jurisdiction to do so.       And then at that point,

16      we'll have no choice but to confront the constitutional

17      question.

18                  But the statutory jurisdiction point -- you know,

19      it's a much narrower way of addressing the issue.

20                  THE COURT:   So there's these two doctrines:        One

21      is that you've got to read the statutes harmoniously, like

22      you said.

23                  MR. BURNHAM:    Yes.

24                  THE COURT:   The other is kind of a more

25      realpolitik recognition that Congress isn't perfect any more
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 43 of 151   43


 1      than the Executive Branch is and that sometimes they're not

 2      necessarily focusing on some other part of the statute that

 3      was -- another statute that was passed a long time ago.

 4                  How do I figure out between those two?

 5                  MR. BURNHAM:    So a couple things.

 6                  I think the Supreme Court has been beyond clear

 7      that Courts are supposed to read statutes according to their

 8      text and it's supposed to at least presume that there's a

 9      rational purpose behind the text in all the statutes

10      because, otherwise, you know, it's like the old aphorism

11      about legislative history and looking around the cocktail

12      party to find your friends.      Otherwise, it's really not a

13      law interpretation exercise at all.        We're just sort of

14      deciding what we think and then picking the parts that help.

15                  But you can even put that aside.

16                  Here, the timing is just devastating for their

17      position because of the 1996 amendment.

18                  So even -- I mean, I think it's impossible for me

19      to think that the Court could presume that Congress went

20      through the trouble of enacting a new provision in 1996 that

21      was -- for no purpose whatsoever that was already overridden

22      by a different statute in the US Code.

23                  So even on the realpolitik way of doing it, where

24      we don't look at the text together and try to harmonize it,

25      we just try to get into the head of Congress and figure out
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 44 of 151    44


 1      what was happening, I think our position prevails even in

 2      that world, because we know that Congress was preserving the

 3      limitation in the statute in 1996, 15 years or 16 years

 4      after the amount-in-controversy requirement was removed from

 5      1331 for everyone.

 6                  THE COURT:   So are you -- I don't think you

 7      addressed this in your brief.       Can you think of another

 8      example where you have kind of duelling statutes, a very

 9      broad statute that would on its face seem to go with the

10      Plaintiffs and a much narrower statute that is used to

11      back-interpret the broader one?

12                  MR. BURNHAM:    So, I mean, you know, I don't

13      have -- let me answer your question this way:

14                  They cite a few cases about jurisdictional

15      provisions where 1331 sort of obviates the need for some

16      other grant of jurisdiction that preexisted it, you know,

17      some old grant of jurisdiction for suits against Indian

18      tribes or something.     I mean, that's -- I made that example

19      up.   But where the modern version of 1331 obviates it.

20                  They have no examples of a situation where a

21      statute like 1331 overrides specific limitations in a

22      different statute, particularly limitations that postdate

23      its enactment.

24                  To answer your question directly, you know, I

25      don't -- I mean, the Supreme Court's recent -- it's a
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 45 of 151        45


 1      Justice Gorsuch opinion in, I think, an antitrust case about

 2      how textualism works.      I mean, the Court has told us dozens

 3      of times that the way we read statutes is that the specific

 4      controls the general, and we read the statutes in harmony.

 5                  And so I think for this, all the Court has to do

 6      is sit down and put 1365 next to 1331; and there's just no

 7      way to read 1331 the way they do and not make a, you know,

 8      hash, a mockery, frankly, of the 1996 amendment to 1365 and

 9      the specific limitations therein.

10                  I'm happy to talk to my -- the rest of the team

11      and see if we can find a few more cases on the point.           But I

12      think as a statutory interpretation matter, it's quite

13      simple.

14                  THE COURT:   So the Committee points out that 1331

15      also evolved, according to them, really in reaction to what

16      was happening in this courthouse --

17                  MR. BURNHAM:    Right.

18                  THE COURT:   -- with the Nixon cases.

19                  And why aren't they right about that?

20                  MR. BURNHAM:    Sure.

21                  THE COURT:   And why doesn't that allow them to go

22      forward under 1331?

23                  MR. BURNHAM:    Right.

24                  So here's -- here's the chronology.       So it's a

25      little different than I think -- here's what happened:          So
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 46 of 151        46


 1      there was the Nixon versus Sirica case in this courthouse

 2      that Chief Judge -- where Chief Judge Sirica -- I'm sorry;

 3      it wasn't Nixon versus; it was Senate Select Committee --

 4      where the Chief Judge dismissed the suit based on the

 5      amount-in-controversy requirement.

 6                  That's not when they changed 1331.       What they did

 7      after that is, on appeal, they enacted a statute that gave

 8      jurisdiction to the Senate Select Committee to be able to

 9      sue the Executive Branch for, you know, subpoenas and

10      whatnot.

11                  The DC Circuit didn't grapple with the

12      jurisdictional issues.      It didn't touch the constitutional

13      issues.    It didn't talk about 1331.

14                  It just proceeded and said, you know, "We're good

15      now," and then decided that they didn't get the documents

16      for various reasons on the merits.

17                  1331 had an amount-in-controversy requirement --

18      that's what Chief Judge Sirica relied on -- that in 1976 --

19      prior to that, it said that you had to have at least, I

20      think, $10,000 in dispute.

21                  In '76, Congress removed that amount for suits

22      against the United States, its agencies and whatnot.

23                  THE COURT:   Do you agree it was in reaction to

24      what --

25                  MR. BURNHAM:    No.   I think --
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 47 of 151     47


 1                   THE COURT:   -- what was happening here?

 2                   MR. BURNHAM:   No.   I think actually the better

 3      chronology is they did the Senate Select Committee statute

 4      to deal with the lawsuit.      The lawsuit was disposed of and

 5      then they moved on.

 6                   What the legislative history for the '76 change

 7      says is that it was meant to remove a, quote, "technical

 8      barrier to the consideration on the merits of citizens'

 9      complaints against the Federal Government."         That's at House

10      Report No. 94, 1656, at Page 3.

11                   Citizens' complaints, not Congress's complaints.

12      Citizens' complaints.

13                   The Senate when they did this recognized that,

14      quote, "A future statute might be needed to specifically

15      give the Courts jurisdiction to hear a civil legal action

16      brought by Congress to enforce a subpoena against an

17      Executive Branch official."       Senate Report 94, 996.

18                   Now, what do you know?    Two years later, in the

19      Ethics in Government Act, they passed just that provision.

20      But it didn't include the ability to sue Executive Branch

21      officials.

22                   Why?   Because I think everyone recognized that

23      there was not sufficient willpower in Congress or the

24      Presidency to allow that.

25                   Then the year after that, in 19 -- two years after
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 48 of 151         48


 1      that, in 1980, is when they removed the

 2      amount-in-controversy requirement for everyone.          What they

 3      say is that the reason 1365 is limited to private people is

 4      because for the two years between '78 and '80, there was

 5      still an amount-in-controversy requirement for federal

 6      question cases against private people.        That's why they say

 7      those limitations exist.

 8                  I don't think if you read the statute that is a

 9      remotely persuasive interpretation of what it says.             But

10      even if it would have been a persuasive interpretation in

11      1980, the 1996 amendments blow it out of the water because

12      there was no reason to continue preserving the ability to

13      not sue the Executive Branch, to carry forward the political

14      compromise that the statute so obviously embodies.          If it

15      were the case, that post-1980, Section 1331 actually allowed

16      precisely what we're doing here for the Senate as well.

17                  I know that's fairly convoluted, but hopefully I

18      got it out.    Sorry.

19                  Unless your Honor has more questions, I'm happy to

20      turn it over to Ms. Barbero.

21                  THE COURT:   Great.    Thank you, sir.

22                  That's fine.    Why don't we do that.     We can

23      discuss the cause of action.

24                  MR. BURNHAM:    My colleague, Mr. Myers, who speaks

25      much slower than I do, will be addressing cause of action.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 49 of 151         49


 1                  THE COURT:   Great.

 2                  MR. BURNHAM:    Thank you.

 3                  THE COURT:   Thank you, Mr. Burnham.

 4                  MR. BURNHAM:    Did you want to do that now?

 5                  THE COURT:   Why don't we break it up and talk

 6      about this, what we've had so far.

 7                  MS. BARBERO:    Thank you, your Honor.

 8                  May it please the Court:      Megan Barbero.

 9                  I wanted to jump right into where we were with

10      Section 1365.    But I also had points that I wanted to make

11      with respect to Raines and the standing argument.          But let's

12      just pick up the conversation where we were on 1331 and

13      1365.

14                  First, I do want to go back to the AT&T I

15      decision, which I know was discussed with Mr. Burnham.          And

16      the question was about the holding in AT&T I with respect to

17      1331.

18                  It's beyond dispute that the Court -- the DC

19      Circuit -- this is in 1976 -- and AT&T I said, "We find

20      subject-matter jurisdiction under 28 USC 1331."          That was a

21      case involving a House subpoena and an effort by the

22      Executive Branch to prevent compliance with the House

23      subpoena.

24                  The House intervened in that case.       And we can

25      discuss standing.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 50 of 151     50


 1                  But the Court also held in a separate section of

 2      the opinion -- and it's not a drive-by holding -- in a

 3      separate section of the opinion held that the House had

 4      standing; and then in addressing jurisdiction, very clearly

 5      held there was jurisdiction to consider that dispute under

 6      1331.

 7                  That's in 1976.    At that time, there was an

 8      amount-in-controversy in Section 1331.        The Court held it

 9      was satisfied there.

10                  But the Senate was concerned because of the Senate

11      Select Committee background with the Nixon investigation

12      about not being able to satisfy the amount in controversy

13      under Judge Sirica's ruling.

14                  And in 19 -- against the backdrop of a DC Circuit

15      holding that there was jurisdiction to consider enforcement

16      of House subpoenas, Congress passed Section 1365 to deal

17      with the specific question of enforcement of Senate

18      subpoenas and the concern about the amount in controversy

19      that was still in place at that time with respect to suits

20      concerning private parties.

21                  So the passage of 1365 in 1978 was very specific.

22      It was doing specific work.      And that provision also

23      addresses Senate subpoenas only.

24                  The legislative history is absolutely clear that

25      it is not intended to address jurisdiction over House
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 51 of 151     51


 1      subpoenas, which of course the DC Circuit had said there was

 2      jurisdiction under 1331, and the plain language of 1331

 3      would cover this situation.

 4                  Now, Mr. Burnham places very heavy reliance on the

 5      1996 clarifying amendments that Congress made to

 6      Section 1365.

 7                  But of course, as we know -- Judge Posner remarked

 8      on this in the JCPenney case that we cite in our brief --

 9      the jurisdictional provisions are full of overlaps and

10      redundancies and gaps.      And even though the judicial mind

11      craves order in these provisions, it simply isn't always

12      there.

13                  And when Congress in 1996 was concerned about the

14      specific example of a federal official sued in his or --

15      subpoenaed in his official capacity but asserting personal

16      privileges, the concern was against the backdrop of 1365,

17      which had been on the books at that point for almost 20

18      years, that if the Senate came to court and asserted its

19      right to seek enforcement of its subpoena, that somebody

20      might argue that 1365 governed.       And the amendment in 1996

21      was to clarify that that would not apply, that 1365 would

22      provide jurisdiction if a federal official asserted a

23      personal privilege.

24                  There are other examples of -- one of my favorites

25      is -- I think it's Section 1339, which governs actions
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 52 of 151    52


 1      arising under an act of Congress relating to the Postal

 2      Service that is entirely -- it's one sentence:         It's

 3      entirely redundant of 1331.

 4                  Now, Mr. Burnham says there are not other

 5      provisions or he's not aware of other provisions that have

 6      been revised after the amount-in-controversy requirement was

 7      removed from 1331.

 8                  That happens to be the case for Section 1338,

 9      which governs patents and actions arising under patent law.

10      That provision arised [sic] to clarify state court

11      jurisdiction in 2011.      But again, the first section -- the

12      first sentence of that provision would be entirely redundant

13      of 1331.

14                  It says:   The District Court shall have original

15      jurisdiction of any civil action arising under any act of

16      Congress relating to patents, a variety of protection,

17      copyrights and trademarks.

18                  But again, Congress can go back to these

19      jurisdictional provisions that overlap in many respects that

20      have redundancies to ensure that the presumption under 1331,

21      that there should be District Court jurisdiction over

22      actions arising under the Constitution, which this does, and

23      acts of Congress, which this also does.

24                  And to also clarify, your Honor, the discussion

25      about 1331 and whether 1365 somehow impliedly repeals part
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 53 of 151       53


 1      of 1331, even though it doesn't talk at all about House

 2      subpoenas, is specific to the subpoena enforcement claim.

 3                  The claims that we have brought under 6103 and the

 4      APA, there's no dispute that those arise under -- or that

 5      there is subject-matter jurisdiction under 1331.

 6                  So I just wanted to make that clarifying point.

 7                  THE COURT:   So if you represented a Senate

 8      committee as opposed to a House committee, could you use

 9      1331?

10                  MS. BARBERO:    Your Honor, it would certainly be a

11      more difficult argument with respect to 1365.         I'm not in

12      that position.    I don't want to commit the Senate legal

13      counsel as to what they might argue in front of this Court

14      if they were put in that position.

15                  But certainly there is certainly an argument that

16      the plain language of 1331 would apply.

17                  The Department, I am sure, would be making the

18      argument, the same specific governancy [sic] general

19      argument.    But in that case, their specific provision would

20      actually apply, which of course it does not here with

21      respect to the House subpoenas.

22                  THE COURT:   So under -- but under 1365, you agree

23      that you couldn't bring this suit.        Correct?   If you were

24      the -- the Senate could not bring this suit under 1365?

25                  MS. BARBERO:    That's correct.    Under the carveout
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 54 of 151         54


 1      in 1365(a).

 2                   THE COURT:   Right.

 3                   So you're not willing to commit as to whether the

 4      Senate could bring it under 1331.       It's --

 5                   MS. BARBERO:   I'm looking to Mr. Letter.      I assume

 6      he is also not willing to commit the Senate to a position in

 7      a case that he's --

 8                   THE COURT:   Oh, nobody's going to suggest you have

 9      the authority to bind the Senate.

10                   But the question is whether, you know, in this

11      hypothetical of -- whether you think the Senate is able to

12      bring it under 1331.

13                   MS. BARBERO:   Your Honor, the argument there would

14      be that the plain language of 1331 applies, that 1365 was

15      doing very specific work when it was he acted because of the

16      amount in controversy, which was still in place in 1331, but

17      that after that was removed with respect to the United

18      States, that 1331 would be available to the Senate.             That is

19      the argument.

20                   I think that is certainly an argument they could

21      be making.

22                   Again, it's -- our argument is very strong on

23      behalf of the House with respect to House subpoenas, given

24      the AT&T decision and the fact that the legislative history

25      is perfectly clear, both in 1978 and in 1996, that 1365 does
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 55 of 151     55


 1      not govern House subpoenas and is not intended to affect the

 2      jurisdiction of this Court to adjudicate the merits of a

 3      House subpoena.

 4                  THE COURT:   What's your theory for -- I understand

 5      your theory for 1365, that some of the earlier amendments

 6      were to try to address concerns with the Nixon

 7      investigations.

 8                  I don't understand why the 1996 amendment

 9      happened.    Like, why not get rid of 1365?       I mean, it's

10      surprising that the Senate would be looking to limit its

11      options vis-à-vis what the House can do.

12                  MS. BARBERO:    Well, your Honor, of course, as you

13      noted earlier, Congress and the Executive Branch do the best

14      they can, given what they're faced with and given the

15      jurisdictional provision that was already on the books in

16      1365, which includes 1365(b), which sets up a very specific

17      remedial scheme that applies to Senate subpoenas.

18                  Rather than remove that provision entirely from

19      the books, Congress made the reasonable choice to amend it

20      to address what was a specific concern that, as I understand

21      it from the legislative history, arose some years earlier in

22      connection with a witness making a personal privilege

23      objection as part of the Iran Contra investigation and the

24      concern that because he was a federal official, even though

25      he wasn't making an official capacity-type objection to the
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 56 of 151       56


 1      subpoena, that he might not be covered.

 2                  So it was again addressing -- it was, in fact,

 3      clarifying.    It was addressed to a specific problem.

 4                  And Congress at that time was again operating

 5      against the backdrop of these jurisdictional provisions that

 6      had already been on the books with a remedial scheme in

 7      place that the Senate wanted to keep in place.         And rather

 8      than wipe that off the books and go back to 1331, they did

 9      what has been done in these various other provisions that we

10      have discussed, which is to amend the specific provision to

11      address a specific problem that had arisen.

12                  But all of this -- or none of this, rather, calls

13      into question at all whether the House can and has been at

14      least since the AT&T decision in 1976 entitled to avail

15      itself of 1331 to bring a subpoena enforcement action claim

16      in this Court, which is a claim that arises under the

17      Constitution.    It's governed by 1331.

18                  The fact that the Senate -- that there's in place

19      a different scheme for Senate -- or a different

20      jurisdictional provision for Senate subpoenas is really

21      neither here nor there with respect to House subpoenas.

22                  THE COURT:   So I mean, the AT&T case, it is an odd

23      case.   Right?   The whole posture is unusual.       It's being

24      brought by the Executive Branch.       So 1365 never would have

25      been -- it was just -- it's a very different situation.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 57 of 151     57


 1                  I'm not sure that I buy the argument that after

 2      AT&T it was clear the House could bring a subpoena

 3      enforcement case and the Senate had this big concern.

 4                  It seems to me that it was arguably very much in

 5      question what the House could do in terms of subpoena

 6      enforcement.    And the fact that the Senate has gone to such

 7      repeated lengths to ensure that it has not only statutory

 8      subject-matter jurisdiction, but also a cause of action, and

 9      there's no similar thing for the House, I'm not sure that

10      that cuts in your favor.

11                  MS. BARBERO:    To clarify the history, your Honor,

12      AT&T I was decided in 1976, which is when the Court held

13      that there was jurisdiction, rejecting the jurisdictional

14      provision that the United States had urged and instead

15      finding jurisdiction under 1331.

16                  1365 was enacted two years later against that

17      backdrop.    And again, Congress went in and enacted 1365.

18                  I understand the concern.      But the Senate had been

19      grappling with its investigation in the Nixon -- into the

20      Nixon-era issues and trying to ensure that the Senate could

21      come to court without regard to the amount in controversy.

22      That was the issue that Congress was addressing when it

23      enacted 1365 in 1978.

24                  And at that time, as the legislative history makes

25      clear, the House simply hadn't had time to fully consider
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 58 of 151          58


 1      that.   The relevant House committees hadn't been -- hadn't

 2      weighed in.

 3                  And nothing about 1365 was intended to displace in

 4      any way the AT&T holding that there was jurisdiction under

 5      1331.

 6                  And again, that's the same conclusion that --

 7                  THE COURT:   But I guess my point is that the AT&T

 8      holding was kind of a tenuous holding for the House.            They

 9      found that in that case, there was an amount in controversy

10      satisfied, but that wouldn't necessarily have worked out for

11      the House in the mine run of enforcement cases.

12                  It was brought by the Executive Branch, which

13      arguably complicates the statutory subject-matter

14      jurisdiction analysis.      And it was just kind of sua sponte

15      brought up by the Court.

16                  I mean, none of that would have given me a whole

17      lot of confidence if I was the House GC back in the 1970s

18      and '80s.

19                  MS. BARBERO:    Your Honor, a few points:

20                  The amount in controversy was removed from 1331 in

21      October of 1976, which was a few months before the AT&T

22      decision.    So the Court did note that the amount in

23      controversy for actions brought against the United States,

24      its agencies, or any officer or employee in its official

25      capacity, had been removed.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 59 of 151   59


 1                  So there was no -- that's -- in other words, after

 2      the AT&T decision, which came out in December, the House

 3      would have understood that there was jurisdiction under

 4      1331.    And there was no longer the concern, as the DC

 5      Circuit addressed in AT&T, that the amount in controversy

 6      would need to be satisfied for suits against the United

 7      States.   So that's one point.

 8                  In addition, of course, this was a jurisdictional

 9      issue.

10                  So while the Court did sua sponte in a sense find

11      that there was jurisdiction under 1331, that was because the

12      Court was grappling with what it described as difficult

13      questions relating to jurisdiction under 1345 in part

14      because the Court understood the suit, although the

15      Plaintiff was the United States, to in real terms be a suit

16      against the House, which was the real party in interest and

17      the Defendant, because of course it was the House's

18      subpoena.

19                  So one of the things that concerned the Court was

20      whether jurisdiction was proper under 1345, where the

21      Defendant in effect was the House, which is why they look to

22      131, again, just underscoring that this is in fact a holding

23      of the case.

24                  And, of course, I can't speak for the House

25      general counsel in 1976, but certainly at present it is well
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 60 of 151          60


 1      understood in the Office that this decision provides

 2      jurisdiction under 1331.

 3                  And again, just going briefly to the OLC opinions,

 4      which your Honor discussed with Mr. Burnham, in 1984 and

 5      1986, it was also the understanding at least at that time of

 6      the Department of Justice that the House would have a civil

 7      enforcement remedy available to it by invoking the Court's

 8      jurisdiction under 1331, which was eight and ten years after

 9      the decision was issued and well after 1365 was put in

10      place.

11                  So I am happy to answer additional questions about

12      1365.

13                  THE COURT:   Ms. Barbero, are you familiar with

14      another similar circumstance, kind of the same question I

15      asked Mr. Burnham, where you have this broad statute that

16      would appear to give -- favor one party, but a narrow --

17      there's a narrow subsequent statute that arguably suggests

18      that the broader statute means less than it appears to mean,

19      where a Court has figured out:       How do you read those two?

20                  MS. BARBERO:    Reconcile?

21                  I'm not -- we can think more about it.        I don't

22      have off the top of my head an example.

23                  But I would note that it's important that this is

24      the jurisdictional context, and we know there's a

25      presumption in favor of District Court jurisdiction.            That
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 61 of 151   61


 1      would certainly be a thumb on the scale to the extent there

 2      were other canons of statutory construction that might apply

 3      here to find that the plain language of 1331 should govern,

 4      particularly given that the specific statute on which

 5      they're relying doesn't speak to House subpoenas.

 6                   But we could think more about that if that would

 7      be helpful.

 8                   THE COURT:    So can we talk about the BLAG a little

 9      bit?

10                   So this looks to me like the first time that

11      there's been a case brought by the House based only on a

12      BLAG vote.    Is that correct?     I recognize there's been

13      amicus cases.

14                   MS. BARBERO:    In addition, your Honor -- well,

15      that's not correct.       The Border Wall case, House v. Mnuchin,

16      that was before your Honor, was also authorized by the

17      Bipartisan Legal Advisory Group.

18                   And in addition, BLAG has authorized our

19      participation as intervenor in numerous cases, including --

20      Deutsche Bank and Mazars were both BLAG-authorized

21      interventions where we did need to establish we had

22      standing.

23                   But we can talk about --

24                   THE COURT:    You did need to?

25                   MS. BARBERO:    We certainly -- it was not
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 62 of 151       62


 1      challenged, but we -- an intervenor does need to establish

 2      standing.    I know that was an issue that came up with

 3      Mr. Burnham.

 4                  And we did do that in those cases, although it was

 5      not challenged.

 6                  But in terms of the BLAG authorization, that is

 7      the mechanism by which the House has chosen to authorize

 8      litigation, including amicus participation, intervention and

 9      the filing of lawsuits.      That's done at the direction of the

10      Speaker with the Bipartisan Legal Advisory Group, which is

11      composed of the leadership of both parties.         It's a

12      five-member group.

13                  THE COURT:   Yes.   I think I'm familiar with how it

14      works.

15                  So let me read House Rule -- I guess it's 28B.         It

16      says, "Unless otherwise provided by the House, the BLAG

17      speaks for and articulates the institutional position of the

18      House in all litigation matters."

19                  But then Rule -- I guess this is 11.2M(3)(C) --

20      says, "The compliance with the subpoena may be enforced only

21      as authorized or directed by the House."

22                  Why doesn't this latter rule fall within the

23      "unless otherwise provided" clause in Rule 28B?          I guess

24      what I'm asking is, is it really true that I can just look

25      to Rule 28B alone and conclude by -- that a vote by the BLAG
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 63 of 151         63


 1      is equivalent to a vote by the full House?

 2                   MS. BARBERO:   Your Honor, may I just speak with my

 3      colleague?

 4                   THE COURT:   Sure.

 5                   MS. BARBERO:   (Confers with co-counsel privately.)

 6                   Thank you, your Honor.

 7                   My understanding on how this operates is that

 8      because the Committees are not authorized to come to court

 9      without going through the process that is set up by the

10      House for authorization to initiate a lawsuit, that the

11      committees cannot seek to enforce a subpoena without going

12      through the Bipartisan Legal Advisory Group.

13                   So the rules are internally consistent.

14                   THE COURT:   There was this House Resolution 430

15      that says that a vote by BLAG to initiate litigation is

16      equivalent to a vote by the full House.

17                   I believe it was passed on June 11th.

18                   MS. BARBERO:   Correct.

19                   THE COURT:   This lawsuit was filed on July 2nd.

20      Correct?

21                   MS. BARBERO:   That's correct.

22                   THE COURT:   Do you know what date the BLAG vote

23      authorizing this lawsuit occurred?

24                   MS. BARBERO:   We were -- I know we refer to the

25      BLAG vote.    I think it's in Footnote 128 of our brief.        Let
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 64 of 151         64


 1      me if I may, your Honor, just check with Mr. Letter.

 2                  THE COURT:   Okay.

 3                  MS. BARBERO:    (Confers with co-counsel privately.)

 4                  Your Honor, thank you.

 5                  There is not a specific date that we've provided

 6      in terms of that authorization.       The process does work

 7      through consultation, including with the Speaker and members

 8      of BLAG.

 9                  But there has been a BLAG vote to authorize the

10      litigation, as we made clear in our complaint, which was

11      done before the filing of the complaint.

12                  THE COURT:   But do I need to be concerned that it

13      occurred to ensure that it occurred after House Resolution

14      430?

15                  MS. BARBERO:    No, your Honor, because House

16      Resolution 6, which was passed at the beginning of this

17      Congress, contains the same language in setting up the

18      Bipartisan Legal Advisory Group itself and making clear, as

19      is clear in the rules, that the Bipartisan Legal Advisory

20      Group articulates the institutional position of the House in

21      litigation.

22                  THE COURT:   So obviously, you point out there's a

23      couple cases, including mine, where you've done it this way.

24      Certainly historically, it's been through a full vote.          And

25      that's been something that the Courts have always pointed
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 65 of 151     65


 1      to, including in the AT&T case.

 2                  Should I be concerned that that didn't occur here?

 3      I guess I just wonder a little about the -- how far the

 4      House rules can go to kind of delegate its authorities that

 5      it's traditionally taken as a full House to a couple members

 6      of the Committee or arguably to -- you know, maybe to the

 7      general counsel's office or to a staffer or something like

 8      that.

 9                  MS. BARBERO:    Your Honor, there's no -- there's

10      not only no reason; but also, the Constitution makes clear

11      that your Honor cannot under the rule-making clause question

12      how the House has chosen to organize itself with respect to

13      its rules, including the rule that sets up the Bipartisan

14      Legal Advisory Group.

15                  And Judge Tatel's opinion in the Mazars case made

16      that very clear with respect to the subpoena that was issued

17      in that case.

18                  But to the extent the concern is about delegating

19      authority to individual members, the House has never

20      operated on that individual member level.         The House has

21      always operated by committee or group.

22                  The Bipartisan Legal Advisory Group has been in

23      place since 1993.     It's made up of members of leadership of

24      both parties.    There's a process in place to obtain consent

25      to come to court.     And if there were any question, here
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 66 of 151     66


 1      it's -- House Resolution 430 should put that to rest.

 2                  The cases where there's been a question about full

 3      House authorization, including in -- is it AT&T I? -- where

 4      it was Representative Moss, there was a concern that he was

 5      acting alone.    And the House took a full House vote to

 6      confirm in fact that he was authorized to proceed.

 7                  But that is how the House -- that is the same --

 8      effectively the same thing that has happened here through

 9      the Bipartisan Legal Advisory Group that the House has

10      established to manage litigation and speak for the House.

11                  That's embodied in the rules.      It's embodied in

12      House Resolution 6 and House Resolution 430.         And as

13      precedent makes clear, there's no basis on which this Court

14      should question how the House has chosen to operate and set

15      up its rules and conduct its business, including authorizing

16      litigation.

17                  THE COURT:   I want to ask you just -- going back

18      to the Article III jurisdiction, are you asserting both an

19      informational and institutional injury?

20                  MS. BARBERO:    Yes, your Honor.

21                  THE COURT:   And what's the difference between

22      those?

23                  MS. BARBERO:    Well, in this case, the injury, the

24      informational injury, derives from Section 6103(f), which

25      mandates that the Secretary shall furnish to the Committee
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 67 of 151      67


 1      tax returns and return information upon request.

 2                  THE COURT:    And is that the only source of

 3      informational injury?

 4                  MS. BARBERO:    That is the source of the statutory

 5      informational injury.

 6                  To the point about the institutional injury,

 7      there's both the injury to the House's authority under

 8      Article I to conduct investigations and inquiries to obtain

 9      information that it needs to carry out its legislative and

10      oversight purposes.      And also, the injury in the denial of

11      the information.

12                  At the end of the day, it's of course the same

13      information that was sought.       It's the President's tax

14      returns, return information and audit files.         The statute

15      requires that the Secretary disclose that information to the

16      Committee upon written request.

17                  And the Constitution in this instance -- and I

18      know we're not at the merits stage yet.        But given the

19      legitimate legislative purpose that has been alleged and is

20      absolutely clear in this case, the Constitution also

21      requires that the House have access to that information so

22      that it can legislate and conduct oversight wisely and

23      effectively, in the words of the Supreme Court.

24                  THE COURT:    But you're not saying there's

25      freestanding informational injury right here?         Your
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 68 of 151   68


 1      informational injury is grounded in 6103?

 2                  MS. BARBERO:    That's correct.

 3                  THE COURT:   And the AT&T case, was that an

 4      informational injury or institutional injury case or both?

 5                  MS. BARBERO:    That would -- that would have

 6      been -- it was a subpoena enforcement case, so there wasn't

 7      the statutory overlay or separate statutory claim that we

 8      have in this case.

 9                  So the injury, again, was the deprivation of

10      information that the Committee needed to conduct its

11      legislative and oversight purposes.

12                  But it derived from Article I of the Constitution.

13      And there wasn't, as far as I'm aware, a separate statutory

14      claim.

15                  And, of course, as the Supreme Court has made

16      clear in Atkins and Public Citizen, when a statute requires

17      that information be made available and those cases to the

18      public and that information is not available, that's a

19      cognizable Article III injury.

20                  And our allegation is that the same is true here,

21      because the statute in no uncertain terms makes clear that

22      the Committee is entitled to that information, that when the

23      Secretary refuses to provide that information and makes

24      clear that it is not forthcoming -- that's been clear from

25      the White House, the acting chief of staff, the OLC
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 69 of 151     69


 1      opinion -- that that injures the Committee under the statute

 2      because the Committee is entitled to that information.

 3                  It's different from just a reporting requirement.

 4      It's an affirmative obligation, an affirmative statutory

 5      obligation, to make that information available to the

 6      Committee and staff who are authorized to receive it under

 7      the statute.

 8                  THE COURT:   Do you agree that since post-Raines

 9      that I need to engage in a historical analysis of whether

10      there is constitutional subject-matter jurisdiction and

11      standing here?

12                  MS. BARBERO:    Your Honor, I do want to talk about

13      Raines and also the history.

14                  But if I can make a first point about Raines,

15      because Raines, as your Honor is well aware, was a case

16      about individual legislators and whether they had Article

17      III standing to assert as individuals an institutional

18      injury in the diminution of the legislative power.

19                  And the Court -- looking to history in that case,

20      the Court was very much driven by the fact that there was a

21      question about whether these individual legislators could

22      sue and have Article III standing.

23                  Now, if the question about history is whether the

24      Committee can issue subpoenas and whether Courts can

25      adjudicate subpoenas, including subpoenas issued to the
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 70 of 151         70


 1      high-ranking members of the Executive Branch, including the

 2      President, we know going back to United States v. Burn,

 3      1807, we know from Nixon, all of these cases, that the

 4      Courts are well positioned to adjudicate the questions that

 5      arise in subpoena enforcement actions.

 6                  THE COURT:   So that sounds like a yes.       You think

 7      I do need to do a historical analysis.        And you say:      Go for

 8      it.   There's plenty.

 9                  MS. BARBERO:    I do not think the historical

10      analysis is necessary in the context of determining whether

11      there's an Article III injury here.

12                  I understand to the extent the Department is

13      raising through these questions about history and a

14      political clash between the branches, it's another way, I

15      think, of getting at this justiciability question, which to

16      my mind is separate from the Article III case or controversy

17      question.

18                  But to the extent the Court -- and I want to go

19      back to that.    But to the extent the Court is concerned

20      about the history, I do think the history strongly weighs in

21      our favor here.

22                  But again, looking at the AT&T decisions from the

23      DC Circuit, the Court will understood that dispute to be a

24      clash between the branches and had no difficulty finding

25      that there was standing for the House to intervene in that
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 71 of 151     71


 1      case.

 2                   And I wanted to just briefly -- I know I noted

 3      this before -- but that is, in fact, a separate part of the

 4      opinion.    It's Part 3(c), and the title is Standing.

 5                   So this isn't the drive-by-type jurisdictional

 6      ruling.    The Court was assuring itself that there was

 7      standing.

 8                   In fact, although the Department says that AT&T

 9      was overtaken by Raines, the DC Circuit in AT&T said, "We

10      need not consider the standing of a single member of

11      Congress to advocate his own interests in a congressional

12      subpoena power."

13                   It's clear that the House as a whole has standing

14      to assert its investigatory power and can designate a member

15      to act on its behalf.

16                   Now, the question that came up later in Raines was

17      a different question, again, about whether individual

18      legislators would sue.

19                   And we know that the problem for them in Raines,

20      as the Supreme Court made clear in Arizona State Legislature

21      and later cases, was that there was not a match between the

22      individual injury that they were asserting, which was an

23      injury to the House as an institution, and the Plaintiffs in

24      that case.

25                   THE COURT:   You know, I get that.     But Mr. Burnham
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 72 of 151      72


 1      points to a lot of the kind of -- some of the atmospherics

 2      in the other language in there in Raines, which would go

 3      further.

 4                  And it talks about avoiding -- you know, the Court

 5      avoiding these types of clashes when they're at the height

 6      of their controversy and that judicial power lies in the

 7      protection.    It is afforded the constitutional rights and

 8      liberties of individual citizens and minority groups against

 9      oppressive or discriminatory government action.

10                  I mean, there's a lot of other language there in

11      Raines that arguably is relevant here.        Right?

12                  MS. BARBERO:    A couple of responses, your Honor:

13                  One is that Judge Jackson addressed exactly this

14      argument by the Department in the Holder case and said that

15      that argument ignored the final paragraph of Raines, which

16      contains the holding of the case.       And I am sort of partial

17      to her language there.

18                  But going to history and the language that your

19      Honor is noting, the discussion of the history in Raines, I

20      think, is very much concerned about cases where there's some

21      question about shifting Executive power to the legislature

22      or shifting legislative power to the Executive and really

23      the balance of power between the branches.

24                  That's not this case, where the House is asserting

25      its own -- the Committee is asserting its own investigatory
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 73 of 151     73


 1      power given to it by Article I.

 2                   There's no question in terms of balance of power

 3      of changing -- you know, giving some legislative control

 4      over Executive functions.      That's not what's happening in

 5      this case.

 6                   And even in cases where there have been questions

 7      about the separation of powers, the Courts have made very

 8      clear that even in politically fraught cases -- this was the

 9      case in Zivotifsky, where the Supreme Court said, "We would

10      gladly avoid deciding this question."

11                   But where there are questions of constitutional or

12      statutory interpretation, even where there are political

13      clashes, it's the duty of the Court to weigh in and say what

14      the law is.

15                   And the Courts decided cases like that in INS

16      versus Chadha, in Free Enterprise Fund, about restrictions

17      that Congress had placed on removal of Executive officers.

18      Even in these cases that involve political questions, the

19      Courts have weighed in.

20                   And it is certainly true that Congress has long

21      been issuing subpoenas.      By and large, the Executive Branch

22      has been complying with those subpoenas.        And certainly

23      there has been sort of an unprecedented refusal to comply

24      with congressional subpoenas by the current administration.

25                   But I do want to touch, your Honor, on this
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 74 of 151       74


 1      concern about the floodgates opening, because there was the

 2      same concern raised again between the Myers decision in 2008

 3      and the Holder decision in 2013.       And what Judge Jackson

 4      said is:    The floodgates haven't opened in the last five

 5      years.    And there are many reasons why this is true.

 6                  THE COURT:   It seems a little different today,

 7      though.    Right?

 8                  MS. BARBERO:    Well, there's certainly an

 9      unprecedented level of obstruction in terms of

10      nonresponsiveness to congressional subpoenas.         That is true.

11                  But even in the current environment, your Honor,

12      bringing a lawsuit does involve cost.        The House does

13      carefully consider the importance of the issues.          This is

14      obviously a case of great importance to the Committee and to

15      the House, which is why the Bipartisan Legal Advisory Group

16      authorized the bringing of the lawsuit.

17                  But it is not the case that the House makes the

18      decision to seek a civil enforcement remedy for every

19      subpoena.    That is a unique case in many respects, including

20      that there's a mandatory statutory obligation that the

21      Executive has refused to comply with.

22                  And in addition, I wanted to make the point -- and

23      then I have an additional point to make after that -- that

24      if this Court were to hold that the House lacks standing to

25      come into court to seek enforcement of its subpoenas, that
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 75 of 151      75


 1      would certainly be weighing into the political dispute here.

 2                   And to the extent the Executive has historically

 3      largely complied with congressional subpoenas, that -- we

 4      would expect that might no longer be true if the Executive

 5      understood that the House couldn't seek a civil enforcement

 6      remedy.

 7                   THE COURT:    What am I to take from the fact there

 8      really haven't been these civil enforcement attempts

 9      throughout history?       I think one thing that we all agree on

10      is Congress has been subpoenaing people, including the

11      Executive, for a long time.      And yet it's very recent that

12      these have started coming to court.

13                   MS. BARBERO:    I think there are various

14      explanations.    It is true that historically the House has

15      sought to take advantage of its other remedies it had

16      available.    And some of the early Supreme Court cases where

17      there are decisions about the validity of congressional

18      subpoenas arise in cases where there's a habeas petition

19      brought because somebody has been arrested by the Sergeant

20      at Arms for refusing to comply with a congressional

21      subpoena.

22                   It is not to say that the absence historically of

23      lawsuits meant that that remedy wasn't also available to the

24      House.

25                   But bringing a civil case is a more orderly
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 76 of 151     76


 1      process than sending the Sergeant at Arms out to arrest a

 2      high-level Executive Branch employee.

 3                  And in addition, there may be some questions -- we

 4      were talking earlier about subject-matter jurisdiction.         And

 5      your Honor pointed out the amount-in-controversy question,

 6      which could have been a real issue for the House in

 7      considering whether there was subject-matter jurisdiction

 8      before AT&T.

 9                  And the amount in controversy was removed to bring

10      a subpoena enforcement action.       So that could also be an

11      explanation for why that hadn't been historically done.

12                  But we know at least since 1976 that had been done

13      periodically.    And as I mentioned, there are good reasons

14      why the House chooses to bring the lawsuits that it has, and

15      they have been periodically brought.

16                  As your Honor recognized in our Mnuchin Border

17      Wall case, the -- periodically, subpoena enforcement has

18      been both sought and granted by the Courts, and they've

19      weighed in on those disputes.

20                  And I also wanted to mention going back to our

21      earlier discussion of Raines that the Supreme Court in

22      Arizona had explained the meaning of Raines and the fact

23      that it relied on six individual members of Congress and was

24      not an institutional injury being asserted by those -- or

25      was an institutional injury that individuals could not
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 77 of 151      77


 1      assert.

 2                  THE COURT:   Okay.    Thank you, Ms. Barbero.

 3                  I want to hear from the Executive on the cause of

 4      action issues.

 5                  Mr. Myers?

 6                  MR. BURNHAM:    Could I bring up two quick

 7      responses, your Honor?

 8                  THE COURT:   Okay.

 9                  MR. BURNHAM:    I just have -- just two very, very

10      quick points.

11                  THE COURT:   Not too quick.

12                  MR. BURNHAM:    No.   Two quick points, said slowly.

13                  On the statutory jurisdiction point, I just wanted

14      to make -- point out one thing:       Ms. Barbero's theory, as I

15      understood it, was they enacted the statute to plug the gaps

16      left by AT&T for the Senate.

17                  If that's true, then there's no reason why they

18      would have included the following direct carveout:          Any

19      subpoena or order issued to an officer or employee of the

20      Executive Branch of the Federal Government acting within his

21      or her official capacity.

22                  They said:   No jurisdiction over that.

23                  That is what the AT&T case was in substance about,

24      because, as the House reads the case, it was an Executive

25      Congress dispute.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 78 of 151            78


 1                  It would have made no sense to plug --

 2                  THE COURT:   Is that right?     I thought -- wasn't it

 3      about -- AT&T was going to give over the documents.             Right?

 4                  MR. BURNHAM:    Fair enough.

 5                  But if that's right, then we win for a different

 6      reason, which is that 1331 doesn't give jurisdiction over

 7      these disputes in the first place, because what they say is

 8      13 -- AT&T says 1331 allows the House to enforce subpoenas

 9      against the Executive Branch.

10                  If AT&T doesn't even address that, then they have

11      no case at all to support their interpretation of 1331 and

12      we're on a blank slate just looking at the US Code.

13                  I think it's fair to say that AT&T was thinking

14      about it as this kind of dispute, but it doesn't matter,

15      because 1365 two years later was not plugging some gap that

16      AT&T left just for the Senate.       1365 was providing

17      jurisdiction in the first place.

18                  And so there's just no --

19                  THE COURT:   I'm sorry.    I'm just trying to follow

20      you, Mr. Burnham.

21                  MR. BURNHAM:    Sure.

22                  THE COURT:   But you're pointing to this language

23      about an officer or employee of the Executive Branch of the

24      Federal Government.

25                  MR. BURNHAM:    Right.   The carveout.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 79 of 151    79


 1                  THE COURT:   Well, another carveout, right?

 2      Because you highlighted the following -- or the next

 3      section.

 4                  MR. BURNHAM:    Yes, your Honor.

 5                  THE COURT:   But AT&T, as I recall -- I mean, the

 6      Circuit said that AT&T was kind of acting as an agent of the

 7      Executive Branch there.

 8                  MR. BURNHAM:    No.

 9                  THE COURT:   I'm not sure that it would have been

10      an officer or employee of the Executive Branch.

11                  MR. BURNHAM:    Sorry.   Yes.   I have no quarrel with

12      that at all.

13                  What I'm trying to say is, their theory is that

14      AT&T made clear to everyone that the House and the Senate

15      could sue to -- I'm sorry -- that the House could sue

16      anyone, the Executive Branch, private parties, everybody, to

17      enforce its subpoenas.

18                  And that's why Congress only addressed --

19                  THE COURT:   Maybe I missed that.

20                  I didn't hear Ms. Barbero to say that, that they

21      could sue anybody.     I thought they could sue the Executive

22      Branch under 1331.

23                  MR. BURNHAM:    But as your Honor just described

24      AT&T as a private party enforcement case, it wouldn't stand

25      for that proposition at all.       Right?
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 80 of 151   80


 1                  THE COURT:   Well, no.    I think the Circuit

 2      interpreted what AT&T was doing; and they were acting as an

 3      agent of the Executive Branch, which would be different than

 4      Mazars, for instance.

 5                  MR. BURNHAM:    Right.

 6                  So let's -- assuming that's what they meant in

 7      their very short discussion, if the goal of 65 was to put

 8      the Senate on parity with the House, it wouldn't have carved

 9      out this kind of lawsuit, which is suits against officers of

10      the Executive Branch, unless nobody wanted those kinds of

11      suits to be in federal court and didn't understand those

12      kinds of suits to properly be in federal courts pre-1365.

13                  The fact that they carved it out is what is so

14      significant about the provision.

15                  And what distinguishes it from everything they

16      cite -- and Ms. Barbero talked about the patent cases or the

17      patent statute.     I think she was talking about Mims versus

18      Arrow, which is a Supreme Court case from a few years ago,

19      that just says providing jurisdiction in state courts over

20      certain federal claims doesn't repeal 1331 jurisdiction.

21                  And so I just wanted to emphasize that that

22      carveout is how we know that nobody when they passed the

23      statute was trying to preserve or extend or whatever 1331

24      jurisdiction to bring cases against the Executive Branch.

25                  THE COURT:   Can you remind me how -- I feel like
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 81 of 151    81


 1      you keep asking me to overrule AT&T; and I just feel like I

 2      can't.

 3                  On this point, are you saying that, whether or not

 4      we agree with it, as a District Court, here, would I clearly

 5      have been bound by AT&T, but that its discussion of 1331 is

 6      no longer good law post-1996?

 7                  MR. BURNHAM:    Post-1978.

 8                  So I think the statute that AT&T was interpreting

 9      doesn't exist anymore.

10                  1331 has -- it's all in the same title of the US

11      Code, Title 28.     And so 1331 has to be read in harmony with

12      1365.

13                  So whatever 1331 meant in 1976, when you add 1365,

14      and you carve out this exact kind of suit, which is a suit

15      against the Executive Branch, 1331 no longer means the same

16      thing because the Court -- the Supreme Court cases are

17      legion.

18                  You know, a good example is Henson versus

19      Santander Consumer USA from 2017, that the Court has to read

20      these provisions together.

21                  I think the other reason, though, why AT&T's not

22      binding here is because, as your Honor observed in a

23      question, it is such a different posture and the issues are

24      so different.    The Executive was the one invoking federal

25      jurisdiction.    The House had only taken an appeal after its
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 82 of 151         82


 1      subpoena was quashed.

 2                  And so I think that lessens its precedential force

 3      in this context.

 4                  But whatever you think about that, I don't see any

 5      way you can read the statutory code in '78 postdating AT&T

 6      to mean what the Committee says.

 7                  And I just think the limitation in the '78

 8      enactment itself makes clear that this was very carefully

 9      written to carve out precisely what the Committee is trying

10      to bring into court today without any statutory basis to do

11      so.

12                  THE COURT:   So 1331:    I hear what you're saying,

13      that it's been amended.

14                  MR. BURNHAM:    Yes, sir.

15                  THE COURT:   But I think the operative language

16      now, I believe, is cases arising under the Constitution,

17      laws or treaties of the United States, which is still --

18      it's the same language as it was back then.         Right?

19                  MR. BURNHAM:    Yes.   But you have to read the

20      provisions together.

21                  So as a textual matter, the fact that this is, you

22      know, 40 sections later in Title 28 doesn't matter.             I mean,

23      the Court has -- it's as though this were just part of the

24      same provision.     The Court has an obligation to look at what

25      Congress has enacted, read it in harmony.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 83 of 151         83


 1                  The DC Circuit in AT&T didn't have this provision.

 2      So the statutory scheme has changed in a very material way.

 3      And so for that reason alone, what the Court observed in '76

 4      is not binding on this Court as to a statute that didn't

 5      exist at the time.     And the statutory that we have today did

 6      not exist then.

 7                  THE COURT:   Okay.

 8                  MR. BURNHAM:    And so now -- thank you, your Honor.

 9                  THE COURT:   Mr. Myers?

10                  Mr. Myers, I had an initial question for you.         I

11      don't want to spend too much time on this negotiation point,

12      but -- or the accommodation discussion.        But do you -- is

13      the Government standing behind the statements that I think

14      Mr. Mulvaney made about the House never getting the

15      President's tax returns?

16                  MR. MYERS:   Your Honor, as set out in OLC opinion

17      in this case, it is the Government's position that legally

18      it can't turn over the tax returns.

19                  With respect to the accommodation inquiry,

20      however, that's not really the most relevant question.          And

21      that's because the whole premise of this lawsuit is that the

22      Committee has an interest in evaluating legislation

23      concerning the Presidential audit program, not that they are

24      interested in obtaining the tax returns for their own sake.

25                  And what the DC Circuit said in AT&T II is that
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 84 of 151      84


 1      the Court is, quote, "not required to say whether the

 2      subcommittee is entitled to all that it seeks when time and

 3      experience may confirm that it does not need in any genuine

 4      and substantial sense more than is provided by our

 5      approach."

 6                   So what that language means is that even though

 7      the House is telling your Honor that it wouldn't be

 8      satisfied by anything other than the tax returns and even

 9      though the Defendants are saying that it legally can't

10      provide the tax returns, that doesn't mean that the parties

11      shouldn't be directed to engage in the constitutionally

12      required negotiation and accommodation process.

13                   And here, that just hasn't happened.

14                   THE COURT:   Right.

15                   But I guess my concern is here, at the outset of

16      the case, is it appropriate for me to dismiss the case when

17      the House is saying, "What we really want is the President's

18      tax returns" and the Executive Branch, both emphatically

19      from the Acting Chief of Staff and, you know, very

20      thoughtfully through an OLC opinion is saying, "You can't

21      have this"?

22                   I mean, that strikes me as an impasse.       Right?

23                   MR. MYERS:   Well, your Honor, there is an impasse

24      as well in the AT&T litigation, where the House subcommittee

25      said it wanted, it needed these request letters.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 85 of 151     85


 1                   And what the Court said is:     Well, maybe your

 2      legislative need could be met by redacted copies of the

 3      backup memoranda.     So go talk.    Go figure out if there's a

 4      way that we can come up with an accommodation that works for

 5      everybody.

 6                   And the DC Circuit observed in one of the AT&T

 7      cases, AT&T I, that the legislative and Executive branches

 8      have a long history of settlement of disputes that seemed

 9      irreconcilable.     That's 551 F.2d at 394.

10                   Now, if the Committee stands up after I finish

11      talking and they say that the only thing they want is the

12      tax returns, they're never going to budge off of that

13      request, then at that point perhaps accommodation might not

14      be possible.

15                   What that would say is that they lose on the

16      merits for reasons basically articulated in the OLC opinion

17      and that we can brief if the case ever gets there.

18                   But so long as the premise of their lawsuit is

19      that they want to obtain the tax returns to evaluate

20      potential legislation concerning how the IRS processes tax

21      returns, then the parties should be directed to figure out

22      if there's an accommodation possible.        That is the clear

23      holding of the two AT&T cases.

24                   THE COURT:   Okay.   So let's talk about cause of

25      action.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 86 of 151         86


 1                  MR. MYERS:   Sure.

 2                  THE COURT:   Maybe we can start with the DJA.

 3      Judge Bates had a long, very careful analysis about how the

 4      DJA would apply to a case very similar to this.

 5                  MR. MYERS:   Right.

 6                  THE COURT:   Where did he go wrong?

 7                  MR. MYERS:   Where he went wrong is he -- is the

 8      Court overlooked the fact that the Declaratory Judgment Act

 9      is not itself a cause of action.       It is not itself a giant

10      loophole in the implied cause of action doctrine.

11                  As your Honor noted at the beginning of this

12      hearing, there's a lot of law, especially recently,

13      expressing real skepticism of implied causes of action.

14                  The way the Committee reads the Declaratory

15      Judgment Act and, respectfully, the way that Judge Bates

16      applied it in Myers is to say that whenever there is Article

17      III adversity and a substantive right and a complaint, you

18      can get a declaratory judgment.

19                  And if that's right, then the DC Circuit's

20      statement in cases like Ali versus Rumsfeld to the effect

21      that the DJA does not provide a cause of action would be

22      essentially meaningless.

23                  Our position -- this is really backed up by --

24                  THE COURT:   I'm sorry.    Ali versus Rumsfeld:     Did

25      that postdate the Myers case?
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 87 of 151       87


 1                  MR. MYERS:   2011, your Honor.     It's 649 F.3d 762.

 2                  What the Supreme Court has said about how the

 3      Declaratory Judgment Act works is that it's intended to

 4      preempt a potential coercive action.

 5                  So the classic case for this is patent

 6      infringement.    If I'm producing some product and I'm worried

 7      that a patentholder is going to sue me, is going to bring a

 8      coercive action for patent infringement, then I don't need

 9      to wait for that coercive action.       I can turn around and

10      seek anticipatory review through a declaratory judgment

11      action.

12                  THE COURT:   But isn't that exactly what's

13      happening here?     Aren't -- isn't this just avoiding a

14      situation where the Secretary is going to have to sue

15      seeking a motion to quash?

16                  MR. MYERS:   No, your Honor.     There is not a

17      coercive action as we stand here that we are in a position

18      to bring against the Committee.

19                  You know, the Executive Branch thinks that the

20      subpoena and the 6103 requests are legally baseless for the

21      reasons articulated in the OLC opinion.

22                  But they're not seeking preemptive review or

23      preemptive ruling on a coercive action.        They certainly

24      haven't pled their complaint that way.

25                  THE COURT:   It seems like this was whether to send
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 88 of 151        88


 1      a Sergeant at Arms out to try to arrest Secretary Mnuchin or

 2      whatever.    I mean, there's going to be -- there would be a

 3      justiciable clash at some point.       And why not try to head it

 4      off now without going into all of that and questions of

 5      contempt and arrest and all of that?

 6                  MR. MYERS:   Well, your Honor, I take that to be

 7      the Committee's argument here, which is essentially that

 8      because there's an Article I right for them to issue

 9      subpoenas and enforce their own subpoenas, well, then,

10      wouldn't it be easier and wouldn't it be more modest if they

11      could just bring a declaratory judgment action in this

12      Court?

13                  There is no history or tradition of Congress

14      enforcing its informational demands in that way.

15                  We know from the Reed case that my colleague

16      Mr. Burnham was discussing with you earlier that the Supreme

17      Court has said there is a big difference between enforcing

18      your own subpoenas through your Article I tools and going to

19      an Article III court and asking the Article III court to

20      enforce the subpoena for you.       There's a big difference.

21                  There is a long history and tradition of Congress

22      doing one of those things; and there's not a similar

23      tradition of Congress doing the other.

24                  Now, what is Congress supposed to do here?          It has

25      all of its Article I powers.       It can attempt to work this
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 89 of 151    89


 1      out through the negotiation and accommodation process.

 2                  Obviously, we think that Congress attempting to

 3      arrest an Article II officer would raise really serious

 4      constitutional issues.      We don't, we hope, see the case

 5      going in that direction.

 6                  But Congress has a long history of working these

 7      issues out with the Executive Branch without bringing

 8      actions of this kind.

 9                  In fact, when Judge Bates held in the Myers

10      opinion that there was an implied right of action directly

11      under Article I, I think he was the first court, Judge Bates

12      was the first judge to reach that conclusion.         And even

13      Judge Berman Jackson in the Holder case didn't follow that

14      analysis.

15                  THE COURT:   So aren't there pretty recent -- you

16      know, I'm aware of Abbasi, obviously, and think maybe that

17      has some relevance here.

18                  But there's also the Armstrong case, maybe Board.

19      I think there's some relatively recent Supreme Court cases

20      that do find declaratory judgment is relevant when you're

21      talking about declaring constitutional rights vis-à-vis the

22      Executive Branch.     Why don't those apply here?

23                  MR. MYERS:   Right.

24                  So the Armstrong case, I think there are a number

25      of reasons why that doesn't apply.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 90 of 151         90


 1                  The Armstrong case is all about the District

 2      Court's or the Court's long-established equitable powers.

 3      And so that language, that holding, invites the Court to

 4      think about whether or not there is a long-established

 5      history or tradition of the Court's enforcing legislative

 6      subpoenas at the request of one house of Congress.          There is

 7      no such history or tradition.

 8                  Now, to be clear, there is a history and tradition

 9      of courts enforcing other kinds of subpoenas, of judicial

10      subpoenas, Rule 45 subpoenas, subpoenas that are issued as

11      part of the trial process.      But there is no history or

12      tradition of courts enforcing these kinds of subpoenas.

13                  THE COURT:   But there is a history of the Courts

14      recognizing these subpoenas.       Right?   I mean, they've come

15      up in different contexts, and usually it's when somebody's

16      being held by the Sergeant at Arms.         Right?

17                  But --

18                  MR. MYERS:   There's a history of Courts resolving

19      habeus corpus petitions brought by persons who have been

20      arrested by a house of Congress.       Yes.

21                  And in a case like that, there is an individual

22      who is in the basement of the House, you know, I suppose,

23      saying, "I've been imprisoned.       My individual rights and

24      liberties are at stake.      Court, please let me out."

25                  There's a history of that.        There isn't a history
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 91 of 151         91


 1      and tradition of the Courts coming directly to Congress and

 2      seeking to invoke -- to the Courts, rather, and seeking to

 3      invoke the Court's inherent equitable powers.

 4                  The Grupo Mexicano case that we cite in our briefs

 5      really makes clear the Court needs to look at a really high

 6      level of granularity to figure out --

 7                  THE COURT:   Right.

 8                  But doesn't this go to the Committee's point about

 9      this being just a more modest example of that; and if it's

10      common ground that Congress can send out subpoenas and they

11      can seek to enforce them through this much more drastic

12      remedy, why can't they come to a court and say:          Please say

13      this is an enforceable subpoena, and the Executive Branch

14      needs to do what we asked it to do?

15                  MR. MYERS:   Your Honor, because there is no

16      history or tradition of Congress doing that.         So to the

17      extent that the Committee is trying to invoke this Court's

18      inherent equitable powers, then the question is whether

19      there is a longstanding history or tradition, not whether

20      it's more modest.

21                  Of course, I think I need to note, if I haven't

22      already, that we're not conceding that Congress could arrest

23      an Executive officer.      That hasn't been squarely presented

24      here.

25                  But again, the fact that something is more modest
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 92 of 151   92


 1      doesn't mean that Congress gets to do it, that the greater

 2      always includes the lesser, you know.

 3                  If we look at how Congress has actually treated

 4      disputes of this kind, it has sought to enforce its

 5      informational demands to the Executive Branch through the

 6      negotiation and accommodation process backed by its Article

 7      I powers.

 8                  In addition, in certain really narrow, targeted

 9      circumstances, Congress has passed statutes that have sought

10      to give either particular bodies of Congress or particular

11      congressional actors a specific cause of action.

12                  So we've pointed to the cause of action given to

13      the Senate Select Committee; there's the provision that

14      corresponds to 1365(a), 1365 -- I think it's (a) -- and also

15      2 USC 288(d); there's the provision that gives the

16      comptroller general, who is an officer of the legislative

17      branch, the authority to file a civil action.

18                  And if the answer is that Congress didn't need --

19      you know, could have simply invoked this Court's inherent

20      powers or always had a cause of action under Article I, then

21      all of those enactments were superfluous.

22                  And for all the reasons my colleague Mr. Burnham

23      has described, that is not really an appropriate way of

24      reading the US Code.

25                  So let me move from --
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 93 of 151        93


 1                  THE COURT:   Let me ask you, what if the subpoena

 2      was to a private party?      I mean, obviously, Congress has

 3      been doing that for a long time, and there's not similar

 4      separation-of-powers concerns.

 5                  Is Congress really -- or the House -- is it

 6      helpless to do anything other than arrest the person?           Is

 7      that all it can do?

 8                  MR. MYERS:   Your Honor, it can exercise the powers

 9      it possesses under Article I or subject to --

10                  THE COURT:   What are those?

11                  MR. MYERS:   Yeah.    By that I mean, it has

12      authority, I think, to arrest and detain a contumacious

13      individual.    It can refer to the Executive Branch for

14      criminal prosecution.

15                  And again, as I noted, there are certain statutes

16      that give Congress or congressional actors the right to

17      repair to Article III courts.       And, you know, to the extent

18      that the exercise of power in those cases is consistent with

19      Article III, then it can exercise that power as well.

20                  THE COURT:   But as a general matter, you don't

21      think Congress can enforce its subpoenas to private parties

22      through the Courts?

23                  MR. MYERS:   Absent a statutory cause of action,

24      no.

25                  The Supreme Court has said that specifically in
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 94 of 151     94


 1      Reed, where it says that, again, not only do you need the

 2      authority to issue the subpoenas; but the authority to

 3      enforce those subpoenas through the Court is an entirely

 4      different animal.     It's just a different thing.

 5                   THE COURT:   But if the Supreme Court has found

 6      kind of the inherent authority under Article I to issue

 7      subpoenas, why isn't that enough to also say that it has the

 8      inherent authority to enforce them in the courts?

 9                   MR. MYERS:   Your Honor, that was the argument

10      presented in Reed.     It was rejected in Reed, where the Court

11      said there is a big difference between issuing the subpoena

12      and enforcing it yourself versus going to an Article III

13      court to enforce it.

14                   THE COURT:   Okay.   I clearly need to go back and

15      read Reed.

16                   But I didn't think this was a subpoena enforcement

17      case.

18                   MR. MYERS:   Well, it's all about the enforcement

19      of informational demands.      The Court said that there is a

20      long history and tradition of the Court -- of Congress,

21      rather -- enforcing its informational demands through its

22      own processes.

23                   THE COURT:   And so in Reed, was Congress the

24      Plaintiff?

25                   MR. MYERS:   It was either an individual senator, I
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 95 of 151      95


 1      think, or -- yeah.     I think so.

 2                  THE COURT:   Okay.

 3                  MR. MYERS:   Yeah.

 4                  If I can turn your Honor to talking about the APA

 5      claims.

 6                  THE COURT:   Yes, please.

 7                  MR. MYERS:   There are three reasons why APA review

 8      is not available in this case.       But just to take a step back

 9      to explain kind of in a broader level --

10                  THE COURT:   Oh, can I ask you one question about

11      Mazars?    What was the cause of action in Mazars?        If the

12      President could sue to block a House subpoena there, why

13      wouldn't the same work here?

14                  MR. MYERS:   Your Honor, I understand there to be

15      sort of specific case law that deals with when in particular

16      someone who is not the target of a subpoena has a cause of

17      action to stay compliance with that subpoena that was at

18      issue in Mazars.     I'm not an expert on the Mazars

19      litigation.

20                  THE COURT:   I bet I know somebody who is.

21                  Mr. Consovoy, do you know?      Could you respond to

22      that?   Sorry.

23                  MR. CONSOVOY:    Yeah.

24                  So, your Honor, those are -- the answer was

25      correct.    There are two separate lines of cases.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 96 of 151          96


 1                   So in the Eastland line of cases, the Court has

 2      said individuals, including through the President,

 3      when they're -- and here, he's standing in the shoes of a

 4      third-party custodian, so there's a second issue.

 5      Technically, it's litigation between the President and

 6      Mazars.

 7                   And he has a cause of action to enforce

 8      constitutional rights to protect his individual liberties,

 9      which -- it's not a direct interbranch dispute.          In fact, in

10      the Mazars opinion and in the briefing, there was a lot of

11      back-and-forth about:      Shouldn't they have done it this way

12      and we wouldn't be in court at all?

13                   So it's just an individual -- those are

14      individual-rights cases versus interbranch cases, even

15      though there, it's the President.

16                   THE COURT:   And so back to my earlier question to

17      Mr. Myers:    Couldn't the House use a similar cause of action

18      to sue Mazars or someone else to enforce a subpoena against

19      a private citizen?

20                   MR. CONSOVOY:   I don't think so.     So there, the

21      Court is grounding the right in the individual rights.           Take

22      Eastland, for example, itself.       They're arguing it violated

23      the First Amendment.

24                   So when you have a private individual seeking

25      action against a government, they have those rights.            This
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 97 of 151   97


 1      is not symmetrical in that sense, to when you have the

 2      Government seeking to assert rights against a private

 3      individual.    They just don't work symmetrically.

 4                  THE COURT:   Okay.    So in my mind, particularly

 5      given Abbasi and all this, I'm concerned about making up

 6      causes of action and that I should be looking for a statute.

 7      But it seems in this general area we have made up causes of

 8      action; certainly not in this specific case.         But why

 9      isn't -- why isn't that a natural extension of what courts

10      have been doing for a long time, to allow subpoenas to be

11      resolved in court?

12                  MR. CONSOVOY:    I think when you look at the

13      history and tradition, there is a long history and tradition

14      in this country of individuals being able to seek redress

15      through the court to protect their individual rights against

16      government.

17                  There is not a long history and tradition of one

18      branch of government suing another branch of government or

19      even Congress suing an individual and dragging the Court

20      into that process.     The Courts have a different role in

21      protecting the rights of individuals than it does in

22      protecting the rights of a branch of government.

23                  I think that's the line at least the Court drew in

24      the Eastland decision.

25                  THE COURT:   Thank you, Mr. Consovoy.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 98 of 151         98


 1                  Thanks, Mr. Myers.

 2                  MR. MYERS:   Thank you, your Honor.

 3                  Having had an opportunity just to grab a copy of

 4      Reed just to clarify that issue --

 5                  THE COURT:   Oh, yes.

 6                  MR. MYERS:   Yes.   Petitioners other than

 7      Mr. South, a United States senator, constitute a special

 8      committee created by a Senate resolution.

 9                  THE COURT:   So they were seeking to enforce a

10      subpoena --

11                  MR. MYERS:   Correct.

12                  THE COURT:   -- against -- and who's the Defendant?

13                  MR. MYERS:   It is the County Commissioners of

14      Delaware County, Pennsylvania.       As I recall, they were

15      investigating whether an election had been improperly run.

16                  I'll turn to the APA claims, unless your Honor has

17      any questions.

18                  THE COURT:   Yes.

19                  MR. MYERS:   We've articulated three reasons why

20      APA review --

21                  THE COURT:   Which do you think is your strongest?

22                  MR. MYERS:   Your Honor, they're all strong.        The

23      reason why is that --

24                  THE COURT:   Come on.    Pick.

25                  MR. MYERS:   -- they all get at the same point,
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 99 of 151       99


 1      which is that the APA is a statute that permits people who

 2      are regulated by the United States Government to sue the

 3      United States Government.

 4                  It is not a statute that is a housekeeping statute

 5      that permits one branch of the government to sue another

 6      branch of the government.

 7                  5 USC Section 702 makes clear that the real party

 8      in interest, the real defendant, is the United States

 9      itself.

10                  And so there's a lot of overlap among at least two

11      of our arguments because what it's getting at is that,

12      again, this is a way to challenge the exercise of

13      governmental power, which is not what's happening here.

14                  So let me start and maybe --

15                  THE COURT:   So that sounds like -- is that the

16      person argument?

17                  MR. MYERS:   It's the person argument.       But it's

18      also the agency action argument that flows from the

19      Circuit's case in Hodel.

20                  THE COURT:   Yes.   So I've got to tell you, as I

21      read Hodel, I just saw a lot of language in this pointing

22      out that it wasn't the House seeking to enforce this

23      reporting requirement and that it was some random third

24      party and that that really would open the floodgates.

25                  I don't see Hodel as being all that helpful to
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 100 of 151       100


 1       you, I'll tell you.      I was a lot more impressed by the

 2       person argument.    But tell me where I'm wrong.

 3                   MR. MYERS:    I was going to start with the person

 4       argument.

 5                   THE COURT:    So maybe you agree with me.

 6                   MR. MYERS:    But since you brought up this question

 7       about Hodel, let me just answer the Court's question.

 8                   The Court does say that.     The language that you

 9       pointed to is absolutely there.

10                   But then it goes on to talk about what would

11       happen if Congress, you know, were dissatisfied with the

12       reporting requirement -- with the reporting pursuant to the

13       requirements.

14                   It said, "This issue seems to us quintessentially

15       within the province of the political branches to resolve as

16       part of their ongoing relationships."        That's 865 F.2d, at

17       Page 319.

18                   So the Court doesn't say that if Congress were

19       unhappy it should bring an APA action.        It says if Congress

20       is unhappy, work it out with the Executive Branch.         And so

21       that's the point I would make about Hodel.

22                   But let me turn to the person issue.

23                   As I noted, 5 USC Section 702 again makes clear

24       that the real defendant is the United States.         And if you

25       think about how the administrative process typically works,
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 101 of 151            101


 1       that makes sense.    Agencies get their power from Congress

 2       and then agencies exercise that power.        And if somebody is

 3       unhappy with how the agency has exercised their delegated

 4       power, they're very often going to have a problem with both

 5       the statutes and the way that the agency has administered

 6       the statute.

 7                  So the agency is the nominal defendant; but the

 8       real defendant is the United States.

 9                  So the conclusion flows from 5 USC 702, also from

10       the Supreme Court's decision in the Newport News

11       Shipbuilding case, which talks about the universal

12       assumption that suits by persons adversely affected or

13       aggrieved are intended to redress injuries of private

14       parties.

15                  The Court goes on to say that the mere impairment

16       of governmental interest is not enough to ground a suit

17       under language like "person affected or aggrieved."             That's

18       exactly what we're dealing with here.

19                  Even if your Honor thinks the statute is a little

20       bit unclear or, you know, what I'm saying isn't a slam-dunk,

21       as my colleague, Mr. Burnham has described, interbranch

22       litigation raises a number of really sensitive, really

23       complicate constitutional issues.       So at a minimum, we would

24       expect Congress to speak clearly if it intended this result.

25       If it was trying to --
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 102 of 151   102


 1                   THE COURT:   And they're going to tell me that they

 2       did.    They talk about that they have -- the governmental

 3       organization or the public organization in the language and

 4       that elsewhere, they -- oh, that they specifically say that

 5       they are not an agency --

 6                   MR. MYERS:   Not an agency.

 7                   THE COURT:   -- no doubt to avoid being sued

 8       themselves, which is very smart.

 9                   MR. MYERS:   Your Honor, I'm sure they will say

10       that.   But what they didn't say is that Congress itself can

11       sue.    And that's the kind of language that they have used in

12       other cases.

13                   So again, in the provision that permits the Senate

14       to sue, whether or not that's constitutional is a different

15       question.   But they spoke clearly; and they said the Senate

16       can bring a suit.

17                   THE COURT:   But why isn't -- what is that public

18       organization?    Why aren't they a public organization?

19                   MR. MYERS:   Your Honor, they're not a public

20       organization, at least under principles of constitutional

21       avoidance, because they did not speak clearly and say that

22       this is meant to encompass Congress, which is a font of the

23       government's regulatory authority, not a subject of the

24       government's regulatory authority.

25                   THE COURT:   So I mean, it strikes me that you've
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 103 of 151         103


 1       got to rely heavily on this constitutional avoidance point;

 2       that, otherwise, putting that aside, if we know states are

 3       governmental organizations, agencies of states are

 4       governmental -- are public organizations, that surely

 5       Congress could be too.

 6                  MR. MYERS:    Well, your Honor, if you take a step

 7       back, pursuant to the supremacy clause, we know that the

 8       United States Government can issue regulations and statutes

 9       that govern states, that govern the instrumentalities of

10       states.

11                  The Executive Branch does not exercise regulatory

12       authority over the United States Congress.        And so that is

13       the key difference.     It is a limitation on the APA.          The APA

14       is all about giving people who are regulated by the

15       government, by both Congress and the Executive Branch, the

16       ability to sue the United States.       It's not a tool for

17       interbranch litigation.

18                  THE COURT:    I get that point.

19                  I'm saying that from plain meaning you would

20       assume that if all of these other governmental bits are

21       public organizations, then surely the House would be as

22       well.

23                  MR. MYERS:    Your Honor, if the language is read in

24       an absolute vacuum without any consideration of what the APA

25       is trying to accomplish or the extraordinary constitutional
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 104 of 151          104


 1       sensitivities of authorizing interbranch litigation, then

 2       maybe that's so.    Maybe we can just say Congress is a public

 3       organization, end of story.

 4                  But that's no way to read a statute.

 5                  THE COURT:    So the Circuit recently said that

 6       another country could be a public organization.         Right?

 7                  MR. MYERS:    I think that's right.

 8                  THE COURT:    Doesn't that raise similar concerns

 9       that another country's government is sovereign and there's a

10       lot of separation-of-powers concerns, and maybe we should

11       have expected Congress to speak clearly before they're going

12       to allow -- before we're going to assume that a sovereign

13       country can utilize the APA?      Aren't a lot of the same

14       arguments applicable there as well?

15                  MR. MYERS:    Your Honor, some of them may be, but

16       not all of them are; in particular, this argument about how

17       the government is structured, how it exercises its

18       regulatory authority.

19                  I'd also point out that the House itself has

20       disclaimed the power to bring suit under general laws that

21       permit aggrieved persons to challenge agency action.            That

22       was the 1998 brief in the Commerce case that we cite on Page

23       56 of our motion to dismiss.

24                  And so the interpretations that I'm articulating

25       today shouldn't be foreign to the House.        You know, they've
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 105 of 151    105


 1       made this exact point.     At a minimum, we think it shows that

 2       Congress didn't speak clearly here.

 3                    THE COURT:   Well, the Government recently said

 4       that -- to John Bates that you are susceptible under 1331 to

 5       subpoenas.    Right?

 6                    I mean --

 7                    MR. MYERS:   Your Honor, I don't think we've

 8       conceded 1331 jurisdiction.      I think the issue just wasn't

 9       raised.

10                    THE COURT:   I thought you did.

11                    MR. MYERS:   I could be wrong about that, but

12       that's my recollection.

13                    The last point under the APA has to deal with

14       preclusion of review.     And this is a somewhat different

15       point.    But the basic point here is that under ample Supreme

16       Court precedents, in figuring out whether or not review is

17       precluded, you look to the entire statutory scheme, its

18       objectives, its legislative history, and the nature of the

19       administrative action involved.

20                    Here, Congress has enacted a comprehensive,

21       thorough scheme for the enforcement of its informational

22       demands.

23                    In the mid-19th Century, it enacted the statutes

24       authorizing referral to the Executive Branch for criminal

25       prosecution.    It's enacted the statute I mentioned earlier,
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 106 of 151        106


 1       31 USC Section 716, which authorizes the comptroller general

 2       to demand information from the Executive Branch and then sue

 3       if he's not satisfied by the Executive response.

 4                    And it has in the Tax Code.     Somewhat relatedly,

 5       it's created a cause of action for taxpayers to sue, seeking

 6       redress for unauthorized disclosure of their confidential

 7       tax information.    But it's never enacted a statute that

 8       would either permit the House generally to directly enforce

 9       its subpoenas in an Article III court or its Section 6103

10       requests.

11                    So we think the fair reading of everything that

12       Congress has done in this area is to show that it didn't

13       intend just general APA review to be available.         If it did,

14       statutes like 31 USC Section 716, like 2 USC 288(d), which

15       permits the Senate to sue, would be entirely superfluous.

16                    And so we think that APA review is precluded for

17       that reason.

18                    THE COURT:   Mandamus:   I get your argument that

19       that's for extreme cases, all that type of thing.

20                    MR. MYERS:   Right.

21                    THE COURT:   But as I was rereading this, it

22       strikes me that they've got a really strong argument under

23       the plain language of 6103 that you were supposed to turn

24       this over.

25                    MR. MYERS:   Right.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 107 of 151    107


 1                  THE COURT:    And I'm kind of dubious about the

 2       claim that I should be kicking this at the 12(b)(6) stage.

 3       You know, maybe this is something you fight about on the

 4       merits, whether it's so clear that they're entitled to it

 5       under mandamus.    But can I really kick this now?

 6                  MR. MYERS:    You can, your Honor.     The way that

 7       mandamus review works is that Plaintiffs need to demonstrate

 8       a clear and undisputable right to relief, that the

 9       government has engaged in the violation of a clear duty to

10       act.

11                  So it's one thing to look at Section 6103 and say

12       that it uses the word "shall."      We all understand that.

13                  But as set out in the OLC opinion at great length,

14       you know, as your Honor noted, there are really serious,

15       really considered constitutional issues lurking in the

16       background.

17                  THE COURT:    So this is a 12(b)(6) discussion,

18       right?

19                  MR. MYERS:    Yes.   That's right.

20                  THE COURT:    And so aren't I required to credit

21       everything in their complaint and avoid looking to external

22       documents like an OLC opinion?

23                  MR. MYERS:    Well, your Honor, two points on that:

24       I mean, one is it presents the sort of pure question of law,

25       you know, whether or not there's a sort of real substantial
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 108 of 151     108


 1       question here.    That's a pure question of law.

 2                   And, second, the OLC opinion.      I forget if it's

 3       attached to or certainly discussed in the complaint.

 4       It's -- beyond that, it's judicially noticeable.         It's

 5       obviously there, you know.

 6                   And so the way that mandamus works is that the

 7       Court doesn't sort of assume that there's been a violation

 8       of a clear duty.    There has to be a credible allegation of

 9       that.

10                   Here, there really isn't.     The OLC opinion makes

11       perfectly clear that there are really serious constitutional

12       issues, the same issues it took -- at least closely related

13       to the issues that it took the DC Circuit, you know, 100

14       pages to work out in the Mazars case.

15                   And so as set out in the OLC opinion, Congress can

16       only exercise its power of inquiry in aid of its legislative

17       function.   So simply to point to the statute and say that it

18       uses the word "shall" isn't enough to say that there's a

19       clear and indisputable right to relief.        6103 has to be read

20       in conjunction with the limits on Congress's Article I

21       power.

22                   So in our view, there is not a clear and

23       indisputable right to relief, nor is there the violation of

24       a clear duty to act.

25                   And then I would also just add that there is an
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 109 of 151       109


 1       adequate -- there is an alternative remedy for the reasons

 2       I've articulated with respect to the negotiation and

 3       accommodation process.

 4                    At least until such time as the parties seriously

 5       engage in that process, we don't know that Congress -- or

 6       the House, I should say -- can't satisfy its legitimate

 7       needs through the accommodation process.

 8                    So at the very least, it's premature to even get

 9       to the mandamus question.

10                    THE COURT:   Okay.   Thank you very much.

11                    MR. MYERS:   Thank you, your Honor.

12                    THE COURT:   Thank you, Mr. Myers.

13                    Ms. Barbero?

14                    So you've got a lot of different potential causes

15       of action.    I suggested at the outset some skepticism as to

16       whether all of these are viable.       I want to be careful about

17       treading in this area and creating case law that may be

18       incorrect, but might kick around in the books for a while,

19       I'm sure.    I will not have the final say in all of this; but

20       some of these things, I might be the only one who's speaking

21       to it.

22                    So it would be helpful to get some guidance from

23       you on, what do you think are your most viable claims?          I

24       don't know if you'd want to withdraw others.         It just -- I

25       guess I'm worried about creating case law that lasts long
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 110 of 151       110


 1       after this case that may or may not be correct, but is kind

 2       of unnecessary in an area where we're all kind of creating

 3       new territory.

 4                    MS. BARBERO:   I understand, your Honor, and

 5       appreciate the concern.

 6                    It may be helpful to walk through the causes of

 7       action, the sources of authority and explain how all of this

 8       works together, which I'm happy to do.        And also, I do want

 9       to talk about some of the cases that the Department has

10       relied on.

11                    But to start -- and I'd start with the Armstrong

12       case, your Honor, the Armstrong v. Exceptional Childcare

13       Services, which made clear that a Court sitting in equity in

14       a proper case could give a party injured by a federal

15       officer's violation of the Constitution the ability to sue.

16                    And the House has come to court now asking for an

17       injunction and declaratory relief because of a violation of

18       the House's authority under Article I of the Constitution as

19       well as the statute.

20                    The Court sitting in equity can provide a remedy

21       for the House under Article I of the Constitution for this

22       constitutional violation.      That's clear from Armstrong.

23                    Now, your Honor has expressed concern a couple of

24       times about the Abbasi case.      That case is very different,

25       because the Court there was concerned -- and the discussion
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 111 of 151    111


 1       in that case very much reflects this concern -- about

 2       implying a damages remedy directly under the Constitution.

 3       If your Honor looks at the Court's discussion, there's

 4       concern about indemnification of federal officers, what that

 5       means for the federal FISC.

 6                  The Court determines that when there are damages

 7       at issue, which is not the case here, where we're seeking

 8       equitable remedies, that Congress may be in the best

 9       position to balance those types of questions and determine

10       when the federal government should be required to pay out

11       funds as a result of a constitutional violation.

12                  That is not the case here.      And those cases are

13       distinguishable for that reason.

14                  THE COURT:    So as Mr. Myers points out, I think,

15       for the cases you're relying on, Armstrong, it's about

16       private parties seeking a cause of action; and that arguably

17       this is a very different circumstance, where you've got one

18       branch of the government coming after another.         And I

19       imagine Mr. Myers's retort may well be:        Well, Congress

20       could have created a cause of action here, and it hasn't.

21       And nobody is better equipped to create such a cause of

22       action than your client.      And the fact that they haven't

23       also says something.     And why should the Courts do the

24       House's work?

25                  MS. BARBERO:    Well, your Honor, there's no
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 112 of 151    112


 1       requirement that the House or that Congress create a cause

 2       of action for this type of case.

 3                  But the idea to the first part of your question

 4       about individual rights being at stake, if memory serves,

 5       the Department and the Solicitor General made the same

 6       argument in the Free Enterprise Fund PCAOB case in the

 7       Supreme Court, where they said there's no cause of action.

 8       That was a case involving the removal protections for the

 9       members of the PCAOB.     It was brought under the appointments

10       clause.

11                  And the Supreme Court in a footnote rejects that

12       argument and says, you know, They've cited no cases -- I

13       don't have the language in front of me -- but no cases, no

14       law, suggesting that our cause of action case law is limited

15       to those types of cases.

16                  The same is true here, where there's a violation

17       of a constitutional authority, that the Court can sitting in

18       equity recognize and provide a remedy for that violation.

19       There's no requirement that the Congress go through the

20       process of creating a cause of action.        We know from

21       Armstrong, we know from Free Enterprise Fund, that it's not

22       required to do so.

23                  There's no reason that the House as a plaintiff

24       would have an additional burden.       If anything, I think it

25       would be -- it would go the other way, because there are
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 113 of 151        113


 1       not -- this isn't a private rights case.        It's about the

 2       House's interest, the Committee's interest in this important

 3       information.

 4                  THE COURT:    Doesn't 1365 create a cause of action

 5       for the Senate?

 6                  MS. BARBERO:    1365 is a jurisdictional provision.

 7       Let me look at the language to see whether there's also a

 8       cause of action in there.

 9                  I haven't understood 1365 to create a cause of

10       action, although I'm looking through it now, your Honor.         I

11       primarily understood that as a jurisdictional provision,

12       which would not be uncommon in the subpoena enforcement

13       context.

14                  Your Honor, Mr. Consovoy stood up and said

15       effectively that the President had filed suit seeking to

16       stop enforcement of the subpoena in Mazars in order to

17       vindicate his constitutional rights.       He didn't cite to a

18       specific statutory cause of action there.        This case and all

19       of the subpoena enforcement cases that have arisen have

20       arisen in a similar context without such an express

21       statutory cause of action.

22                  But there's -- and I did want to clarify the

23       record on one point in Myers.      The Department there did in

24       fact not dispute that there was statutory jurisdiction under

25       1331.   But in Myers and Holder and those cases, there
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 114 of 151      114


 1       wasn't, as there isn't here, an express statutory cause of

 2       action for the subpoena enforcement aspect of this, but the

 3       Courts were -- nonetheless found that they could decide the

 4       case.

 5                  THE COURT:    Right.

 6                  And, you know, as Mr. Myers points out, that

 7       predated a couple of these cases, including Abbasi, where

 8       the Supreme Court seems a little less keen on the cause of

 9       action creation work than we've done in the past.         Right?

10                  MS. BARBERO:    And Abbasi again, your Honor, is a

11       damages case and not an equity case.

12                  And in addition to that, this isn't a case where

13       there would be concerns about whether there would be

14       judicially administerable standards and those types of

15       concerns, because we have a clear statutory duty to provide

16       very specific information to the Committee.

17                  So finding that there's a cause of action directly

18       under the Constitution for Congress to obtain the type of

19       information that's required by statute as well as to find

20       that when Congress enacted Section 6103(f) and provided for

21       itself the right to obtain this information and the

22       mandatory duty that the Treasury Secretary provided, that

23       surely Congress would have understood that in the

24       unprecedented event that the Secretary refused to comply

25       with that statute, that Congress could come to court to
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 115 of 151       115


 1       enforce that right to obtain an injunction to require that

 2       the Secretary comply with the statute and to obtain a

 3       declaration.

 4                  THE COURT:    If I find that the mandamus count

 5       survives, is that enough?

 6                  MS. BARBERO:    Your Honor, the mandamus count would

 7       provide a cause of action, certainly.        And there is a clear

 8       and indisputable right, as we argued in the brief.         The

 9       mandamus statute is satisfied.

10                  I would strongly urge the Court to find that

11       there -- that other causes of action that we've asserted are

12       also valid.    But if I may consult with counsel for just one

13       minute.

14                  (Confers with co-counsel privately.)

15                  Thank you, your Honor.

16                  We agree.    Both mandamus would provide

17       subject-matter jurisdiction and a cause of action.         And

18       therefore, dismissal of the complaint would be improper just

19       under the mandamus statute for those reasons.

20                  THE COURT:    Right.

21                  So I guess what I'm asking, though, is:        Do you

22       need the other causes of action if you just have -- if I say

23       mandamus applies here, you've got a cause of action?

24                  MS. BARBERO:    Your Honor, we could get the relief

25       that we have sought in the complaint, which is production of
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 116 of 151   116


 1       the information that the Committee has requested, under the

 2       mandamus statute.

 3                    So we don't -- that's a long way of saying we

 4       wouldn't need -- if your Honor were to find that mandamus is

 5       satisfied here, and that there is -- as we have argued and

 6       the statute is clear, that we have a clear and undisputable

 7       right to the tax return and return information that the

 8       Department has refused to provide, that would provide us

 9       with the relief we've requested.

10                    THE COURT:   I think your last thing is

11       nonstatutory relief.      And you say that that would apply only

12       if all these others don't.       Correct?

13                    MS. BARBERO:   The ultra vires claim?

14                    THE COURT:   Yes.

15                    MS. BARBERO:   Yes.

16                    THE COURT:   So if I found here that mandamus

17       applies, I would, I guess, be dismissing the ultra vires

18       count.   Is that correct?

19                    MS. BARBERO:   Because we would have relief

20       available.    Yes.

21                    THE COURT:   Right.

22                    How about the APA and the implied cause of action?

23       And there, I'm not arguing that as a legal matter you

24       wouldn't be able to assert all three.

25                    But I'm asking as a practical matter and kind of
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 117 of 151     117


 1       as a prudential matter, are you all comfortable with one

 2       count going forward and me not ruling one way or the other

 3       on these others?

 4                  And you can talk.

 5                  MS. BARBERO:    Thank you.

 6                  (Confers with co-counsel privately.)

 7                  Thank you, your Honor.

 8                  Out of an abundance of caution and to make sure

 9       that we reserve all of our rights and potential argument,

10       could we get back to you by -- with a submission regarding

11       this question?

12                  THE COURT:    Sure.

13                  MS. BARBERO:    Thank you.

14                  THE COURT:    What I'm proposing is that, again, for

15       the reasons that I set out at the outset that I don't know

16       that you all want me putting -- writing things on the

17       federal supplement that you might not get to appeal or it

18       really doesn't make sense if there's one that is going

19       forward for you all to agree to dismiss the others.

20                  So get back to me on that.      You don't need to --

21                  MR. BURNHAM:    We would like an opportunity to

22       respond to whatever they file.

23                  THE COURT:    Sure.

24                  MR. BURNHAM:    Thank you, your Honor.

25                  THE COURT:    So we'll put the ultra vires aside.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 118 of 151     118


 1                    Let's talk about the APA, particularly this person

 2       point.   How are you all a person under the APA?

 3                    MS. BARBERO:   Well, your Honor previewed my

 4       argument.    But if you would indulge me just to walk

 5       relatively quickly through the definitional provision in

 6       Section 551.

 7                    Congress there was very clear that an agency

 8       includes each authority of the government of the United

 9       States, but does not include the Congress.        That's in

10       551(a)(1).

11                    And then in the very next provision, Congress

12       adopted an expansive definition of "person."         Person

13       includes any individual, partnership, corporation,

14       association or public or private organization.

15                    And our argument is that by making clear that

16       Congress was not an agency such that it could be sued under

17       the APA, and including public organization in the broad

18       definition of "person," that Congress in enacting the APA

19       set up a scheme where Congress could sue in the event that

20       it was aggrieved by an agency action, which is what has

21       happened here with the refusal to comply.

22                    THE COURT:   So can Congress also submit comments

23       in the notice and comment rulemaking?

24                    MS. BARBERO:   I don't know that that would be the

25       most efficient way for Congress to communicate its comments
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 119 of 151      119


 1       to the Executive Branch.

 2                    THE COURT:   It would be a bizarre way to do it.

 3                    MS. BARBERO:   It would be an odd way for Congress

 4       to do it.    And I think there's a difference in that

 5       provision, where it's interested person versus a person

 6       aggrieved.

 7                    But I don't know that the fact that Congress might

 8       be able to submit comments in a rulemaking is really here or

 9       there with respect to whether Congress is a person

10       authorized to sue under the APA.

11                    THE COURT:   Isn't it the same?    I thought it was

12       the same definition.      Maybe I'm wrong.

13                    MS. BARBERO:   I think it's "person"; and it's just

14       with a modifier, if I'm recalling correctly.

15                    But in any event, the point is, if Congress

16       could -- or a committee of Congress could submit comments to

17       an agency in a rulemaking, that really shouldn't give the

18       Court much pause in terms of determining whether when

19       Congress is a public organization aggrieved by the

20       Executive's noncompliance with the law, the refusal to

21       comply with the statute that creates a mandatory duty, that

22       the APA provides a vehicle through which the Congress can

23       come to court and assert that the Executive Branch is acting

24       in contravention to law and advance those claims in this

25       Court as a person aggrieved by those actions.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 120 of 151       120


 1                   And we know from recent DC Circuit law and other

 2       cases that foreign governments could -- are persons who

 3       could sue under the APA.      I think there are suggestions in

 4       the case law that Indian tribes may be able to do so; state

 5       organizations can do so.      The reasoning in those cases

 6       suggests that congresses would be similarly positioned.

 7                   THE COURT:   Maybe.

 8                   I think Mr. Myers's point is, though, with the

 9       possible exception of a foreign government, all of these

10       others are regulated by the Federal Government, and

11       therefore should have an opportunity to push back and have

12       their voices heard in this process.

13                   And even -- I want to go back and read that recent

14       DC Circuit case.    But my recollection is that there, the

15       foreign government was in a sense regulated in that it was

16       looking to receive -- I think it was hunting trophies or

17       something from the US, and therefore it was also in some

18       ways in the situation of a normal citizen for those

19       purposes.

20                   Again, very different from a coequal branch of

21       government.

22                   MS. BARBERO:   Your Honor, I've been informed that

23       individual members of Congress and groups of members in fact

24       submit comments to agencies in rulemaking.        So that does --

25                   THE COURT:   But that's different.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 121 of 151         121


 1                  MS. BARBERO:    That's different.

 2                  So the -- but to the point of the question about

 3       Congress and whether it's regulated by the Executive Branch,

 4       this is an unusual scheme that we have here.         It is not the

 5       ordinary case where Congress would -- or the House or

 6       Committee of the House would come into court and say:           In

 7       fact, we satisfy the APA and can bring a cause of action

 8       here under the APA or a claim under the APA.

 9                  This is a statute that very specifically provides

10       the Committee on Ways and Means is entitled to information

11       from the Secretary of the Treasury upon written demand.          So

12       it's not the same sort of regulated-regulator-type

13       relationship that you have.

14                  On the other hand, under this statutory scheme,

15       surely Congress is aggrieved by -- the Committee is

16       aggrieved by the refusal to provide the information --

17                  THE COURT:    I get that.    That's not what I'm

18       pushing back on.

19                  It's this idea that you are a person within the

20       meaning of the APA.     Is the Supreme Court -- could the

21       Supreme Court claim to be APA or claim to be a person under

22       the APA?   Maybe this District Court could.       Maybe we could

23       sue to stop FOIA or something like that.        I don't know.

24                  (Laughter.)

25                  MS. BARBERO:    I'm not aware of whether there are
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 122 of 151    122


 1       any cases on whether the judiciary or any individual members

 2       of the judiciary could sue under the APA as a person.

 3                   It would --

 4                   THE COURT:    Well, an individual one probably

 5       could.    Maybe I can take my chances.

 6                   But I don't know that the Court could as a

 7       governmental -- saying that it's a public organization in

 8       the same sense that a state could.

 9                   MS. BARBERO:   Your Honor, the question would be

10       the same question that we're grappling with today, which is

11       whether -- I mean, there may be many other reasons that

12       would prevent the judiciary as a branch of government from

13       suing in the judiciary under a statute to obtain some --

14                   THE COURT:    It would be awkward.

15                   MS. BARBERO:   -- remedy.    It would be a little

16       awkward.   So there's that.

17                   But more to the point, the question -- the

18       statutory interpretation question would be the same one that

19       we are grappling with now, which is whether the Plaintiff

20       meets the statutory definition of person.        And I don't think

21       going back to 551 -- so the -- Congress again is excluded

22       from the definition of agency, as are courts of the United

23       States.

24                   But the person includes a public organization.

25       And the Committee on Ways and Means is a public
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 123 of 151       123


 1       organization.    It has been aggrieved under the specific

 2       statute by the action of the Executive Branch.

 3                   The APA was designed and set up to remedy exactly

 4       that type of situation where the Executive acted in

 5       contravention of statute and affected the rights.         And here,

 6       it's a deprivation of information that a person, a public

 7       organization, would otherwise be entitled to.

 8                   So I recognize it's an unusual case.       And in the

 9       Burwell case, I think it was Judge Collyer who held that

10       Congress or the House, rather, was a person under the APA.

11       So it's not uncharted territory here.

12                   But we do meet the statutory definition.          And

13       again, that is one of the causes of action that we have

14       asserted.   But as we've discussed briefly the others, we

15       also have the Declaratory Judgment Act.

16                   THE COURT:   And do you agree you need -- that

17       doesn't get you the whole way there.       Right?    You still need

18       to have statutory subject-matter jurisdiction and you still

19       need to have an underlying cause of action.         Is that

20       correct?

21                   MS. BARBERO:   The substantive right being

22       asserted?

23                   THE COURT:   And you're relying on 6103 and Article

24       I?

25                   MS. BARBERO:   Correct.    That's absolutely correct.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 124 of 151        124


 1                  I'm happy to answer more questions on cause of

 2       action if your Honor has more.

 3                  THE COURT:    No.

 4                  MS. BARBERO:    I would just then briefly say on the

 5       question of accommodation that it is quite clear that the

 6       parties are at an impasse on the basis of what's been

 7       requested, which is the tax return and return information

 8       and the audit files, which has been in no uncertain terms

 9       made clear that it will not be forthcoming; and not only

10       that, that it could potentially be a criminal violation in

11       the view of the Executive to provide that information.

12                  THE COURT:    Okay.   Thank you, Ms. Barbero.

13                  Mr. Myers, quickly.

14                  MR. MYERS:    Thank you, your Honor.      And I'll try

15       to be very quick.

16                  Really, there are just sort of two topic areas I

17       want to talk about.     One is mandamus.

18                  We respectfully submit that mandamus is not a

19       universal solution to every cause of action problem.            In

20       other words, it can't be the case that the Plaintiff gets to

21       plead that there's been a clear violation of a duty.

22                  The Court said:     Okay.   We're here on 12(b)(6).

23       I'll take that to be true.

24                  So you get past your 12(b)(6) motion, go through

25       the whole discovery process, and then you have to fight it
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 125 of 151       125


 1       out on summary judgment.      That's just never how mandamus has

 2       been understood.

 3                    THE COURT:   But that's -- 6103 is a pretty clear

 4       statute.    Right?

 5                    MR. MYERS:   Your Honor, 6103 says what it says.

 6       But I don't think there's any dispute by my friends on the

 7       other side that it has to be read in conjunction with the

 8       constitutional limits on Congress's Article I power.

 9                    So if your Honor looks at the OLC opinion, holds

10       it up and said, Hey, that's frivolous.        This is ridiculous.

11       Of course there's a mandamus claim here.

12                    Well, then I lose and we have a set of other

13       problems.

14                    My point is that your Honor can't just say:        Well,

15       they have pled that it's frivolous.       There needs to be a

16       threshold analysis of whether or not this is a mandamus

17       case.

18                    And if that analysis is not part of the 12(b)(6)

19       process, then mandamus would get you past a 12(b)(6) motion

20       in every case, which is just not the law.

21                    In addition to that, mandamus here, we submit, is

22       precluded.

23                    Congress, for example, when it gave the Senate the

24       authority to sue, it did two things:       First, it passed a

25       jurisdictional provision.      That's 28 USC Section 1365 that
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 126 of 151         126


 1       my colleague Mr. Burnham just talked about.        It also passed

 2       a cause of action provision.      That's 2 USC Section 288(d).

 3                    And as I noted earlier, Congress has passed a

 4       number of other statutes that permit either parts of

 5       Congress or officers of Congress to sue the Executive Branch

 6       in certain limited circumstances.

 7                    The upshot of those provisions is preclusion of

 8       the mandamus claim.     All of those provisions would be

 9       superfluous if all Congress had to do is say that there's

10       been a violation of a legal obligation and therefore

11       mandamus applies.

12                    With respect to Plaintiffs' equitable claim,

13       Ms. Barbero says that Ziglar and Abbasi are properly read to

14       be limited to damages claims.

15                    As we set out in our briefs, Abbasi, I think,

16       makes clear that whenever a host of considerations must be

17       weighed in evaluating whether or not a cause of action is

18       appropriate, then that determination is best left to the

19       lawmakers.

20                    As your Honor noted, Plaintiffs here are uniquely

21       well positioned to fix their cause of action problem.           But

22       it would take the exercise of political will to do that.

23       And that's an appropriate question for political actors, not

24       for this Court.    There's just no history or tradition of

25       these actions being brought directly by Congress under
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 127 of 151           127


 1       Article I.

 2                    THE COURT:   Thank you, Mr. Myers.

 3                    MR. MYERS:   Thank you.

 4                    THE COURT:   So two things:   First, as to this

 5       take-back, to be clear, what I'm asking -- and again, in the

 6       light of me not wanting to rule in this area on things that

 7       I don't need to be ruling on, I'm asking you all to consider

 8       your multiple causes of action.

 9                    And if you can come back to me and say, "If the

10       Court, of course, finds subject-matter jurisdiction and

11       finds that there is a cause of action under the APA or the

12       APA and mandamus or whatever, then we would voluntarily

13       dismiss the remaining counts," that's what I'm asking, if

14       you're willing and interested in doing that.         And if you can

15       do that in the next couple of days.

16                    To the extent the Executive wants to respond,

17       you're welcome to.

18                    MR. BURNHAM:   Thank you, your Honor.

19                    THE COURT:   I'm not sure.    Maybe this is entirely

20       inappropriate.    But I'd think in this type of area, it might

21       be wise.

22                    And then the other thing:     On the accommodation

23       process, obviously, I want to consider all of this.             But I

24       do take the AT&T language on the accommodation process

25       seriously.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 128 of 151         128


 1                  And I think since there is this pending motion to

 2       dismiss over whether I even have jurisdiction in this case,

 3       I don't think it's appropriate for me to start directing the

 4       parties to do anything.

 5                  But if this case proceeds, I don't think this

 6       would be the last discussion we would have about the

 7       accommodation process.     And I just suggest it would behoove

 8       the parties to be thinking about what that should look like

 9       and perhaps even start doing that now.

10                  I really think it would be -- given the

11       Committee's ostensible interest in knowing about the audit

12       process, I'd think there should be a way for the parties to

13       figure this out without the Court having to direct the

14       Executive on the one hand or deny the House on the other.

15                  All right.    Yes.   Yes, ma'am.

16                  MS. BARBERO:    Your Honor, we just -- I just wanted

17       to make one point about the accommodations process, which

18       didn't come out earlier, but is relevant to the suggestion

19       that we should negotiate, which is the interest in the audit

20       process itself that the Committee has asserted requires the

21       Committee to be able to see the President's tax returns,

22       return information and the audit files, which we understand

23       include the auditors' notes as well as supervisors' notes

24       about the actual scope of the audit, what's been asked for,

25       what types of discretionary decisions have been made.           And
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 129 of 151       129


 1       I'm happy to go into more detail about what that would

 2       involve.

 3                    But until the Department is willing to agree that

 4       the Committee can have access to that information, there

 5       really isn't an accommodation that could be had that would

 6       satisfy the Committee's legitimate legislative and oversight

 7       interests.

 8                    THE COURT:    I don't think we need to get into

 9       that.   But it seems to me there could be common ground.

10                    MR. LETTER:   Your Honor, may I ask you one

11       question?

12                    THE COURT:    Yes, sir.

13                    MR. LETTER:   Sorry.

14                    Mr. Burnham asked if they could get a reply to the

15       first thing that we're sending to you.

16                    I just want to make sure:    As I understand it,

17       we're just saying to you we would or would not be willing to

18       have you withdraw certain points.       I'm not sure why DOJ

19       would have any response to whether we do or don't.         We

20       either will or we won't.      This isn't for argument, I'm

21       assuming.

22                    So I'm puzzled what the response would be.

23                    THE COURT:    I don't know either.   But if he wants

24       to say something, I will read it.

25                    MR. LETTER:   Thank you very much.
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 130 of 151   130


 1                  THE COURT:    Thanks, folks.

 2                  (Proceedings concluded.)

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 131 of 151   131


 1                                   CERTIFICATE

 2

 3                             I, LISA EDWARDS, RDR, CRR, do hereby

 4       certify that the foregoing constitutes a true and accurate

 5       transcript of my stenographic notes, and is a full, true,

 6       and complete transcript of the proceedings produced to the

 7       best of my ability.

 8

 9

10                             Dated this 7th day of November, 2019.

11

12                       /s/ Lisa Edwards, RDR, CRR
                         Official Court Reporter
13                       United States District Court for the
                           District of Columbia
14                       333 Constitution Avenue, NW, Room 6706
                         Washington, DC 20001
15                       (202) 354-3269

16

17

18

19

20

21

22

23

24

25
        Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 132 of 151                                                            132



           $               57:15, 58:5, 58:20,        1993 [1] - 65:23                                   47:20, 48:12, 103:16,
                                                                                          5
                           59:4, 59:11, 60:2,         1996 [13] - 33:4,                                  110:15, 131:7
                           60:8, 61:3, 78:6, 78:8,   36:9, 39:11, 43:17,                                   able [13] - 6:16, 41:3,
 $10,000 [1] - 46:20       78:11, 79:22, 80:20,      43:20, 44:3, 45:8,         5 [3] - 99:7, 100:23,    41:16, 41:25, 42:13,
                           80:23, 81:5, 81:10,       48:11, 51:5, 51:13,       101:9                     46:8, 50:12, 54:11,
            '              81:11, 81:13, 81:15,      51:20, 54:25, 55:8         551 [3] - 85:9, 118:6,   97:14, 116:24, 119:8,
                           82:12, 105:4, 105:8,       1998 [1] - 104:22        122:21                    120:4, 128:21
                           113:25                                               551(a)(1) [1] - 118:10     abrogated [1] - 26:3
 '70s [3] - 12:17,
                            1338 [1] - 52:8                     2               56 [1] - 104:23            absence [1] - 75:22
12:18, 21:1
                            1339 [1] - 51:25                                                               absent [1] - 93:23
 '76 [3] - 46:21, 47:6,
83:3
                            1345 [5] - 38:22,                                             6                absolute [1] - 103:24
                           38:23, 39:4, 59:13,        2 [3] - 92:15, 106:14,
                                                                                                           absolutely [4] -
 '78 [3] - 48:4, 82:5,                               126:2
                           59:20                                                                         50:24, 67:20, 100:9,
82:7                                                  20 [2] - 16:7, 51:17      6 [3] - 1:8, 64:16,
                            1365 [49] - 5:11,                                                            123:25
 '80 [1] - 48:4                                       200 [2] - 6:21, 22:8     66:12
                           34:6, 34:8, 34:24,                                                              abundance [1] -
 '80s [3] - 18:19, 21:3,                              20001 [2] - 2:7,          6103 [10] - 53:3,
                           34:25, 35:1, 35:21,                                                           117:8
58:18                                                131:14                    68:1, 87:20, 106:9,
                           36:23, 37:6, 39:7,                                                              accept [1] - 5:5
 '96 [2] - 37:18, 40:18                               2008 [2] - 12:19, 74:2   106:23, 107:11,
                           39:9, 41:3, 41:21,                                                              access [2] - 67:21,
                                                      2011 [2] - 52:11, 87:1   108:19, 123:23,
                           45:6, 45:8, 48:3,                                                             129:4
            /              49:10, 49:13, 50:16,       2013 [1] - 74:3          125:3, 125:5
                                                                                                           accidental [1] -
                                                      2017 [1] - 81:19          6103(f [2] - 66:24,
                           50:21, 51:6, 51:16,                                                           26:24
                                                      2019 [2] - 1:8, 131:10   114:20
 /s [1] - 131:12           51:20, 51:21, 52:25,                                                            accommodation [16]
                                                      202 [2] - 2:8, 131:15     649 [1] - 87:1
                           53:11, 53:22, 53:24,                                                          - 5:14, 83:12, 83:19,
                           54:14, 54:25, 55:5,        20515 [1] - 1:19          65 [1] - 80:7
           1                                                                                             84:12, 85:4, 85:13,
                           55:9, 55:16, 56:24,        20530 [1] - 1:25          6706 [2] - 2:7, 131:14
                                                                                                         85:22, 89:1, 92:6,
                           57:16, 57:17, 57:23,       219 [1] - 1:19                                     109:3, 109:7, 124:5,
 100 [1] - 108:13          58:3, 60:9, 60:12,         220 [1] - 24:25                     7              127:22, 127:24,
 10:01 [1] - 1:8           78:15, 78:16, 81:12,       22209 [1] - 2:3                                    128:7, 129:5
 11 [1] - 13:10            81:13, 92:14, 113:4,       23 [1] - 8:12             700 [2] - 2:2, 12:2        accommodations
 11.2M(3)(C [1] -          113:6, 113:9, 125:25       28 [4] - 49:20, 81:11,                             [2] - 3:18, 128:17
                                                                                702 [3] - 99:7,
62:19                       1365(a [1] - 92:14       82:22, 125:25                                         accomplish [1] -
                                                                               100:23, 101:9
 1100 [1] - 1:24            1365(a) [1] - 54:1        288(d [2] - 92:15,                                 103:25
                                                                                716 [2] - 106:1,
 11th [1] - 63:17           1365(b [1] - 55:16       106:14                    106:14                      accomplished [1] -
 12(b)(6 [5] - 107:2,       138 [1] - 30:5            288(d) [1] - 126:2        762 [1] - 87:1           8:10
107:17, 124:24,             15 [1] - 44:3             28B [3] - 62:15,          790 [1] - 7:18             according [2] - 43:7,
125:18, 125:19              16 [1] - 44:3            62:23, 62:25               7th [1] - 131:10         45:15
 12(b)(6) [1] - 124:22      1600 [1] - 2:2            2nd [1] - 63:19                                      accurate [1] - 131:4
 128 [1] - 63:25            1656 [1] - 47:10                                                               acknowledgement
                                                                                          8
 13 [1] - 78:8              170 [1] - 10:14                     3                                        [1] - 31:23
 131 [1] - 59:22            1807 [1] - 70:3                                                                act [5] - 52:1, 52:15,
 1331 [84] - 5:9,           19 [2] - 47:25, 50:14                               828 [1] - 10:10          71:15, 107:10, 108:24
26:22, 26:23, 27:3,                                   3 [1] - 47:10             865 [1] - 100:16
                            19-01974 [1] - 1:4                                                             Act [8] - 8:21, 9:4,
32:22, 32:25, 34:12,                                  3(c [1] - 71:4
                            19-1974 [1] - 3:2                                                            39:9, 47:19, 86:8,
                                                      31 [2] - 106:1, 106:14
34:17, 35:7, 35:8,          1970s [5] - 10:22,
                                                      319 [1] - 100:17
                                                                                          9              86:15, 87:3, 123:15
35:21, 36:4, 36:9,         25:21, 27:17, 31:13,                                                            acted [2] - 54:15,
36:13, 36:20, 36:23,       58:17                      333 [2] - 2:6, 131:14
                                                                                                         123:4
38:15, 38:20, 38:23,                                  35 [1] - 17:6             94 [2] - 47:10, 47:17
                            1970s-era [1] - 31:13                                                          Acting [1] - 84:19
39:4, 39:15, 41:3,                                    354-3269 [2] - 2:8,       996 [1] - 47:17
                            1974 [1] - 25:20                                                               acting [6] - 66:5,
41:9, 41:10, 44:5,          1976 [12] - 27:13,       131:15
                                                                                                         68:25, 77:20, 79:6,
44:15, 44:19, 44:21,       35:6, 39:8, 46:18,         388 [1] - 15:25                     A              80:2, 119:23
45:6, 45:7, 45:14,         49:19, 50:7, 56:14,        389 [1] - 15:25                                      Action [1] - 1:3
45:22, 46:6, 46:13,        57:12, 58:21, 59:25,       394 [1] - 85:9
                                                                                a) [2] - 36:1, 36:15       action [79] - 3:18,
46:17, 48:15, 49:12,       76:12, 81:13                                                                  5:19, 5:21, 6:2, 6:4,
                                                                                a.m [1] - 1:8
49:17, 49:20, 50:6,         1978 [4] - 39:9,                    4               Abbasi [8] - 5:25,       47:15, 48:23, 48:25,
50:8, 51:2, 52:3, 52:7,    50:21, 54:25, 57:23                                                           52:15, 56:15, 57:8,
                                                                               89:16, 97:5, 110:24,
52:13, 52:20, 52:25,        1980 [2] - 48:1, 48:11                                                       72:9, 76:10, 77:4,
                                                      40 [1] - 82:22           114:7, 114:10,
53:1, 53:5, 53:9,           1980s [3] - 17:5,                                                            85:25, 86:9, 86:10,
                                                      430 [4] - 63:14,         126:13, 126:15
53:16, 54:4, 54:12,        17:14, 18:17                                                                  86:13, 86:21, 87:4,
                                                     64:14, 66:1, 66:12         ability [12] - 8:22,
54:14, 54:16, 54:18,        1984 [1] - 60:4                                                              87:8, 87:9, 87:11,
                                                      45 [1] - 90:10           9:10, 11:23, 14:3,
56:8, 56:15, 56:17,         1986 [1] - 60:5                                                              87:17, 87:23, 88:11,
                                                      487 [1] - 12:2           19:17, 23:14, 42:12,
        Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 133 of 151                                                         133



89:10, 92:11, 92:12,      12:23                      Ali [2] - 86:20, 86:24    anomaly [1] - 34:9       Appropriations [1] -
92:17, 92:20, 93:23,       adjustments [1] -         allegation [2] -          answer [12] - 12:25,    13:1
95:11, 95:17, 96:7,       8:11                      68:20, 108:8              31:4, 37:17, 37:18,       appropriations [2] -
96:17, 96:25, 97:6,        administerable [1] -      alleged [1] - 67:19      39:23, 44:13, 44:24,     11:21, 19:13
97:8, 99:18, 100:19,      114:14                     allow [4] - 45:21,       60:11, 92:18, 95:24,      area [7] - 5:19, 97:7,
104:21, 105:19,            administered [1] -       47:24, 97:10, 104:12      100:7, 124:1             106:12, 109:17,
106:5, 109:15, 110:7,     101:5                      allowed [2] - 28:18,      antecedent [1] - 14:5   110:2, 127:6, 127:20
111:16, 111:20,            administration [1] -     48:15                      anticipatory [1] -       areas [1] - 124:16
111:22, 112:2, 112:7,     73:24                      allows [3] - 35:22,      87:10                     arguably [8] - 10:18,
112:14, 112:20,            administrative [2] -     38:8, 78:8                 antitrust [1] - 45:1    38:20, 57:4, 58:13,
113:4, 113:8, 113:10,     100:25, 105:19             almost [2] - 27:12,       anyway [2] - 16:10,     60:17, 65:6, 72:11,
113:18, 113:21,            adopted [1] - 118:12     51:17                     41:4                     111:16
114:2, 114:9, 114:17,      advance [1] - 119:24      alone [4] - 41:18,        APA [34] - 6:5, 53:4,    argue [3] - 26:22,
115:7, 115:11,             advantage [1] -          62:25, 66:5, 83:3         95:4, 95:7, 98:16,       51:20, 53:13
115:17, 115:22,           75:15                      alterations [1] - 8:10   98:20, 99:1, 100:19,      argued [3] - 30:24,
115:23, 116:22,            adversarial [2] -         alternative [1] -        103:13, 103:24,          115:8, 116:5
118:20, 121:7, 123:2,     27:10, 32:24              109:1                     104:13, 105:13,           arguing [2] - 96:22,
123:13, 123:19,            adversely [1] -           amenability [2] -        106:13, 106:16,          116:23
124:2, 124:19, 126:2,     101:12                    11:19, 29:7               116:22, 118:1, 118:2,     argument [36] - 3:25,
126:17, 126:21,            adversity [1] - 86:17     amenable [1] - 8:4       118:17, 118:18,          22:10, 26:12, 30:10,
127:8, 127:11              Advisory [9] - 61:17,     amend [2] - 55:19,       119:10, 119:22,          32:20, 33:5, 36:7,
 actions [10] - 41:7,     62:10, 63:12, 64:18,      56:10                     120:3, 121:7, 121:8,     37:24, 49:11, 53:11,
41:25, 51:25, 52:9,       64:19, 65:14, 65:22,       amended [1] - 82:13      121:20, 121:21,          53:15, 53:18, 53:19,
52:22, 58:23, 70:5,       66:9, 74:15                                         121:22, 122:2, 123:3,    54:13, 54:19, 54:20,
                                                     Amendment [1] -
89:8, 119:25, 126:25       advocate [1] - 71:11                               123:10, 127:11,          54:22, 57:1, 72:14,
                                                    96:23
 actors [3] - 92:11,       affect [1] - 55:1                                  127:12                   72:15, 88:7, 94:9,
                                                     amendment [8] -
93:16, 126:23              affected [3] - 101:12,                              apart [1] - 28:11       99:16, 99:17, 99:18,
                                                    33:4, 37:18, 39:12,
 acts [1] - 52:23         101:17, 123:5                                        aphorism [2] - 8:7,     100:2, 100:4, 104:16,
                                                    40:18, 43:17, 45:8,
 actual [1] - 128:24       affects [1] - 10:5       51:20, 55:8               43:10                    106:18, 106:22,
 add [3] - 41:24,          afforded [1] - 72:7       amendments [3] -          appeal [6] - 27:7,      112:6, 112:12, 117:9,
81:13, 108:25              age [1] - 37:3           48:11, 51:5, 55:5         28:13, 28:19, 46:7,      118:4, 118:15, 129:20
 added [1] - 36:9          age-old [1] - 37:3        amici [1] - 4:12         81:25, 117:17             arguments [5] - 5:1,
 adding [1] - 36:12        agencies [6] - 46:22,     amicus [2] - 61:13,       appear [1] - 60:16      5:11, 6:10, 99:11,
 addition [8] - 59:8,     58:24, 101:1, 101:2,      62:8                       aPPEARANCES [1] -       104:14
61:14, 61:18, 74:22,      103:3, 120:24              amount [20] - 35:6,      1:15                      arise [3] - 53:4, 70:5,
76:3, 92:8, 114:12,        agency [12] - 99:18,     37:1, 44:4, 46:5,          appellate [3] - 27:6,   75:18
125:21                    101:3, 101:5, 101:7,      46:17, 46:21, 48:2,       30:13, 39:21              arised [1] - 52:10
 additional [3] -         102:5, 102:6, 104:21,     48:5, 50:8, 50:12,         applicable [2] - 8:9,    arisen [3] - 56:11,
60:11, 74:23, 112:24      118:7, 118:16,            50:18, 52:6, 54:16,       104:14                   113:19, 113:20
 address [14] - 16:8,     118:20, 119:17,           57:21, 58:9, 58:20,        applied [2] - 38:15,     arises [1] - 56:16
16:9, 27:11, 32:4,        122:22                    58:22, 59:5, 76:5,        86:16                     arising [5] - 52:1,
32:11, 33:4, 37:19,        agent [2] - 79:6, 80:3   76:9                       applies [5] - 54:14,    52:9, 52:15, 52:22,
38:2, 39:3, 50:25,         aggrieved [10] -          amount-in-               55:17, 115:23,           82:16
55:6, 55:20, 56:11,       101:13, 101:17,           controversy [10] -        116:17, 126:11            Arizona [2] - 71:20,
78:10                     104:21, 118:20,           35:6, 37:1, 44:4, 46:5,    apply [10] - 5:10,      76:22
 addressed [8] -          119:6, 119:19,            46:17, 48:2, 48:5,        41:12, 51:21, 53:16,      Arlington [1] - 2:3
29:18, 33:1, 40:18,       119:25, 121:15,           50:8, 52:6, 76:5          53:20, 61:2, 86:4,        Arms [4] - 75:20,
44:7, 56:3, 59:5,         121:16, 123:1              ample [1] - 105:15       89:22, 89:25, 116:11     76:1, 88:1, 90:16
72:13, 79:18               ago [3] - 15:21, 43:3,    analogous [1] - 9:21      applying [2] - 30:14,    Armstrong [8] -
 addresses [1] -          80:18                      analysis [16] - 8:13,    40:24                    89:18, 89:24, 90:1,
50:23                      agree [16] - 16:19,      10:17, 10:20, 18:8,        appointments [1] -      110:11, 110:12,
 addressing [5] -         16:25, 26:6, 32:9,        20:17, 25:25, 29:5,       112:9                    110:22, 111:15,
42:19, 48:25, 50:4,       33:10, 41:17, 46:23,      40:13, 58:14, 69:9,        appreciate [5] - 5:5,   112:21
56:2, 57:22               53:22, 69:8, 75:9,        70:7, 70:10, 86:3,        6:9, 6:13, 6:22, 110:5    arose [1] - 55:21
 adequate [1] - 109:1     81:4, 100:5, 115:16,      89:14, 125:16, 125:18      approach [1] - 84:5      arrest [7] - 76:1,
 adhere [1] - 6:20        117:19, 123:16, 129:3      AND [1] - 1:3             appropriate [10] -      88:1, 88:5, 89:3,
 adjourns [1] - 35:23      agreed [1] - 11:3         Andrew [5] - 8:20,       5:23, 12:7, 19:13,       91:22, 93:6, 93:12
 adjudicate [3] - 55:2,    aid [2] - 29:24,         9:2, 19:15, 24:12,        23:6, 30:17, 84:16,       arrested [2] - 75:19,
69:25, 70:4               108:16                    24:17                     92:23, 126:18,           90:20
 adjudicating [1] -        al [2] - 1:8, 3:4         animal [1] - 94:4        126:23, 128:3             Arrow [1] - 80:18
        Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 134 of 151                                                            134



 Article [35] - 7:5,      68:3, 70:22, 71:8,        75:23, 95:8, 106:13,      121:1, 121:25, 122:9,      33:14
7:10, 10:25, 12:24,       71:9, 76:8, 77:16,        116:20                    122:15, 123:21,              big [5] - 28:2, 57:3,
66:18, 67:8, 68:12,       77:23, 78:3, 78:8,         Avenue [2] - 2:6,        123:25, 124:4, 128:16      88:17, 88:20, 94:11
68:19, 69:16, 69:22,      78:10, 78:13, 78:16,      131:14                     Barbero's [1] - 77:14       bind [1] - 54:9
70:11, 70:16, 73:1,       79:5, 79:6, 79:14,         avoid [6] - 6:16,         bare [1] - 33:13            binding [9] - 7:2,
86:16, 88:8, 88:18,       79:24, 80:2, 81:1,        33:16, 41:19, 73:10,       Barnes [4] - 8:8,         10:17, 10:18, 26:15,
88:19, 88:25, 89:3,       81:5, 81:8, 82:5, 83:1,   102:7, 107:21             18:23, 19:5, 20:3          27:19, 30:25, 32:14,
89:11, 92:6, 92:20,       83:25, 84:24, 85:6,        avoidance [2] -           barrier [1] - 47:8        81:22, 83:4
93:9, 93:17, 93:19,       85:7, 85:23, 127:24       102:21, 103:1              based [3] - 35:9,           Bipartisan [9] -
94:6, 94:12, 106:9,        AT&T's [4] - 30:19,       avoiding [3] - 72:4,     46:4, 61:11                61:17, 62:10, 63:12,
108:20, 110:18,           31:21, 38:20, 81:21       72:5, 87:13                baseless [1] - 87:20      64:18, 64:19, 65:13,
110:21, 123:23,            Atkins [1] - 68:16        avoids [1] - 42:10        basement [1] - 90:22      65:22, 66:9, 74:15
125:8, 127:1               atmospherics [1] -        aware [6] - 29:4,         basic [6] - 7:10,           bit [2] - 61:9, 101:20
 articulated [4] -        72:1                      52:5, 68:13, 69:15,       12:21, 16:20, 40:13,         bits [1] - 103:20
85:16, 87:21, 98:19,       attached [1] - 108:3     89:16, 121:25             40:16, 105:15                bizarre [1] - 119:2
109:2                      attempt [2] - 9:1,        awkward [2] -             basis [8] - 5:18, 9:23,     BLAG [12] - 61:8,
 articulates [2] -        88:25                     122:14, 122:16            24:4, 27:8, 30:23,         61:12, 61:18, 61:20,
62:17, 64:20               attempting [1] - 89:2                              66:13, 82:10, 124:6        62:6, 62:16, 62:25,
 articulating [2] -        attempts [1] - 75:8                 B               Bates [9] - 18:10,        63:15, 63:22, 63:25,
18:17, 104:24              Attorney [3] - 9:10,                               32:21, 37:19, 40:5,        64:8, 64:9
 ascribe [1] - 36:24      9:12, 9:15                                          86:3, 86:15, 89:9,           BLAG-authorized
 aside [4] - 19:8,         audit [7] - 67:14,        back-and-forth [1] -                                [1] - 61:20
                                                                              89:11, 105:4
43:15, 103:2, 117:25      83:23, 124:8, 128:11,     96:11
                                                                               battles [2] - 19:15,        blame [2] - 20:15,
 aspect [1] - 114:2       128:19, 128:22,            back-interpret [1] -                                39:20
                                                                              24:18
 assert [7] - 25:14,      128:24                    44:11
                                                                               become [3] - 21:7,          blank [2] - 40:9,
69:17, 71:14, 77:1,        auditors' [1] - 128:23    backdrop [4] - 50:14,                               78:12
                                                                              21:12, 23:25
97:2, 116:24, 119:23       authorities [2] -        51:16, 56:5, 57:17
                                                                               BEFORE [1] - 1:12           block [1] - 95:12
 asserted [7] - 51:18,    19:6, 65:4                 backed [2] - 86:23,
                                                                               began [1] - 10:23           blow [1] - 48:11
51:22, 76:24, 115:11,      authority [29] - 9:13,   92:6
                                                                               beginning [2] -             blown [1] - 28:11
123:14, 123:22,           9:23, 11:8, 11:13,         backfill [1] - 41:3
                                                                              64:16, 86:11                 Board [1] - 89:18
128:20                    11:14, 13:10, 15:22,       background [2] -
                                                                               begun [1] - 25:22           bodies [1] - 92:10
 asserting [6] - 36:17,   15:24, 19:2, 29:23,       50:11, 107:16
                                                                               behalf [5] - 3:14,          books [6] - 51:17,
51:15, 66:18, 71:22,      37:24, 54:9, 65:19,        backup [1] - 85:3
                                                                              3:24, 17:9, 54:23,         55:15, 55:19, 56:6,
72:24, 72:25              67:7, 92:17, 93:12,        balance [4] - 21:9,
                                                                              71:15                      56:8, 109:18
 asserts [1] - 25:13      94:2, 94:6, 94:8,         72:23, 73:2, 111:9
                                                                               behind [2] - 43:9,          Border [4] - 6:15,
 Assistant [1] - 3:7      102:23, 102:24,            ball [1] - 42:11
                                                                              83:13                      13:6, 61:15, 76:16
 Associate [1] - 3:10     103:12, 104:18,            Bank [1] - 61:20
                                                                               behoove [1] - 128:7         Bork [1] - 8:7
 association [1] -        110:7, 110:18,             Barbero [10] - 3:7,
                                                                               benefit [3] - 20:2,         Bork's [4] - 8:7, 8:12,
118:14                    112:17, 118:8, 125:24     48:20, 49:8, 60:13,
                                                                              20:5, 20:16                18:23, 19:4
 assume [4] - 54:5,        authorization [4] -      77:2, 79:20, 80:16,
                                                                               Berman [2] - 33:2,          Boulevard [1] - 2:2
103:20, 104:12, 108:7     62:6, 63:10, 64:6,        109:13, 124:12,
                                                                              89:13                        bound [4] - 25:9,
 assuming [2] - 80:6,     66:3                      126:13
                                                                               best [5] - 27:9,          26:7, 32:1, 81:5
129:21                     authorize [2] - 62:7,     BARBERO [55] -
                                                                              55:13, 111:8, 126:18,        Branch [78] - 5:10,
 assumption [1] -         64:9                      1:16, 3:7, 49:7, 53:10,
                                                                              131:7                      8:16, 8:17, 9:22,
101:12                     authorized [10] -        53:25, 54:5, 54:13,
                                                                               bet [1] - 95:20           11:24, 13:8, 14:21,
 assumptions [1] -        36:18, 61:16, 61:18,      55:12, 57:11, 58:19,
                                                                               Betsy [1] - 3:15          14:23, 15:6, 15:15,
32:8                      61:20, 62:21, 63:8,       60:20, 61:14, 61:25,
                                                                               better [6] - 6:3,         16:5, 17:2, 17:11,
 assuring [1] - 71:6      66:6, 69:6, 74:16,        63:2, 63:5, 63:18,
                                                                              27:18, 39:5, 40:7,         17:15, 18:22, 19:12,
 AT&T [65] - 4:22, 5:8,   119:10                    63:21, 63:24, 64:3,
                                                                              47:2, 111:21               19:18, 20:7, 20:23,
7:2, 10:18, 10:20,         authorizes [1] -         64:15, 65:9, 66:20,
                                                                               between [24] - 8:16,      21:21, 22:9, 22:14,
20:6, 25:7, 25:12,        106:1                     66:23, 67:4, 68:2,
                                                                              9:21, 10:3, 11:7, 13:1,    23:4, 23:19, 23:21,
25:20, 25:24, 27:19,       authorizing [4] -        68:5, 69:12, 70:9,
                                                                              13:16, 20:3, 21:9,         24:7, 26:4, 27:24,
27:23, 28:23, 30:17,      63:23, 66:15, 104:1,      72:12, 74:8, 75:13,
                                                                              22:25, 24:19, 31:20,       28:3, 28:9, 28:20,
30:20, 30:25, 31:1,       105:24                    110:4, 111:25, 113:6,
                                                                              37:3, 43:4, 48:4,          28:21, 32:24, 35:4,
31:17, 32:1, 38:15,        avail [1] - 56:14        114:10, 115:6,
                                                                              66:21, 70:14, 70:24,       35:8, 36:19, 38:9,
38:16, 49:14, 49:16,       availability [1] -       115:24, 116:13,
                                                                              71:21, 72:23, 74:2,        38:11, 43:1, 46:9,
49:19, 54:24, 56:14,      32:25                     116:15, 116:19,
                                                                              88:17, 94:11, 96:5         47:17, 47:20, 48:13,
56:22, 57:2, 57:12,        available [10] -         117:5, 117:13, 118:3,
                                                                               beyond [3] - 43:6,        49:22, 55:13, 56:24,
58:4, 58:7, 58:21,        54:18, 60:7, 68:17,       118:24, 119:3,
                                                                              49:18, 108:4               58:12, 70:1, 73:21,
59:2, 59:5, 65:1, 66:3,   68:18, 69:5, 75:16,       119:13, 120:22,
                                                                               bicameralism [1] -        76:2, 77:20, 78:9,
        Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 135 of 151                                                           135



78:23, 79:7, 79:10,          Buchanan [1] -            canon [1] - 41:17        108:14, 109:17,           131:1
79:16, 79:22, 80:3,         12:13                      canonical [1] - 26:15    109:25, 110:1,             certify [1] - 131:4
80:10, 80:24, 81:15,         Buckley [3] - 29:22,      canons [1] - 61:2        110:12, 110:14,            Chadha [2] - 9:10,
84:18, 87:19, 89:7,         30:5                       capacity [4] - 51:15,    110:24, 111:1, 111:7,     73:16
89:22, 91:13, 92:5,          budge [1] - 85:12        55:25, 58:25, 77:21       111:12, 112:2, 112:6,      chairman [1] - 21:13
93:13, 100:20,               Building [1] - 1:19       capacity-type [1] -      112:8, 112:14, 113:1,      challenge [2] -
103:11, 103:15,              bunch [1] - 11:25        55:25                     113:18, 114:4,            99:12, 104:21
105:24, 106:2, 119:1,        burden [4] - 24:11,       care [2] - 23:9, 30:4    114:11, 114:12,            challenged [2] -
119:23, 121:3, 123:2,       25:1, 25:3, 112:24         careful [4] - 36:14,     120:4, 120:14, 121:5,     62:1, 62:5
126:5                        Burn [1] - 70:2          39:12, 86:3, 109:16       123:8, 123:9, 124:20,      chance [1] - 40:5
  branch [11] - 7:22,        burnham [1] - 92:22       carefully [4] - 35:1,    125:17, 125:20,            chances [1] - 122:5
39:22, 92:17, 97:18,         Burnham [18] - 3:14,     36:15, 74:13, 82:8        128:2, 128:5               change [5] - 21:7,
97:22, 99:5, 99:6,          6:11, 11:2, 22:12,         carry [3] - 25:1,         cases [62] - 4:20,       25:17, 29:8, 47:6
111:18, 120:20,             35:18, 49:3, 49:15,       48:13, 67:9               4:23, 5:2, 6:23, 7:3,      changed [5] - 27:16,
122:12                      51:4, 52:4, 60:4,          carrying [1] - 25:3      8:7, 10:8, 11:15,         31:18, 31:24, 46:6,
  BRANCH [1] - 1:24         60:15, 62:3, 71:25,        carve [2] - 81:14,       13:13, 15:10, 26:14,      83:2
  Branch's [1] - 5:1        78:20, 88:16, 101:21,     82:9                      31:13, 32:2, 32:17,        changes [1] - 29:5
  Branch-initiated [2]      126:1, 129:14              carved [3] - 42:4,       41:13, 44:14, 45:11,       changing [1] - 73:3
- 28:9, 28:20                BURNHAM [71] -           80:8, 80:13               45:18, 48:6, 58:11,        characterize [1] -
  branches [8] - 7:12,      1:21, 3:13, 3:21, 6:12,    carveout [6] - 39:12,    61:13, 61:19, 62:4,       4:25
22:4, 24:3, 70:14,          7:8, 11:17, 14:4,         53:25, 77:18, 78:25,      64:23, 66:2, 68:17,        check [2] - 22:21,
70:24, 72:23, 85:7,         15:16, 16:14, 16:17,      79:1, 80:22               70:3, 71:21, 72:20,       64:1
100:15                      17:4, 17:8, 17:17,         carves [2] - 35:1,       73:6, 73:8, 73:15,         Chenoweth [9] -
  breach [1] - 30:2         17:23, 18:2, 20:1,        38:11                     73:18, 75:16, 75:18,      10:22, 25:19, 27:15,
  break [1] - 49:5          21:25, 22:16, 22:20,                                80:16, 80:24, 81:16,      27:16, 30:20, 31:9,
                                                       Case [1] - 3:2
  bridge [1] - 30:23        24:9, 24:11, 25:6,                                  82:16, 85:7, 85:23,       31:10, 31:12
                                                       case [137] - 4:22,
  brief [7] - 18:7, 44:7,   25:8, 26:8, 26:20,                                  86:20, 89:19, 93:18,
                                                      4:24, 5:16, 5:17, 6:15,                              Chenoweth's [1] -
51:8, 63:25, 85:17,         26:25, 29:7, 31:3,                                  95:25, 96:1, 96:14,
                                                      9:8, 11:3, 13:2, 13:6,                              31:23
104:22, 115:8               32:11, 33:9, 34:4,                                  102:12, 106:19,
                                                      14:10, 16:22, 17:12,                                 chief [1] - 68:25
  briefed [1] - 32:23       34:7, 34:10, 34:13,                                 110:9, 111:12,
                                                      20:8, 21:3, 22:14,                                   Chief [8] - 7:16,
  briefing [2] - 27:10,     35:15, 35:19, 35:25,                                111:15, 112:12,
                                                      25:2, 26:11, 26:15,                                 10:12, 19:4, 46:2,
96:10                       37:10, 38:18, 39:3,                                 112:13, 112:15,
                                                      27:24, 28:1, 28:3,                                  46:4, 46:18, 84:19
  briefly [4] - 60:3,       39:20, 40:12, 42:23,                                113:19, 113:25,
                                                      28:5, 28:9, 28:20,                                   Childcare [1] -
71:2, 123:14, 124:4         43:5, 44:12, 45:17,                                 114:7, 120:2, 120:5,
                                                      29:6, 29:10, 29:18,                                 110:12
  briefs [5] - 4:11,        45:20, 45:23, 46:25,                                122:1
                                                      30:14, 32:3, 32:4,                                   choice [2] - 42:16,
4:12, 30:24, 91:4,          47:2, 48:24, 49:2,                                   categorical [1] -
                                                      32:5, 32:6, 33:4,                                   55:19
126:15                      49:4, 77:6, 77:9,                                   11:20
                                                      37:19, 38:21, 38:22,                                 chooses [1] - 76:14
  bring [27] - 4:24,        77:12, 78:4, 78:21,                                  category [2] - 23:7,
                                                      39:15, 41:14, 45:1,                                  chosen [3] - 62:7,
11:23, 12:16, 18:21,        78:25, 79:4, 79:8,        46:1, 48:15, 49:21,       23:9
                                                                                                          65:12, 66:14
28:13, 37:2, 39:16,         79:11, 79:23, 80:5,       49:24, 51:8, 52:8,         causes [10] - 6:2,
                                                                                                           chronology [2] -
42:1, 42:13, 53:23,         81:7, 82:14, 82:19,       53:19, 54:7, 56:22,       86:13, 97:6, 97:7,
                                                                                                          45:24, 47:3
53:24, 54:4, 54:12,         83:8, 117:21, 117:24,     56:23, 57:3, 58:9,        109:14, 110:6,
                                                                                                           Chuck [1] - 17:13
56:15, 57:2, 76:9,          127:18                    59:23, 61:11, 61:15,      115:11, 115:22,
                                                                                                           Circuit [37] - 4:22,
76:14, 77:6, 80:24,          Burwell [1] - 123:9      65:1, 65:15, 65:17,       123:13, 127:8
                                                                                                          10:21, 14:21, 18:20,
82:10, 87:7, 87:18,          business [2] - 6:1,      66:23, 67:20, 68:3,        caution [1] - 117:8
                                                                                                          20:10, 21:3, 25:18,
88:11, 100:19,              66:15                     68:4, 68:6, 68:8,          Century [1] - 105:23
                                                                                                          25:19, 26:2, 26:22,
102:16, 104:20, 121:7        buy [1] - 57:1           69:15, 69:19, 70:16,       century [1] - 15:21
                                                                                                          27:10, 27:11, 27:14,
  bringing [5] - 16:21,      BY [1] - 2:4             71:1, 71:24, 72:14,        certain [5] - 80:20,
                                                                                                          27:15, 28:9, 28:13,
74:12, 74:16, 75:25,         Byrd [3] - 7:1, 7:14,    72:16, 72:24, 73:5,       92:8, 93:15, 126:6,
                                                                                                          28:18, 29:16, 31:17,
89:7                        20:5                      73:9, 74:14, 74:17,       129:18
                                                                                                          32:2, 32:5, 46:11,
  broad [3] - 44:9,                                   74:19, 75:25, 76:17,       certainly [25] - 4:18,
                                                                                                          49:19, 50:14, 51:1,
                                                                                11:10, 17:6, 20:4,
60:15, 118:17                          C              77:23, 77:24, 78:11,                                59:5, 70:23, 71:9,
  broader [3] - 44:11,                                79:24, 80:18, 83:17,      20:23, 29:8, 29:16,
                                                                                                          79:6, 80:1, 83:1,
60:18, 95:9                                           84:16, 85:17, 86:4,       30:23, 39:11, 53:10,
                                                                                                          83:25, 85:6, 104:5,
                             Campbell [2] - 14:21,    86:25, 87:5, 88:15,       53:15, 54:20, 59:25,
  brought [14] - 9:22,                                                                                    108:13, 120:1, 120:14
                            30:21                     89:4, 89:13, 89:18,       61:1, 61:25, 64:24,
47:16, 53:3, 56:24,                                                                                        Circuit's [3] - 31:13,
58:12, 58:15, 58:23,         candid [1] - 31:18       89:24, 90:1, 90:21,       73:20, 73:22, 74:8,
                                                                                                          86:19, 99:19
61:11, 75:19, 76:15,         Cannon [1] - 1:19        91:4, 94:17, 95:8,        75:1, 87:23, 97:8,
                                                                                                           circumstance [2] -
90:19, 100:6, 112:9,         cannot [4] - 18:11,      95:15, 97:8, 99:19,       108:3, 115:7
                                                                                                          60:14, 111:17
126:25                      29:23, 63:11, 65:11       101:11, 104:22,            CERTIFICATE [1] -
                                                                                                           circumstances [2] -
        Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 136 of 151                                                      136



92:9, 126:6               110:22, 114:15,          COMMITTEE [1] -           complying [3] -         9:21
 citations [1] - 26:1     115:7, 116:6, 118:7,    1:3                       15:13, 15:15, 73:22       confronted [1] -
 cite [7] - 41:14,        118:15, 124:5, 124:9,    committee [6] -           components [1] -        14:19
44:14, 51:8, 80:16,       124:21, 125:3,          13:17, 53:8, 65:21,       25:23                     Congress [152] -
91:4, 104:22, 113:17      126:16, 127:5           98:8, 119:16               composed [1] -          8:16, 9:2, 9:22, 11:11,
 cited [1] - 112:12        clearly [10] - 6:24,    Committee [47] - 3:2,    62:11                    11:20, 12:15, 12:16,
 cites [1] - 41:14        11:9, 50:4, 81:4,       4:21, 5:19, 6:7, 8:19,     comprehensive [1] -     13:17, 14:7, 14:22,
 Citizen [1] - 68:16      94:14, 101:24,          21:2, 32:3, 32:7,         105:20                   14:24, 15:12, 15:18,
 citizen [2] - 96:19,     102:15, 102:21,         35:20, 36:1, 36:11,        compromise [6] -        15:20, 15:23, 19:9,
120:18                    104:11, 105:2           36:16, 36:20, 41:14,      21:11, 22:20, 22:23,     19:11, 19:17, 19:19,
 citizens [1] - 72:8       Cleveland [3] -        45:14, 46:3, 46:8,        23:1, 36:15, 48:14       19:20, 21:9, 22:12,
 citizens' [3] - 47:8,    12:12, 12:13, 24:13     47:3, 50:11, 65:6,         comptroller [2] -       22:22, 23:1, 23:6,
47:11, 47:12               client [1] - 111:22    66:25, 67:16, 68:10,      92:16, 106:1             23:14, 24:13, 24:14,
 CIVIL [1] - 1:23          Clinton [1] - 12:14    68:22, 69:1, 69:2,         conceded [1] - 105:8    24:16, 24:19, 24:23,
 Civil [2] - 1:3, 3:1      close [1] - 25:2       69:6, 69:24, 72:25,        conceding [1] -         29:25, 30:3, 33:11,
 civil [10] - 16:21,       closely [1] - 108:12   74:14, 82:6, 82:9,        91:22                    36:12, 37:4, 37:7,
39:21, 47:15, 52:15,       closer [1] - 30:10     83:22, 85:10, 86:14,       concern [17] - 11:8,    38:6, 38:7, 38:13,
60:6, 74:18, 75:5,         co [4] - 63:5, 64:3,   87:18, 91:17, 92:13,      50:18, 51:16, 55:20,     39:8, 39:15, 41:25,
75:8, 75:25, 92:17        115:14, 117:6           114:16, 116:1, 121:6,     55:24, 57:3, 57:18,      42:5, 42:25, 43:19,
 claim [13] - 53:2,        Co [1] - 26:14         121:10, 121:15,           59:4, 65:18, 66:4,       43:25, 44:2, 46:21,
56:15, 56:16, 68:7,        co-counsel [4] -       122:25, 128:20,           74:1, 74:2, 84:15,       47:16, 47:23, 50:16,
68:14, 107:2, 116:13,     63:5, 64:3, 115:14,     128:21, 129:4             110:5, 110:23, 111:1,    51:5, 51:13, 52:1,
121:8, 121:21,            117:6                    Committee's [8] -        111:4                    52:16, 52:18, 52:23,
125:11, 126:8, 126:12      cocktail [1] - 43:11   5:12, 9:14, 34:5, 88:7,    concerned [9] -         55:13, 55:19, 56:4,
 claimed [1] - 9:23        code [1] - 82:5        91:8, 113:2, 128:11,      50:10, 51:13, 59:19,     57:17, 57:22, 64:17,
 claiming [1] - 13:9       Code [6] - 33:19,      129:6                     64:12, 65:2, 70:19,      71:11, 73:17, 73:20,
 claims [7] - 53:3,       43:22, 78:12, 81:11,     committees [3] -         72:20, 97:5, 110:25      75:10, 76:23, 77:25,
80:20, 95:5, 98:16,       92:24, 106:4            37:12, 58:1, 63:11         concerning [3] -        79:18, 82:25, 88:13,
109:23, 119:24,            coequal [1] - 120:20    Committees [1] -         50:20, 83:23, 85:20      88:21, 88:23, 88:24,
126:14                     coercive [5] - 87:4,   63:8                       concerns [7] - 10:24,   89:2, 89:6, 90:6,
                          87:8, 87:9, 87:17,       common [2] - 91:10,      55:6, 93:4, 104:8,       90:20, 91:1, 91:10,
 clarifications [1] -
                          87:23                   129:9                     104:10, 114:13,          91:16, 91:22, 92:1,
5:6
                                                   communicate [1] -        114:15                   92:3, 92:9, 92:10,
 clarify [6] - 51:21,      cognizable [1] -
                                                  118:25                     conclude [2] - 30:17,   92:18, 93:2, 93:5,
52:10, 52:24, 57:11,      68:19
                                                   company [1] - 28:4       62:25                    93:16, 93:21, 94:20,
98:4, 113:22               colleague [6] -
                                                   compared [2] - 15:1,      concluded [1] -         94:23, 97:19, 100:11,
 clarifying [3] - 51:5,   48:24, 63:3, 88:15,
                                                  23:8                      130:2                    100:18, 100:19,
53:6, 56:3                92:22, 101:21, 126:1
                                                   compel [1] - 15:23        conclusion [4] -        101:1, 101:24,
 clash [3] - 70:14,        Collyer [1] - 123:9
                                                   compelling [1] -         31:25, 58:6, 89:12,      102:10, 102:22,
70:24, 88:3                Columbia [2] - 2:6,
                                                  22:10                     101:9                    103:5, 103:12,
 clashes [3] - 8:16,      131:13
                                                   complaint [8] -                                   103:15, 104:2,
72:5, 73:13                COLUMBIA [1] - 1:1                                conclusory [1] -
                                                  64:10, 64:11, 86:17,                               104:11, 105:2,
 classic [1] - 87:5        comfortable [1] -                                25:13
                                                  87:24, 107:21, 108:3,                              105:20, 106:12,
 Clause [1] - 13:2        117:1                                              concrete [2] - 8:5,
                                                  115:18, 115:25                                     108:15, 109:5, 111:8,
 clause [4] - 62:23,       coming [5] - 21:19,                              9:13
                                                   complaints [4] -                                  111:19, 112:1,
65:11, 103:7, 112:10      26:3, 75:12, 91:1,                                 concurred [1] - 7:19
                                                  47:9, 47:11, 47:12                                 112:19, 114:18,
 clear [55] - 7:11,       111:18                                             concurrence [1] -
                                                   complete [1] - 131:6                              114:20, 114:23,
9:14, 17:4, 17:15,         command [1] - 21:8                               12:1
                                                                                                     114:25, 118:7, 118:9,
32:4, 41:5, 41:7, 43:6,    comment [1] -           completely [5] - 9:6,     conduct [4] - 66:15,
                                                                                                     118:11, 118:16,
50:24, 54:25, 57:2,       118:23                  10:19, 23:22, 26:2,       67:8, 67:22, 68:10
                                                                                                     118:18, 118:19,
57:25, 64:10, 64:18,       comments [6] - 6:22,   27:14                      confers [4] - 63:5,
                                                                                                     118:22, 118:25,
64:19, 65:10, 65:16,      118:22, 118:25,          compliance [3] -         64:3, 115:14, 117:6
                                                                                                     119:3, 119:7, 119:9,
66:13, 67:20, 68:16,      119:8, 119:16, 120:24   49:22, 62:20, 95:17        confidence [2] -
                                                                                                     119:15, 119:16,
68:21, 68:24, 71:13,       Commerce [1] -          complicate [1] -         7:21, 58:17
                                                                                                     119:19, 119:22,
71:20, 73:8, 79:14,       104:22                  101:23                     confidential [1] -
                                                                                                     120:23, 121:3, 121:5,
82:8, 85:22, 90:8,         Commissioner [1] -      complicates [1] -        106:6
                                                                                                     121:15, 122:21,
91:5, 99:7, 100:23,       15:22                   58:13                      confirm [2] - 66:6,
                                                                                                     123:10, 125:23,
107:4, 107:8, 107:9,       Commissioners [1] -     complied [1] - 75:3      84:3                     126:3, 126:5, 126:9,
108:8, 108:11,            98:13                    comply [7] - 73:23,       confront [2] - 40:8,    126:25
108:19, 108:22,            commit [3] - 53:12,    74:21, 75:20, 114:24,     42:16                     Congress's [6] -
108:24, 110:13,           54:3, 54:6              115:2, 118:21, 119:21      confrontations [1] -    11:10, 13:9, 14:7,
        Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 137 of 151                                                          137



47:11, 108:20, 125:8      108:11, 110:22,           11:4, 21:16, 31:2,         9:25, 10:4, 10:6,         37:9, 38:15, 38:25,
 congresses [1] -         111:11, 112:17,           53:23, 53:25, 61:12,       10:13, 10:17, 10:19,      39:18, 40:10, 42:20,
120:6                     113:17, 125:8             61:15, 63:18, 63:20,       10:23, 13:6, 14:18,       42:24, 44:6, 45:14,
 congressional [10] -      constitutionally [1] -   63:21, 68:2, 95:25,        15:21, 18:14, 19:6,       45:18, 45:21, 46:23,
20:21, 20:22, 71:11,      84:11                     98:11, 110:1, 116:12,      21:6, 21:22, 22:1,        47:1, 48:21, 49:1,
73:24, 74:10, 75:3,        constraint [1] -         116:18, 123:20,            22:10, 23:24, 25:22,      49:3, 49:5, 53:7,
75:17, 75:20, 92:11,      41:25                     123:25                     26:14, 26:19, 27:19,      53:22, 54:2, 54:8,
93:16                      construction [3] -        corrections [1] - 5:6     27:25, 28:10, 28:12,      55:4, 56:22, 58:7,
 Congressmen [1] -        7:11, 41:18, 61:2          correctly [2] - 15:7,     29:12, 30:9, 30:12,       60:13, 61:8, 61:24,
10:1                       consult [1] - 115:12     119:14                     30:17, 31:25, 32:14,      62:13, 63:4, 63:14,
 conjunction [2] -         consultation [1] -        corresponds [1] -         33:18, 33:19, 33:20,      63:19, 63:22, 64:2,
108:20, 125:7             64:7                      92:14                      36:22, 38:3, 38:22,       64:12, 64:22, 66:17,
 connection [1] -          Consumer [1] -            cost [2] - 21:14,         39:1, 40:8, 41:18,        66:21, 67:2, 67:24,
55:22                     81:19                     74:12                      42:6, 42:9, 42:14,        68:3, 69:8, 70:6,
 consent [2] - 19:17,      contains [3] - 41:7,      costless [1] - 21:12      43:6, 43:19, 45:2,        71:25, 74:6, 75:7,
65:24                     64:17, 72:16               counsel [9] - 3:5,        45:5, 49:8, 49:18,        77:2, 77:8, 77:11,
 consider [8] - 19:7,      contempt [2] - 16:21,    3:9, 53:13, 59:25,         50:1, 50:8, 52:14,        78:2, 78:19, 78:22,
50:5, 50:15, 57:25,       88:5                      63:5, 64:3, 115:12,        52:21, 53:13, 55:2,       79:1, 79:5, 79:9,
71:10, 74:13, 127:7,       contest [2] - 7:23,      115:14, 117:6              56:16, 57:12, 58:15,      79:19, 80:1, 80:25,
127:23                    32:25                      COUNSEL [1] - 1:18        58:22, 59:10, 59:12,      82:12, 82:15, 83:7,
 consideration [2] -       contested [1] - 26:11     Counsel [5] - 3:8,        59:14, 59:19, 60:19,      83:9, 84:14, 85:24,
47:8, 103:24               context [5] - 60:24,     3:9, 3:10, 7:6             60:25, 66:13, 67:23,      86:2, 86:6, 86:24,
 considerations [1] -     70:10, 82:3, 113:13,       counsel's [1] - 65:7      68:15, 69:19, 69:20,      87:12, 87:25, 89:15,
126:16                    113:20                     count [4] - 115:4,        70:18, 70:19, 70:23,      90:13, 91:7, 93:1,
 considered [1] -          contexts [1] - 90:15     115:6, 116:18, 117:2       71:6, 71:20, 72:4,        93:10, 93:20, 94:5,
107:15                     continue [2] - 35:22,     country [5] - 12:15,      73:9, 73:13, 74:24,       94:14, 94:23, 95:2,
 considering [1] -        48:12                     22:7, 97:14, 104:6,        75:16, 76:21, 80:18,      95:6, 95:10, 95:20,
76:7                                                104:13                     81:4, 81:16, 81:19,       96:16, 97:4, 97:25,
                           Contra [1] - 55:23
 consistent [2] -                                    country's [1] - 104:9     82:23, 82:24, 83:3,       98:5, 98:9, 98:12,
                           contravention [2] -
63:13, 93:18                                         counts [1] - 127:13       83:4, 84:1, 85:1, 86:8,   98:18, 98:21, 98:24,
                          119:24, 123:5
 CONSOVOY [6] -                                                                87:2, 88:12, 88:17,       99:15, 99:20, 100:5,
                           control [1] - 73:3        County [4] - 15:21,
2:1, 2:1, 3:23, 95:23,                                                         89:19, 90:3, 91:5,        102:1, 102:7, 102:17,
                           controls [1] - 45:4      15:22, 98:13, 98:14
96:20, 97:12                                                                   93:25, 94:3, 94:5,        102:25, 103:18,
                           controversy [22] -        couple [10] - 17:5,
                                                                               94:10, 94:19, 94:20,      104:5, 104:8, 105:3,
 Consovoy [6] - 3:21,     7:21, 35:6, 37:1, 44:4,   34:22, 38:18, 43:5,
                                                                               96:1, 96:21, 97:19,       105:10, 106:18,
3:24, 4:2, 95:21,         46:5, 46:17, 48:2,        64:23, 65:5, 72:12,
                                                                               97:23, 100:8, 100:18,     106:21, 107:1,
97:25, 113:14             48:5, 50:8, 50:12,        110:23, 114:7, 127:15
                                                                               101:15, 105:16,           107:17, 107:20,
 constitute [1] - 98:7    50:18, 52:6, 54:16,        course [22] - 18:24,
                                                                               108:7, 110:13,            109:10, 109:12,
 constitutes [1] -        57:21, 58:9, 58:20,       20:7, 23:23, 25:6,
                                                                               110:20, 110:25,           111:14, 113:4, 114:5,
131:4                     58:23, 59:5, 70:16,       25:8, 25:10, 27:4,
                                                                               111:6, 112:7, 112:11,     115:4, 115:20,
 Constitution [23] -      72:6, 76:5, 76:9          30:19, 32:25, 40:1,
                                                                               112:17, 114:8,            116:10, 116:14,
2:6, 7:1, 7:11, 9:7,       contumacious [1] -       51:1, 51:7, 53:20,
                                                                               115:10, 119:18,           116:16, 116:21,
9:17, 10:9, 13:7, 23:2,   93:12                     55:12, 59:8, 59:17,
                                                                               119:25, 121:20,           117:12, 117:14,
26:5, 30:3, 52:22,         conversation [1] -       59:24, 67:12, 68:15,
                                                                               121:21, 121:22,           117:23, 117:25,
56:17, 65:10, 67:17,      49:12                     91:21, 125:11, 127:10
                                                                               122:6, 124:22,            118:22, 119:2,
67:20, 68:12, 82:16,       convinced [1] - 5:17      court [41] - 11:24,
                                                                               126:24, 127:10,           119:11, 120:7,
110:15, 110:18,            convincing [1] - 5:20    12:17, 13:9, 18:22,
                                                                               128:13, 131:12,           120:25, 121:17,
110:21, 111:2,             convoluted [2] -         20:7, 21:19, 22:9,
                                                                               131:13                    122:4, 122:14,
114:18, 131:14            35:5, 48:17               24:23, 31:1, 34:18,
                                                                                COURT [181] - 1:1,       123:16, 123:23,
 Constitution's [2] -      Coolidge [1] - 12:13     34:20, 35:3, 38:6,
                                                                               3:12, 3:20, 4:2, 4:6,     124:3, 124:12, 125:3,
7:4, 7:9                   Cooper [4] - 17:13,      38:14, 39:17, 42:1,
                                                                               7:6, 11:2, 13:22, 15:3,   127:2, 127:4, 127:19,
 constitutional [31] -    19:23, 20:2, 20:14        42:11, 42:14, 51:18,
                                                                               16:12, 16:16, 16:18,      129:8, 129:12,
6:20, 8:10, 13:15,         Cooper's [1] - 20:4      52:10, 57:21, 63:8,
                                                                               17:7, 17:16, 17:20,       129:23, 130:1
16:9, 24:4, 27:6,          copies [1] - 85:2        65:25, 74:25, 75:12,
                                                                               17:24, 19:23, 21:24,       Court's [17] - 13:5,
27:22, 33:6, 38:3,         copy [1] - 98:3          80:11, 82:10, 88:19,
                                                                               22:12, 22:18, 24:6,       13:10, 18:15, 20:16,
42:2, 42:10, 42:16,        copyrights [1] -         89:11, 90:24, 91:12,
                                                                               24:10, 25:4, 25:7,        31:15, 31:22, 44:25,
46:12, 69:10, 72:7,       52:17                     94:13, 96:12, 97:11,
                                                                               25:9, 26:6, 26:17,        60:7, 90:2, 90:5, 91:3,
73:11, 89:4, 89:21,        corporation [1] -        97:15, 106:9, 110:16,
                                                                               26:21, 28:25, 31:1,       91:17, 92:19, 100:7,
96:8, 101:23, 102:14,     118:13                    114:25, 119:23, 121:6
                                                                               32:7, 33:7, 33:25,        101:10, 111:3
102:20, 103:1,             corpus [1] - 90:19        Court [142] - 2:5, 2:5,
                                                                               34:5, 34:8, 34:11,         courthouse [2] -
103:25, 107:15,                                     3:16, 8:24, 9:4, 9:18,
                           correct [20] - 6:25,                                35:14, 35:17, 35:20,      45:16, 46:1
        Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 138 of 151                                                           138



 courtroom [1] - 4:4      31:13, 31:17, 32:2,        118:5                     11:15, 13:11, 14:17,      107:17, 110:25,
 COURTROOM [1] -          32:5, 32:16, 46:11,         Delaware [2] - 15:22,    14:23, 15:8, 18:20,       111:3, 128:6
3:1                       49:18, 50:14, 51:1,        98:14                     20:8, 20:11, 21:20,        dismiss [5] - 84:16,
 courts [16] - 4:18,      59:4, 70:23, 71:9,          delegate [1] - 65:4      23:22, 27:14, 27:24,      104:23, 117:19,
6:1, 7:23, 12:22,         83:1, 83:25, 85:6,          delegated [1] - 101:3    28:16, 29:21, 43:22,      127:13, 128:2
26:15, 31:7, 35:3,        86:19, 108:13, 120:1,       delegating [1] -         44:22, 45:25, 56:19,       dismissal [1] -
37:4, 80:12, 80:19,       120:14, 131:14             65:18                     56:25, 69:3, 71:17,       115:18
90:9, 90:12, 93:17,        DDC [2] - 21:2, 32:16      deliberations [1] -      74:6, 78:5, 80:3,          dismissed [1] - 46:4
94:8, 97:9, 122:22         deal [3] - 47:4, 50:16,   18:6                      81:23, 81:24, 90:15,       dismissing [2] -
 Courts [19] - 33:15,     105:13                      delve [1] - 29:17        94:4, 97:20, 102:14,      5:17, 116:17
33:17, 43:7, 47:15,        dealing [1] - 101:18       demand [2] - 106:2,      105:14, 109:14,            dispels [1] - 7:14
64:25, 69:24, 70:4,        deals [2] - 37:24,        121:11                    110:24, 111:17,            displace [1] - 58:3
73:7, 73:15, 73:19,       95:15                       demands [5] - 88:14,     120:20, 120:25, 121:1      dispose [1] - 38:1
76:18, 90:13, 90:18,       December [1] - 59:2       92:5, 94:19, 94:21,        differs [1] - 15:24       disposed [1] - 47:4
91:1, 91:2, 93:22,         decide [5] - 6:14,        105:22                     difficult [2] - 53:11,    dispositive [1] - 36:7
97:20, 111:23, 114:3      7:17, 9:11, 10:13,          demonstrate [1] -        59:12                      dispute [16] - 8:4,
 cover [1] - 51:3         114:3                      107:7                      difficulty [1] - 70:24   12:22, 15:19, 29:7,
 covered [1] - 56:1        decided [7] - 5:3,         denial [1] - 67:10        dilution [1] - 13:9      46:20, 49:18, 50:5,
 crafting [1] - 14:1      7:3, 15:21, 29:2,           deny [1] - 128:14         diminution [1] -         53:4, 70:23, 75:1,
 craves [1] - 51:11       46:15, 57:12, 73:15         DEPARTMENT [2] -         69:18                     77:25, 78:14, 96:9,
 crazy [1] - 8:25          deciding [2] - 43:14,     1:7, 1:23                  direct [7] - 8:18,       113:24, 125:6
 create [4] - 111:21,     73:10                       Department [15] -        8:21, 9:13, 13:3,          disputes [8] - 20:12,
112:1, 113:4, 113:9        decision [20] - 7:20,     3:3, 17:10, 18:3, 18:9,   77:18, 96:9, 128:13       33:12, 33:17, 34:18,
 created [3] - 98:8,      10:18, 13:6, 25:16,        18:16, 53:17, 60:6,        directed [3] - 62:21,    76:19, 78:7, 85:8,
106:5, 111:20             25:20, 31:10, 33:2,        70:12, 71:8, 72:14,       84:11, 85:21              92:4
 creates [1] - 119:21     33:3, 49:15, 54:24,        110:9, 112:5, 113:23,      directing [1] - 128:3     dissatisfied [1] -
 creating [4] - 109:17,   56:14, 58:22, 59:2,        116:8, 129:3               direction [2] - 62:9,    100:11
109:25, 110:2, 112:20     60:1, 60:9, 74:2, 74:3,     Department's [1] -       89:5                       dissent [6] - 7:18,
 creation [1] - 114:9     74:18, 97:24, 101:10       18:7                       directly [15] - 12:25,   8:12, 18:24, 18:25,
 credible [1] - 108:8      decisions [4] -            deprivation [3] -        27:11, 29:19, 32:10,      19:3, 19:5
 credit [1] - 107:20      30:21, 70:22, 75:17,       14:25, 68:9, 123:6        33:5, 33:16, 40:8,         distinction [3] - 13:1,
 criminal [3] - 93:14,    128:25                      Deputy [1] - 3:9         40:18, 44:24, 89:10,      13:4, 28:1
105:24, 124:10             declaration [1] -          DEPUTY [1] - 3:1         91:1, 106:8, 111:2,        distinguish [2] - 9:7,
 CRR [3] - 2:4, 131:3,    115:3                       derived [1] - 68:12      114:17, 126:25            35:24
131:12                     Declaratory [4] -          derives [1] - 66:24       disagreements [1] -       distinguishable [2] -
 cure [1] - 38:7          86:8, 86:14, 87:3,          described [5] -          7:13                      31:21, 111:13
 current [2] - 73:24,     123:15                     14:25, 59:12, 79:23,       disclaimed [1] -          distinguished [1] -
74:11                      declaratory [6] - 9:3,    92:23, 101:21             104:20                    15:1
 custodian [1] - 96:4     86:18, 87:10, 88:11,        designate [1] - 71:14     disclose [1] - 67:15      distinguishes [1] -
 cuts [1] - 57:10         89:20, 110:17               designed [1] - 123:3      disclosure [1] -         80:15
                           declaring [1] - 89:21      detail [1] - 129:1       106:6                      District [16] - 2:5,
                           declined [1] - 39:3                                  discounted [1] -         2:6, 23:24, 27:25,
           D                                          detain [1] - 93:12
                           declining [1] - 14:23      determination [1] -      40:13                     28:10, 28:12, 30:8,
                           defend [1] - 28:7         126:18                     discounts [1] - 39:1     30:12, 38:22, 52:14,
 damages [4] - 111:2,      Defendant [3] -                                      discovery [1] -          52:21, 60:25, 81:4,
                                                      determine [1] - 111:9
111:6, 114:11, 126:14     59:17, 59:21, 98:12                                  124:25                    90:1, 121:22, 131:13
                                                      determines [1] -
 damaging [1] - 7:21       defendant [7] - 29:1,                                discretionary [1] -       DISTRICT [3] - 1:1,
                                                     111:6
 date [3] - 10:9,         29:3, 29:13, 99:8,                                   128:25                    1:1, 1:13
                                                      determining [2] -
63:22, 64:5               100:24, 101:7, 101:8                                  discriminatory [1] -      district [2] - 4:21,
                                                     70:10, 119:18
 Dated [1] - 131:10        Defendants [2] - 1:9,                               72:9                      131:13
                                                      Deutsche [1] - 61:20
 Daugherty [1] -          84:9                                                  discuss [2] - 48:23,      DIVISION [1] - 1:23
                                                      devastating [1] -
13:13                      defendants [1] -                                    49:25                      DJA [3] - 86:2, 86:4,
                                                     43:16
 days [1] - 127:15        29:14                                                 discussed [5] -          86:21
                                                      dicta [3] - 38:21,
 DC [41] - 1:7, 1:19,      DEFENDANTS [1] -                                    49:15, 56:10, 60:4,        docket [2] - 21:23,
                                                     38:25, 39:5
1:25, 2:7, 4:22, 10:21,   1:21                                                 108:3, 123:14             22:1
                                                      difference [10] -
14:21, 18:20, 20:10,       definition [6] -                                     discussing [2] -          doctrine [2] - 8:12,
                                                     10:2, 13:15, 15:14,
21:2, 25:17, 25:19,       118:12, 118:18,                                      25:19, 88:16              86:10
                                                     28:2, 66:21, 88:17,
26:2, 27:10, 27:11,       119:12, 122:20,                                       discussion [10] -         doctrines [1] - 42:20
                                                     88:20, 94:11, 103:13,
27:14, 27:15, 28:8,       122:22, 123:12                                       52:24, 72:19, 76:21,       documents [6] -
                                                     119:4
28:13, 28:18, 29:16,       definitional [1] -                                  80:7, 81:5, 83:12,        4:17, 22:19, 23:3,
                                                      different [40] - 11:7,
        Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 139 of 151                                                            139



46:15, 78:3, 107:22        92:10, 94:25, 106:8,      113:12, 113:16,            event [3] - 114:24,       78:23, 79:7, 79:10,
 DOJ [1] - 129:18          126:4, 129:20, 129:23     113:19, 114:2             118:19, 119:15             79:16, 79:21, 80:3,
 done [10] - 39:13,         election [1] - 98:15      enforcer [1] - 23:19      everywhere [1] -          80:10, 80:24, 81:15,
56:9, 62:9, 64:11,          ELIZABETH [1] -           enforcing [8] - 15:7,    21:18                      81:24, 84:18, 85:7,
64:23, 76:11, 76:12,       1:22                      88:14, 88:17, 90:5,        evidence [1] - 15:24      87:19, 89:7, 89:22,
96:11, 106:12, 114:9        ELMO [1] - 35:13         90:9, 90:12, 94:12,        evident [1] - 9:20        91:13, 91:23, 92:5,
 door [1] - 31:25           elsewhere [1] -          94:21                      eviscerated [1] -         93:13, 100:20,
 doubt [2] - 7:15,         102:4                      engage [3] - 69:9,       10:19                      103:11, 103:15,
102:7                       embodied [2] - 66:11     84:11, 109:5               evolved [1] - 45:15       105:24, 106:2, 106:3,
 Douglas [1] - 3:9          embodies [1] - 48:14      engaged [1] - 107:9       exact [5] - 20:3, 35:2,   119:1, 119:23, 121:3,
 DOUGLAS [1] - 1:17         embroiling [1] - 7:23     Engel [1] - 18:3         42:4, 81:14, 105:1         123:2, 123:4, 124:11,
 down [6] - 7:7,            emphasis [2] -            ensure [5] - 15:6,        exactly [5] - 26:17,      126:5, 127:16, 128:14
10:15, 14:2, 25:5,         10:23, 31:15              52:20, 57:7, 57:20,       72:13, 87:12, 101:18,       Executive's [1] -
33:8, 45:6                  emphasize [1] -          64:13                     123:3                      119:20
 dozens [1] - 45:2         80:21                      ensuring [1] - 11:8       example [12] - 8:20,       exemplified [1] -
 dragging [1] - 97:19       emphatically [1] -        Enterprise [3] -         9:8, 19:15, 22:16,         25:17
 draining [1] - 13:18      84:18                     73:16, 112:6, 112:21      44:8, 44:18, 51:14,         exercise [11] - 33:14,
 drastic [1] - 91:11        employee [5] -            entire [4] - 10:1,       60:22, 81:18, 91:9,        33:16, 43:13, 93:8,
 drew [1] - 97:23          58:24, 76:2, 77:19,       17:11, 37:2, 105:17       96:22, 125:23              93:18, 93:19, 99:12,
 drive [7] - 26:13,        78:23, 79:10               entirely [7] - 52:2,      examples [16] - 8:17,     101:2, 103:11,
26:17, 27:2, 27:3,          enact [3] - 13:18,       52:3, 52:12, 55:18,       9:9, 11:25, 12:11,         108:16, 126:22
32:12, 50:2, 71:5          14:6, 38:8                94:3, 106:15, 127:19      12:18, 15:10, 15:16,        exercised [1] - 101:3
 drive-by [6] - 26:13,      enacted [12] - 39:8,      entitled [7] - 56:14,    15:17, 16:7, 21:1,          exercises [1] -
26:17, 27:2, 27:3,         46:7, 57:16, 57:17,       68:22, 69:2, 84:2,        22:17, 22:24, 24:20,       104:17
32:12, 50:2                57:23, 77:15, 82:25,      107:4, 121:10, 123:7      44:20, 51:24                exert [2] - 15:23,
 drive-by-type [1] -       105:20, 105:23,            entrusts [1] - 30:4       except [2] - 16:7,        23:7
71:5                       105:25, 106:7, 114:20      environment [1] -        40:4                        exist [4] - 48:7, 81:9,
 driven [1] - 69:20         enacting [2] - 43:20,    74:11                      exception [1] - 120:9     83:5, 83:6
 drove [1] - 8:13          118:18                     episodes [1] - 9:20       Exceptional [1] -          existed [3] - 12:15,
 dubious [1] - 107:1        enactment [4] -           equipped [1] -           110:12                     24:15, 36:10
 duelling [1] - 44:8       14:18, 37:15, 44:23,      111:21                     excluded [1] -             exists [1] - 36:10
 dunk [1] - 101:20         82:8                       equitable [5] - 90:2,    122:21                      expansive [1] -
 duplicative [1] - 34:2     enactments [1] -         91:3, 91:18, 111:8,        executed [3] - 11:9,      118:12
 duty [8] - 73:13,         92:21                     126:12                    11:16, 30:5                 expect [2] - 75:4,
107:9, 108:8, 108:24,       encompass [1] -           equity [4] - 110:13,      Executive [111] -         101:24
114:15, 114:22,            102:22                    110:20, 112:18,           4:25, 5:10, 5:14, 5:24,     expected [1] -
119:21, 124:21              end [5] - 7:24, 14:22,   114:11                    6:6, 8:16, 8:17, 8:23,     104:11
                           22:18, 67:12, 104:3        equivalent [2] - 63:1,   9:22, 11:20, 11:23,         experience [1] - 84:3
                            enforce [25] - 4:17,     63:16                     13:8, 14:21, 14:23,         expert [1] - 95:18
           E
                           15:6, 16:20, 21:19,        era [5] - 4:20, 16:8,    15:6, 15:13, 15:15,         explain [4] - 7:2,
                           23:15, 35:3, 35:4,        24:19, 31:13, 57:20       15:17, 16:5, 16:23,        34:14, 95:9, 110:7
 early [1] - 75:16         47:16, 63:11, 78:8,        especially [2] - 8:6,    17:1, 17:11, 17:15,         explained [4] - 6:24,
 easier [2] - 7:2,         79:17, 88:9, 88:20,       86:12                     18:21, 19:12, 19:18,       7:20, 10:6, 76:22
88:10                      91:11, 92:4, 93:21,        ESQ [9] - 1:16, 1:16,    19:21, 20:7, 20:23,         explains [1] - 35:20
 Eastland [3] - 96:1,      94:3, 94:8, 94:13,        1:17, 1:17, 1:21, 1:21,   21:10, 21:20, 22:9,         explanation [3] -
96:22, 97:24               96:7, 96:18, 98:9,        1:22, 1:22, 2:1           22:14, 23:4, 23:19,        36:3, 36:11, 76:11
 Edward [1] - 9:1          99:22, 106:8, 115:1        essentially [2] -        23:21, 24:7, 26:4,          explanations [1] -
 EDWARDS [2] - 2:4,         enforceable [1] -        86:22, 88:7               27:24, 28:3, 28:9,         75:14
131:3                      91:13                      establish [2] - 61:21,   28:20, 28:21, 30:7,         express [3] - 40:21,
 Edwards [1] - 131:12       enforced [1] - 62:20     62:1                      32:24, 35:4, 35:8,         113:20, 114:1
 effect [4] - 19:15,        enforcement [30] -        established [4] -        36:16, 36:17, 36:19,        expressed [1] -
36:24, 59:21, 86:20        11:7, 11:13, 11:14,       24:1, 66:10, 90:2,        37:3, 38:9, 38:11,         110:23
 effectively [3] - 66:8,   20:22, 41:7, 50:15,       90:4                      43:1, 46:9, 47:17,          expressing [1] -
67:23, 113:15              50:17, 51:19, 53:2,        et [2] - 1:8, 3:4        47:20, 48:13, 49:22,       86:13
 efficient [1] - 118:25    56:15, 57:3, 57:6,         Ethics [2] - 39:9,       55:13, 56:24, 58:12,        expressly [1] - 32:11
 effort [1] - 49:21        58:11, 60:7, 68:6,        47:19                     70:1, 72:21, 72:22,         extend [3] - 30:23,
 efforts [1] - 4:17        70:5, 74:18, 74:25,        evaluate [1] - 85:19     73:4, 73:17, 73:21,        37:6, 80:23
 eight [2] - 14:13,        75:5, 75:8, 76:10,         evaluating [2] -         74:21, 75:2, 75:4,          extending [1] - 28:17
60:8                       76:17, 79:24, 94:16,      83:22, 126:17             75:11, 76:2, 77:3,          extension [4] -
 either [7] - 15:5,        94:18, 105:21,             evaporate [1] - 18:13    77:20, 77:24, 78:9,        28:22, 30:15, 30:16,
        Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 140 of 151                                                              140



97:9                       111:5, 111:10, 117:17        FOR [4] - 1:1, 1:16,       garbling [1] - 31:12     122:7
 extent [10] - 14:8,        few [6] - 5:25, 44:14,     1:21, 2:1                   gathers [1] - 12:1        governments [1] -
61:1, 65:18, 70:12,        45:11, 58:19, 58:21,         forbid [1] - 21:24         GC [1] - 58:17           120:2
70:18, 70:19, 75:2,        80:18                        force [4] - 6:8, 6:14,     General [7] - 3:8,        governs [2] - 51:25,
91:17, 93:17, 127:16        fight [5] - 15:17,         13:19, 82:2                3:9, 3:10, 9:15, 12:7,    52:9
 external [1] - 107:21     37:3, 107:3, 124:25          foregoing [1] - 131:4     112:5                      grab [1] - 98:3
 extraordinary [1] -        fighting [1] - 24:14        foreign [4] - 104:25,      general [11] - 11:8,      Grant [1] - 12:13
103:25                      fights [1] - 22:24         120:2, 120:9, 120:15       45:4, 53:18, 59:25,        grant [4] - 13:7, 29:3,
 extreme [1] - 106:19       figure [7] - 33:21,         forget [2] - 16:16,       65:7, 92:16, 93:20,       44:16, 44:17
                           43:4, 43:25, 85:3,          108:2                      97:7, 104:20, 106:1,       granted [2] - 10:8,
            F              85:21, 91:6, 128:13          formally [1] - 7:17       106:13                    76:18
                            figured [1] - 60:19         forth [1] - 96:11          GENERAL [1] - 1:18        granularity [1] - 91:6
                            figuring [1] - 105:16       forthcoming [2] -          General's [2] - 9:10,     grapple [3] - 10:19,
 F.2d [3] - 12:2, 85:9,
                            file [2] - 92:17,          68:24, 124:9               9:12                      37:20, 46:11
100:16
                           117:22                       forward [6] - 3:5,         generally [5] - 21:14,    grappling [4] -
 F.3d [1] - 87:1
                            filed [2] - 63:19,         6:10, 45:22, 48:13,        23:15, 29:12, 31:14,      57:19, 59:12, 122:10,
 face [1] - 44:9                                                                  106:8
                           113:15                      117:2, 117:19                                        122:19
 faced [1] - 55:14                                                                 genuine [1] - 84:3
                            files [3] - 67:14,          fought [1] - 12:15                                   great [6] - 8:15,
 fact [31] - 6:3, 10:21,   124:8, 128:22                                           George [2] - 12:2,       19:14, 48:21, 49:1,
                                                        four [2] - 25:12,
30:7, 30:8, 31:18,                                                                22:16                     74:14, 107:13
                            filing [2] - 62:9,         25:25
39:15, 40:3, 42:3,
                           64:11                        Franklin [1] - 12:13       giant [1] - 86:9          greater [2] - 10:23,
54:24, 56:2, 56:18,
                            final [2] - 72:15,          frankly [3] - 13:5,        Ginsburg [1] - 7:19      92:1
57:6, 59:22, 66:6,
                           109:19                      40:24, 45:8                 give-and-take [1] -       ground [3] - 91:10,
69:20, 71:3, 71:8,
                            fine [2] - 22:8, 48:22      fraught [1] - 73:8        21:11                     101:16, 129:9
75:7, 76:22, 80:13,
                            finish [1] - 85:10          Free [3] - 73:16,          given [16] - 27:12,       grounded [1] - 68:1
82:21, 86:8, 89:9,
                            fire [1] - 8:25            112:6, 112:21              27:13, 30:22, 40:21,       grounding [1] -
91:25, 96:9, 111:22,
                            First [1] - 96:23           freestanding [1] -        42:2, 42:3, 54:23,        96:21
113:24, 119:7,
                            first [20] - 6:25, 8:20,   67:25                      55:14, 58:16, 61:4,        Group [9] - 61:17,
120:23, 121:7
                           12:18, 15:14, 16:22,         friends [2] - 43:12,      67:18, 73:1, 92:12,       62:10, 63:12, 64:18,
 failed [1] - 24:18
                           25:11, 39:6, 49:14,         125:6                      97:5, 128:10              64:20, 65:14, 65:22,
 failing [1] - 13:16
                           52:11, 52:12, 61:10,         frivolous [2] -            gladly [1] - 73:10       66:9, 74:15
 fair [5] - 15:10,
                           69:14, 78:7, 78:17,         125:10, 125:15              goal [1] - 80:7           group [2] - 62:12,
19:23, 78:4, 78:13,
                           89:11, 89:12, 112:3,         front [4] - 4:21,          Gorsuch [1] - 45:1       65:21
106:11
                           125:24, 127:4, 129:15       26:19, 53:13, 112:13        govern [4] - 55:1,        groups [2] - 72:8,
 fairly [2] - 31:18,
                            FISC [1] - 111:5            full [9] - 21:16, 51:9,   61:3, 103:9               120:23
48:17
                            five [2] - 62:12, 74:4     63:1, 63:16, 64:24,         governancy [1] -          Grover [2] - 12:11,
 faithfully [1] - 30:5
                            five-member [1] -          65:5, 66:2, 66:5,          53:18                     24:12
 fall [1] - 62:22
                           62:12                       131:5                       governed [3] - 6:21,      Grupo [1] - 91:4
 familiar [4] - 8:8,
                            fix [1] - 126:21            fully [1] - 57:25         51:20, 56:17               guess [11] - 27:2,
22:14, 60:13, 62:13
                            flag [1] - 3:16             function [3] - 14:3,       Government [12] -        29:4, 58:7, 62:15,
 far [5] - 7:14, 31:4,
                            floated [1] - 5:22         29:25, 108:17              39:9, 47:9, 47:19,        62:19, 62:23, 65:3,
49:6, 65:3, 68:13
                            floodgates [3] - 74:1,      functioning [1] -         77:20, 78:24, 83:13,      84:15, 109:25,
 Fast [1] - 33:3
                           74:4, 99:24                 7:22                       97:2, 99:2, 99:3,         115:21, 116:17
 fault [1] - 37:21
                            flows [3] - 30:18,          functions [1] - 73:4      103:8, 105:3, 120:10       guidance [1] -
 favor [5] - 36:7,                                                                                          109:22
                           99:18, 101:9                 Fund [3] - 73:16,          government [22] -
57:10, 60:16, 60:25,
                            flying [1] - 21:17         112:6, 112:21              39:24, 39:25, 40:2,
70:21
 favorites [1] - 51:24
                            focused [2] - 15:3,         fundamental [4] -         72:9, 96:25, 97:16,                  H
                           34:8                        6:20, 7:4, 7:9, 8:2        97:18, 97:22, 99:5,
 feature [3] - 20:24,                                                             99:6, 103:15, 104:9,
                            focusing [1] - 43:2         funds [2] - 12:7,
23:10, 26:4                                                                       104:17, 107:9,             habeas [1] - 75:18
                            FOIA [4] - 21:22,          111:11
 featured [1] - 28:1                                                              111:10, 111:18,            habeus [1] - 90:19
                           21:23, 22:1, 121:23          Furious [1] - 33:4
 FEDERAL [1] - 1:23                                                               118:8, 120:9, 120:15,      hale [1] - 13:8
                            folks [2] - 3:12,           furnish [1] - 66:25
 Federal [4] - 47:9,                                                              120:21, 122:12             half [2] - 6:23, 11:18
                           130:1                        future [1] - 47:14
77:20, 78:24, 120:10                                                               Government's [1] -        hand [6] - 33:24,
                            follow [2] - 78:19,
 federal [19] - 7:23,                                                             83:17                     35:11, 35:16, 36:5,
34:19, 37:4, 39:17,
                           89:13                                  G                                         121:14, 128:14
                            following [2] - 77:18,                                 government's [3] -
39:21, 40:2, 48:5,                                                                39:25, 102:23, 102:24      happy [7] - 18:2,
                           79:2
51:14, 51:22, 55:24,                                    gap [2] - 35:7, 78:15      governmental [7] -       45:10, 48:19, 60:11,
                            font [1] - 102:22
80:11, 80:12, 80:20,                                    gaps [2] - 51:10,         99:13, 101:16, 102:2,     110:8, 124:1, 129:1
                            Footnote [1] - 63:25
81:24, 110:14, 111:4,                                  77:15                      103:3, 103:4, 103:20,      hardly [1] - 24:16
                            footnote [1] - 112:11
        Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 141 of 151                                                         141



 harmonious [1] -         88:21, 89:6, 90:5,       129:10                    99:22, 103:21,           100:1
33:25                     90:7, 90:8, 90:11,        Honor's [1] - 6:22       104:19, 104:25,            impressions [1] - 4:7
 harmoniously [1] -       90:13, 90:18, 90:25,      HONORABLE [1] -          106:8, 109:6, 110:16,      imprisoned [1] -
42:21                     91:16, 91:19, 94:20,     1:12                      110:21, 112:1,           90:23
 harmonize [1] -          97:13, 97:17, 105:18,     hook [1] - 40:22         112:23, 121:5, 121:6,      improper [1] -
43:24                     126:24                    Hoover [1] - 12:13       123:10, 128:14           115:18
 harmony [4] - 33:19,      Hodel [5] - 99:19,       hope [1] - 89:4           House's [7] - 13:2,       improperly [1] -
45:4, 81:11, 82:25        99:21, 99:25, 100:7,      hopefully [1] - 48:17    42:11, 59:17, 67:7,      98:15
 hash [1] - 45:8          100:21                    host [1] - 126:16        110:18, 111:24, 113:2      inappropriate [1] -
 head [3] - 43:25,         hold [1] - 74:24         hottest [1] - 6:19        house's [1] - 11:7      127:20
60:22, 88:3                Holder [11] - 4:22,      house [8] - 9:11,         housekeeping [1] -        incident [1] - 13:14
 hear [5] - 15:10,        21:5, 23:24, 31:5,       11:11, 13:17, 13:25,      99:4                       inclination [2] - 4:11,
47:15, 77:3, 79:20,       33:3, 37:18, 40:10,      14:2, 15:5, 90:6,          houses [3] - 9:21,      4:14
82:12                     72:14, 74:3, 89:13,      90:20                     13:23, 19:16               include [3] - 47:20,
 heard [1] - 120:12       113:25                    HOUSE [2] - 1:4,          hundreds [1] - 22:13    118:9, 128:23
 HEARING [1] - 1:12        holding [17] - 25:12,   1:18                       hunting [1] - 120:16      included [2] - 30:8,
 hearing [2] - 6:10,      26:7, 26:13, 27:2,        House [150] - 1:19,       hypothetical [1] -      77:18
86:12                     27:3, 28:14, 32:13,      3:3, 3:8, 4:16, 4:24,     54:11                      includes [5] - 55:16,
 heaven [1] - 21:24       49:16, 50:2, 50:15,      6:7, 8:18, 8:19, 9:3,                              92:2, 118:8, 118:13,
 heavily [1] - 103:1      58:4, 58:8, 59:22,       10:1, 12:6, 12:18,                   I             122:24
 heavy [2] - 25:1, 51:4   72:16, 85:23, 90:3       13:8, 13:20, 14:2,                                   including [16] - 4:20,
 heed [1] - 42:7           holds [1] - 125:9       14:19, 18:11, 21:16,                               61:19, 62:8, 64:7,
                           hole [1] - 6:8                                     idea [5] - 26:23,
 height [2] - 7:24,                                22:8, 23:15, 23:17,                                64:23, 65:1, 65:13,
                           Honor [102] - 3:1,                                26:24, 38:23, 112:3,
72:5                                               24:25, 25:14, 27:6,                                66:3, 66:15, 69:25,
                          3:7, 3:13, 3:23, 6:12,                             121:19
 held [8] - 50:1, 50:3,                            28:4, 28:5, 28:12,                                 70:1, 74:19, 75:10,
                          8:8, 18:4, 19:9, 32:2,                              identify [1] - 3:5
50:5, 50:8, 57:12,                                 28:18, 28:21, 30:9,                                96:2, 114:7, 118:17
                          32:18, 34:7, 35:11,      31:22, 33:13, 33:21,       ignored [1] - 72:15
89:9, 90:16, 123:9                                                                                      inconsistent [1] - 9:6
                          35:15, 36:5, 37:23,      34:16, 34:19, 34:20,       II [2] - 83:25, 89:3
 help [2] - 6:23, 43:14                                                                                 incorrect [2] - 5:4,
                          38:2, 39:23, 48:19,      37:9, 37:10, 37:11,        III [17] - 7:5, 7:10,   109:18
 helpful [6] - 4:7,
                          49:7, 52:24, 53:10,      37:12, 37:16, 38:5,       10:25, 12:24, 66:18,
4:13, 61:7, 99:25,                                                                                      indeed [1] - 36:14
                          54:13, 55:12, 57:11,     40:18, 40:22, 40:25,      68:19, 69:17, 69:22,
109:22, 110:6                                                                                           indemnification [1] -
                          58:19, 60:4, 61:14,      42:12, 42:13, 47:9,       70:11, 70:16, 86:17,
 helpless [1] - 93:6                                                                                  111:4
                          61:16, 63:2, 63:6,       49:21, 49:22, 49:24,      88:19, 93:17, 93:19,
 Henson [1] - 81:18                                                                                     independently [1] -
                          64:1, 64:4, 64:15,       50:3, 50:16, 50:25,       94:12, 106:9
 hereby [1] - 131:3                                                                                   14:3
                          65:9, 65:11, 66:20,      53:1, 53:8, 53:21,         imagine [1] - 111:19
 high [3] - 70:1, 76:2,                                                                                 Indian [2] - 44:17,
                          69:12, 69:15, 72:12,     54:23, 55:1, 55:3,         impairment [1] -
91:5                                                                                                  120:4
                          72:19, 73:25, 74:11,     55:11, 56:13, 56:21,      101:15
 high-level [1] - 76:2                                                                                  indicates [1] - 37:2
                          76:5, 76:16, 77:7,       57:2, 57:5, 57:9,          impasse [3] - 84:22,
 high-ranking [1] -                                                                                     indisputable [3] -
                          79:4, 79:23, 81:22,      57:25, 58:1, 58:8,        84:23, 124:6
70:1                                                                                                  108:19, 108:23, 115:8
                          83:8, 83:16, 84:7,       58:11, 58:17, 59:2,        impeached [1] -
 highlighted [3] -                                                                                      individual [26] -
                          84:23, 86:11, 87:1,      59:16, 59:21, 59:24,      24:17
36:8, 79:2                                                                                            9:19, 65:19, 65:20,
                          87:16, 88:6, 91:15,      60:6, 61:5, 61:11,         impeachment [1] -
 himself [3] - 3:22,                                                                                  69:16, 69:21, 71:17,
                          93:8, 94:9, 95:4,        61:15, 62:7, 62:15,       9:1
7:16, 33:1                                                                                            71:22, 72:8, 76:23,
                          95:14, 95:24, 98:2,      62:16, 62:18, 62:21,       implied [8] - 13:12,
 historical [3] - 69:9,                                                                               90:21, 90:23, 93:13,
                          98:16, 98:22, 101:19,    63:1, 63:10, 63:14,       14:7, 31:9, 32:8,
70:7, 70:9                                                                                            94:25, 96:8, 96:13,
                          102:9, 102:19, 103:6,    63:16, 64:13, 64:15,      86:10, 86:13, 89:10,
 historically [5] -                                                                                   96:14, 96:21, 96:24,
                          103:23, 104:15,          64:20, 65:4, 65:5,        116:22
64:24, 75:2, 75:14,                                                                                   97:3, 97:15, 97:19,
                          105:7, 107:6, 107:14,    65:12, 65:19, 65:20,       impliedly [1] - 52:25   112:4, 118:13,
75:22, 76:11
                          107:23, 109:11,          66:1, 66:3, 66:5, 66:7,    implying [2] - 6:2,     120:23, 122:1, 122:4
 history [54] - 4:16,
                          110:4, 110:12,           66:9, 66:10, 66:12,       111:2
4:17, 4:19, 8:15, 9:20,                                                                                 individual-rights [1]
                          110:23, 111:3,           66:14, 67:21, 68:25,       importance [2] -
11:22, 12:20, 15:3,                                                                                   - 96:14
                          111:25, 113:10,          70:25, 71:13, 71:23,      74:13, 74:14
15:5, 15:8, 20:25,                                                                                      individually [1] -
                          113:14, 114:10,          72:24, 74:12, 74:15,       important [8] - 5:15,
22:2, 22:11, 24:21,                                                                                   14:1
                          115:6, 115:15,           74:17, 74:24, 75:5,       5:24, 6:6, 6:19, 19:6,
34:14, 36:25, 37:5,                                                                                     individuals [7] -
                          115:24, 116:4, 117:7,    75:14, 75:24, 76:6,       41:17, 60:23, 113:2
42:3, 43:11, 47:6,                                                                                    10:5, 10:14, 69:17,
                          117:24, 118:3,           76:14, 77:24, 78:8,        impossible [3] -
50:24, 54:24, 55:21,                                                                                  76:25, 96:2, 97:14,
                          120:22, 122:9, 124:2,    79:14, 79:15, 80:8,       39:10, 39:11, 43:18
57:11, 57:24, 69:13,                                                                                  97:21
                          124:14, 125:5, 125:9,    81:25, 83:14, 84:7,        impractical [1] -
69:19, 69:23, 70:13,                                                                                    indulge [1] - 118:4
                          125:14, 126:20,          84:17, 84:24, 90:22,      16:22
70:20, 72:18, 72:19,                                                                                    inexorable [1] - 21:8
                          127:18, 128:16,          93:5, 95:12, 96:17,        impressed [1] -
75:9, 85:8, 88:13,                                                                                      inference [1] - 38:10
        Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 142 of 151                                                               142



 information [37] -         64:20, 66:19, 67:6,         investigatory [3] -                                  49:20, 50:4, 50:5,
                                                                                             J
12:9, 12:16, 13:16,         68:4, 69:17, 76:24,        25:15, 71:14, 72:25                                   50:15, 50:25, 51:2,
14:8, 14:24, 16:4,          76:25                       invites [1] - 90:3                                   51:22, 52:11, 52:15,
37:4, 37:5, 67:1, 67:9,       instrumentalities [1]     invoke [4] - 15:24,        Jackson [6] - 12:12,      52:21, 53:5, 55:2,
67:11, 67:13, 67:14,        - 103:9                    91:2, 91:3, 91:17          40:12, 40:14, 72:13,       57:8, 57:13, 57:15,
67:15, 67:21, 68:10,          intend [1] - 106:13       invoked [1] - 92:19       74:3, 89:13                58:4, 58:14, 59:3,
68:17, 68:18, 68:22,          intended [7] - 13:19,     invoking [2] - 60:7,       Jackson's [1] - 33:3      59:11, 59:13, 59:20,
68:23, 69:2, 69:5,          50:25, 55:1, 58:3,         81:24                       JAMES [1] - 1:21          60:2, 60:8, 60:25,
106:2, 106:7, 113:3,        87:3, 101:13, 101:24        involve [3] - 73:18,       James [1] - 3:13          66:18, 69:10, 76:4,
114:16, 114:19,               intentionally [2] -      74:12, 129:2                Jay [1] - 12:4            76:7, 77:13, 77:22,
114:21, 116:1, 116:7,       37:6, 39:13                 involved [1] - 105:19      JCPenney [1] - 51:8       78:6, 78:17, 80:19,
121:10, 121:16,               interact [1] - 24:3       involving [2] - 49:21,     Jefferson [1] - 12:12     80:20, 80:24, 81:25,
123:6, 124:7, 124:11,         interbranch [5] -        112:8                       John [1] - 105:4          105:8, 113:24,
128:22, 129:4               96:9, 96:14, 101:21,        Iran [1] - 55:23           Johnson [5] - 8:20,       115:17, 123:18,
 informational [12] -       103:17, 104:1               irrational [1] - 10:7     9:2, 19:16, 24:12,         127:10, 128:2
66:19, 66:24, 67:3,           interest [12] - 8:22,     irreconcilable [1] -      24:17                       jurisdictional [21] -
67:5, 67:25, 68:1,          9:12, 9:14, 13:3,          85:9                        joined [2] - 19:3,        26:13, 28:8, 32:5,
68:4, 88:14, 92:5,          59:16, 83:22, 99:8,         IRS [1] - 85:20           31:5                       32:13, 33:1, 33:18,
94:19, 94:21, 105:21        101:16, 113:2,              issue [43] - 6:15,         JOSEPHINE [1] -           40:22, 44:14, 46:12,
 informed [1] -             128:11, 128:19             7:17, 8:18, 14:18,         1:16                       51:9, 52:19, 55:15,
120:22                        interested [4] - 5:11,   15:20, 16:2, 16:9,          Josephine [1] - 3:11      56:5, 56:20, 57:13,
 infringement [2] -         83:24, 119:5, 127:14       16:19, 18:16, 21:13,        Judge [28] - 8:7,         59:8, 60:24, 71:5,
87:6, 87:8                    interests [2] - 71:11,   21:17, 23:17, 25:12,       8:12, 11:25, 18:9,         113:6, 113:11, 125:25
 inherent [5] - 91:3,       129:7                      26:10, 27:3, 27:20,        19:4, 20:3, 32:21,          JUSTICE [1] - 1:23
91:18, 92:19, 94:6,           internal [1] - 18:6      28:8, 29:11, 32:21,        33:2, 37:19, 40:5,          Justice [11] - 7:15,
94:8                          internally [1] - 63:13   32:23, 33:13, 37:13,       40:12, 40:14, 46:2,        7:16, 7:19, 10:12,
 initial [5] - 4:7, 4:11,     interposition [1] -      37:19, 37:20, 40:8,        46:4, 46:18, 50:13,        17:10, 19:3, 19:4,
4:14, 6:13, 83:10           29:9                       42:19, 57:22, 59:9,        51:7, 65:15, 72:13,        45:1, 60:6
 initiate [2] - 63:10,        interpret [3] - 5:13,    62:2, 69:24, 76:6,         74:3, 86:3, 86:15,          justice [1] - 7:19
63:15                       36:23, 44:11               88:8, 94:2, 94:6,          89:9, 89:11, 89:13,         justiciability [1] -
 initiated [4] - 28:9,        interpretation [10] -    95:18, 96:4, 98:4,         123:9                      70:15
28:20, 30:7, 38:21          11:4, 33:22, 43:13,        100:14, 100:22,             JUDGE [1] - 1:13           justiciable [2] - 22:5,
 injecting [1] - 33:17      45:12, 48:9, 48:10,        103:8, 105:8, 111:7         judge [1] - 89:12         88:3
 injunction [2] -           73:12, 78:11, 122:18        issue's [2] - 31:3,        judgment [6] - 9:3,
110:17, 115:1                 interpretations [1] -    31:5                       86:18, 87:10, 88:11,                  K
 injured [1] - 110:14       104:24                      issued [7] - 17:14,       89:20, 125:1
 injures [1] - 69:1           interpreted [1] - 80:2   18:4, 60:9, 65:16,          Judgment [4] - 86:8,
                                                                                                              keen [1] - 114:8
 injuries [2] - 18:23,        interpreting [2] -       69:25, 77:19, 90:10        86:15, 87:3, 123:15
                                                                                                              keep [2] - 56:7, 81:1
101:13                      42:7, 81:8                  issues [25] - 3:18,        judicial [12] - 7:22,
                                                                                                              Kennedy [4] - 25:20,
 injury [25] - 8:5, 9:23,     intervene [1] - 70:25    4:8, 5:15, 9:11, 14:10,    8:4, 11:19, 15:24,
                                                                                                             31:10, 31:11, 31:16
10:3, 13:20, 66:19,           intervened [2] - 28:5,   20:18, 32:5, 33:1,         19:18, 20:22, 29:8,
                                                                                                              key [1] - 103:13
66:23, 66:24, 67:3,         49:24                      33:6, 34:9, 38:3, 42:3,    29:23, 33:12, 51:10,
                                                                                                              kick [2] - 107:5,
67:5, 67:6, 67:7,             intervenor [8] -         46:12, 46:13, 57:20,       72:6, 90:9
                                                                                                             109:18
67:10, 67:25, 68:1,         28:13, 28:19, 29:1,        74:13, 77:4, 81:23,         judicially [2] - 108:4,
                                                                                                              kicking [1] - 107:2
68:4, 68:9, 68:19,          29:3, 29:6, 29:13,         89:4, 89:7, 101:23,        114:14
69:18, 70:11, 71:22,                                                               judiciary [5] - 23:18,     kind [29] - 12:22,
                            61:19, 62:1                107:15, 108:12,
71:23, 76:24, 76:25                                                               122:1, 122:2, 122:12,      14:17, 19:25, 23:19,
                              intervention [2] -       108:13
                                                                                  122:13                     26:18, 26:22, 32:8,
 inquiries [1] - 67:8       7:20, 62:8                  issuing [2] - 73:21,
                                                                                                             34:8, 35:2, 42:24,
 inquiry [2] - 83:19,         interventions [1] -      94:11                       July [1] - 63:19
                                                                                                             44:8, 58:8, 58:14,
108:16                      61:21                       it'd [2] - 21:22, 40:23    jump [1] - 49:9
                                                                                                             60:14, 65:4, 72:1,
 INS [2] - 9:9, 73:15         introduce [1] - 3:21      it'll [2] - 7:2, 35:14     June [1] - 63:17
                                                                                                             78:14, 79:6, 80:9,
 instance [3] - 35:21,        invent [1] - 24:23        itself [21] - 10:21,       jurisdiction [68] -
                                                                                                             81:14, 89:8, 92:4,
67:17, 80:4                   investigating [2] -      13:12, 14:6, 20:11,        3:17, 4:10, 4:15, 7:10,
                                                                                                             94:6, 95:9, 102:11,
 instead [3] - 12:6,        13:25, 98:15               25:18, 27:15, 32:1,        16:8, 27:4, 27:8, 32:9,
                                                                                                             107:1, 110:1, 110:2,
39:7, 57:14                   investigation [3] -      34:25, 56:15, 64:18,       32:20, 32:22, 33:12,
                                                                                                             116:25
 institution [1] -          50:11, 55:23, 57:19        65:12, 71:6, 82:8,         33:15, 34:17, 34:21,
                                                                                                              kinds [5] - 18:22,
71:23                         investigations [2] -     86:9, 96:22, 99:9,         37:15, 38:4, 38:13,
                                                                                                             80:10, 80:12, 90:9,
 institutional [14] -       55:7, 67:8                 102:10, 104:19,            39:16, 40:2, 41:6,
                                                                                                             90:12
8:15, 8:22, 9:12, 10:3,       investigative [3] -      114:21, 128:20             42:15, 42:18, 44:16,
                                                                                                              Kline [4] - 8:8, 18:24,
13:2, 18:22, 62:17,         11:8, 11:13, 11:14                                    44:17, 46:8, 47:15,
                                                                                                             19:5, 20:4
        Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 143 of 151                                                           143



 knowing [1] - 128:11      left [3] - 77:16,           limitation [3] - 44:3,    11:25                     107:24, 122:11
 knows [1] - 33:19        78:16, 126:18              82:7, 103:13                 Madison [1] - 10:12       meaning [3] - 76:22,
                           Legal [9] - 61:17,          limitations [12] -         major [5] - 8:9, 21:8,   103:19, 121:20
           L              62:10, 63:12, 64:18,       34:25, 36:3, 40:24,         22:3, 24:2, 28:1           meaningless [5] -
                          64:19, 65:14, 65:22,       41:1, 41:10, 41:11,          majority [1] - 19:16     36:21, 41:23, 41:24,
                          66:9, 74:15                41:12, 41:22, 44:21,         manage [1] - 66:10       86:22
 lacks [1] - 74:24         legal [7] - 22:10,        44:22, 45:9, 48:7                                      means [6] - 28:20,
                                                                                  mandamus [24] -
 language [25] -          24:4, 26:2, 47:15,           limited [4] - 48:3,       106:18, 107:5, 107:7,     36:13, 60:18, 81:15,
36:21, 51:2, 53:16,       53:12, 116:23, 126:10      112:14, 126:6, 126:14       108:6, 109:9, 115:4,      84:6, 111:5
54:14, 61:3, 64:17,        legally [3] - 83:17,        limits [3] - 41:7,        115:6, 115:9, 115:16,      Means [3] - 3:2,
72:2, 72:10, 72:17,       84:9, 87:20                108:20, 125:8               115:19, 115:23,           121:10, 122:25
72:18, 78:22, 82:15,       legion [1] - 81:17          line [5] - 4:23, 27:19,   116:2, 116:4, 116:16,      MEANS [1] - 1:3
82:18, 84:6, 90:3,                                   30:25, 96:1, 97:23          124:17, 124:18,
                           legislate [2] - 13:24,                                                           meant [6] - 40:5,
99:21, 100:8, 101:17,                                                            125:1, 125:11,
                          67:22                        lines [1] - 95:25                                   47:7, 75:23, 80:6,
102:3, 102:11,                                                                   125:16, 125:19,
                           legislation [10] -          LISA [2] - 2:4, 131:3                               81:13, 102:22
103:23, 106:23,                                                                  125:21, 126:8,
                          13:18, 13:23, 14:1,          Lisa [1] - 131:12                                    mechanism [1] -
112:13, 113:7, 127:24                                                            126:11, 127:12
                          14:6, 14:18, 19:14,          literally [2] - 22:22,                              62:7
 large [1] - 73:21                                                                mandates [1] - 66:25
                          83:22, 85:20               23:20                                                  meet [1] - 123:12
 largely [1] - 75:3                                                               mandatory [3] -
                           legislative [28] -          litigation [14] - 12:5,                              meets [1] - 122:20
 last [7] - 5:25, 11:3,   9:11, 13:9, 13:14,                                     74:20, 114:22, 119:21
                                                     62:8, 62:18, 63:15,                                    Megan [2] - 3:7, 49:8
16:7, 74:4, 105:13,       14:9, 14:12, 29:24,                                     Marbury [1] - 10:12
                                                     64:10, 64:21, 66:10,                                   MEGAN [1] - 1:16
116:10, 128:6             31:13, 36:25, 37:5,        66:16, 84:24, 95:19,         Marshall [1] - 10:12      member [5] - 11:10,
 lasts [1] - 109:25       43:11, 47:6, 50:24,        96:5, 101:22, 103:17,        match [1] - 71:21        62:12, 65:20, 71:10,
 latter [1] - 62:22       54:24, 55:21, 57:24,       104:1                        material [1] - 83:2      71:14
 laughter [2] - 4:5,      67:9, 67:19, 68:11,          loath [2] - 23:4, 23:5     matter [26] - 4:10,       members [10] - 64:7,
121:24                    69:18, 72:22, 73:3,          locking [1] - 16:21       4:15, 6:25, 23:13,        65:5, 65:19, 65:23,
 law [31] - 5:2, 5:9,     85:2, 85:7, 90:5,                                      24:5, 25:14, 27:7,
                                                       long-established [2]                                70:1, 76:23, 112:9,
11:9, 15:6, 15:7,         92:16, 105:18,                                         35:10, 45:12, 49:20,
                                                     - 90:2, 90:4                                          120:23, 122:1
18:20, 24:1, 25:17,       108:16, 129:6                                          53:5, 57:8, 58:13,
                                                       longstanding [1] -                                   memo [1] - 19:24
27:13, 28:15, 30:2,        legislators [6] - 9:19,                               69:10, 76:4, 76:7,
                                                     91:19                                                  memoranda [1] -
31:2, 34:19, 39:8,        18:21, 26:3, 69:16,                                    78:14, 82:21, 82:22,
                                                       look [15] - 6:10, 8:13,                             85:3
43:13, 52:9, 73:14,       69:21, 71:18                                           93:20, 115:17,
                                                     25:11, 29:21, 43:24,                                   memory [1] - 112:4
81:6, 86:12, 95:15,        Legislature [1] -                                     116:23, 116:25,
                                                     59:21, 62:24, 82:24,                                   mention [2] - 19:24,
107:24, 108:1,            71:20                                                  117:1, 123:18, 127:10
                                                     91:5, 92:3, 97:12,                                    76:20
109:17, 109:25,            legislature [1] -         105:17, 107:11,              matters [3] - 13:4,       mentioned [3] - 32:3,
112:14, 119:20,           72:21                      113:7, 128:8                22:3, 62:18               76:13, 105:25
119:24, 120:1, 120:4,      legitimate [5] - 14:8,      looked [3] - 8:14,         Mazars [12] - 61:20,      mere [1] - 101:15
125:20                    14:12, 67:19, 109:6,       8:15, 29:2                  65:15, 80:4, 95:11,        merely [2] - 13:13,
 lawmakers [1] -          129:6                        looking [14] - 5:8,       95:18, 96:6, 96:10,       29:24
126:19                     length [1] - 107:13       8:6, 17:25, 20:14,          96:18, 108:14, 113:16      merits [7] - 14:11,
 laws [5] - 11:16,         lengths [1] - 57:7        43:11, 54:5, 55:10,          McCARTHY [1] - 2:1       46:16, 47:8, 55:2,
30:4, 42:12, 82:17,        less [4] - 13:20, 23:5,   69:19, 70:22, 78:12,         McFADDEN [1] -           67:18, 85:16, 107:4
104:20
                          60:18, 114:8               97:6, 107:21, 113:10,       1:12                       met [1] - 85:2
 lawsuit [13] - 30:1,
                           lessens [1] - 82:2        120:16                       McGrain [1] - 13:12       Mexicano [1] - 91:4
30:7, 42:4, 47:4,
                           lesser [1] - 92:2           looks [4] - 4:15,          mean [47] - 11:2,         mid-19th [1] - 105:23
63:10, 63:19, 63:23,
                           letter [4] - 21:16,       61:10, 111:3, 125:9         13:19, 13:23, 17:9,        might [16] - 4:6,
74:12, 74:16, 80:9,
                          39:20, 54:5, 64:1            loophole [1] - 86:10      17:13, 17:17, 18:2,       23:5, 30:16, 33:13,
83:21, 85:18
                           Letter [2] - 3:9, 6:16      lose [2] - 85:15,         18:5, 18:13, 18:20,       47:14, 51:20, 53:13,
 lawsuits [4] - 39:16,
                           LETTER [4] - 1:17,        125:12                      18:23, 20:21, 22:17,      56:1, 61:2, 75:4,
62:9, 75:23, 76:14
                          129:10, 129:13,              loss [2] - 10:4, 15:2     26:10, 26:18, 27:1,       85:13, 109:18,
 lead [1] - 12:5
                          129:25                       lost [1] - 16:10          27:15, 29:2, 31:6,        109:20, 117:17,
 leadership [2] -                                                                33:25, 37:14, 37:20,
                           letters [1] - 84:25         love [1] - 4:8                                      119:7, 127:20
62:11, 65:23                                                                     38:25, 43:18, 44:12,
                           level [5] - 65:20,          lurking [1] - 107:15                                 Mims [1] - 80:17
 least [14] - 5:22,                                                              44:18, 44:25, 45:2,
                          74:9, 76:2, 91:6, 95:9                                                            mind [4] - 5:20,
17:12, 38:20, 43:8,                                                              55:9, 56:22, 58:16,
46:19, 56:14, 60:5,
                           liberties [3] - 72:8,                M                                          51:10, 70:16, 97:4
                          90:24, 96:8                                            60:18, 72:10, 79:5,        mine [2] - 58:11,
76:12, 97:23, 99:10,                                                             82:6, 82:22, 84:10,
                           lies [1] - 72:6                                                                 64:23
102:20, 108:12,                                       ma'am [3] - 7:8, 33:9,     84:22, 88:2, 90:14,
                           light [4] - 27:3,                                                                minimum [5] - 28:17,
109:4, 109:8                                         128:15                      92:1, 93:2, 93:11,
                          27:21, 33:22, 127:6                                                              28:24, 33:14, 101:23,
 led [1] - 12:6                                       MacKinnon [1] -            102:25, 105:6,
                           limit [1] - 55:10                                                               105:1
        Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 144 of 151                                                        144



 minor [1] - 8:11         95:7, 95:14, 95:23,     18:7, 21:4, 23:23,        36:23, 45:6, 79:2,        105:18
 minority [2] - 20:25,    96:20, 97:12, 98:2,     23:24, 31:5, 32:21,       118:11, 127:15             obligation [7] -
72:8                      98:6, 98:11, 98:13,     39:19, 40:4, 48:24,        Nixon [11] - 4:20,       27:20, 29:13, 69:4,
 minute [2] - 20:9,       98:19, 98:22, 98:25,    74:2, 77:5, 83:9,         12:1, 16:8, 45:18,        69:5, 74:20, 82:24,
115:13                    99:17, 100:3, 100:6,    83:10, 86:16, 86:25,      46:1, 46:3, 50:11,        126:10
 missed [1] - 79:19       102:6, 102:9, 102:19,   89:9, 96:17, 98:1,        55:6, 57:19, 57:20,        obligations [2] -
 Mnuchin [5] - 14:19,     103:6, 103:23, 104:7,   109:12, 111:14,           70:3                      28:2, 29:11
31:23, 61:15, 76:16,      104:15, 105:7,          113:23, 113:25,            Nixon-era [2] - 4:20,     observed [3] - 81:22,
88:1                      105:11, 106:20,         114:6, 124:13, 127:2      57:20                     83:3, 85:6
 mockery [1] - 45:8       106:25, 107:6,           Myers's [2] - 111:19,     nobody [4] - 12:5,        obstruction [1] -
 mode [1] - 10:16         107:19, 107:23,         120:8                     80:10, 80:22, 111:21      74:9
 modern [1] - 44:19       109:11, 117:21,                                    nobody's [1] - 54:8       obtain [9] - 14:12,
 modest [4] - 88:10,      117:24, 124:14,                    N               nominal [1] - 101:7      65:24, 67:8, 85:19,
91:9, 91:20, 91:25        125:5, 127:3, 127:18,                              nominations [2] -        114:18, 114:21,
 modifier [1] - 119:14    129:10, 129:13,                                   19:18                     115:1, 115:2, 122:13
                          129:25                   narrow [3] - 60:16,
 months [1] - 58:21                                                          noncompliance [1] -       obtained [1] - 10:9
                           MS [54] - 3:7, 49:7,   60:17, 92:8
 morning [5] - 3:12,                                                        119:20                     obtaining [1] - 83:24
                          53:10, 53:25, 54:5,      narrower [3] - 38:1,
3:13, 3:23, 4:2, 4:3                                                         none [4] - 20:22,         obviates [2] - 44:15,
                          54:13, 55:12, 57:11,    42:19, 44:10
 MORSE [1] - 1:16                                                           36:3, 56:12, 58:16        44:19
                          58:19, 60:20, 61:14,     natural [2] - 38:10,
 Morse [1] - 3:11                                                            nonetheless [1] -         obvious [1] - 34:23
                          61:25, 63:2, 63:5,      97:9
 Moss [1] - 66:4                                                            114:3                      obviously [11] - 10:8,
                          63:18, 63:21, 63:24,     naturally [1] - 30:18
 most [7] - 6:19, 8:2,                                                       nonresponsivenes         18:15, 22:12, 48:14,
                          64:3, 64:15, 65:9,       nature [1] - 105:18
26:14, 34:23, 83:20,                                                        s [1] - 74:10             64:22, 74:14, 89:2,
                          66:20, 66:23, 67:4,      nearly [1] - 7:23
109:23, 118:25                                                               nonstatutory [1] -       89:16, 93:2, 108:5,
                          68:2, 68:5, 69:12,       necessarily [2] -
 motion [5] - 87:15,                                                        116:11                    127:23
                          70:9, 72:12, 74:8,      43:2, 58:10
104:23, 124:24,                                                              normal [2] - 26:4,        occur [1] - 65:2
                          75:13, 110:4, 111:25,    necessary [1] -
125:19, 128:1                                                               120:18                     occurred [3] - 63:23,
                          113:6, 114:10, 115:6,   70:10
 MOTION [1] - 1:12                                                           Northwest [1] - 1:24     64:13
                          115:24, 116:13,          need [30] - 7:12,
 motions [1] - 29:3                                                          note [5] - 18:24,         October [1] - 58:21
                          116:15, 116:19,         22:10, 24:22, 38:2,
 motivates [1] - 21:25                                                      37:25, 58:22, 60:23,       odd [2] - 56:22,
                          117:5, 117:13, 118:3,   41:19, 44:15, 59:6,
 move [1] - 92:25                                                           91:21                     119:3
                          118:24, 119:3,          61:21, 61:24, 62:1,
 moved [1] - 47:5                                                            noted [8] - 55:13,        OF [8] - 1:1, 1:4, 1:7,
                          119:13, 120:22,         64:12, 69:9, 70:7,
 MR [124] - 3:13, 3:21,                                                     71:2, 86:11, 93:15,       1:12, 1:18, 1:18, 1:23,
                          121:1, 121:25, 122:9,   71:10, 84:3, 85:2,
3:23, 6:12, 7:8, 11:17,                                                     100:23, 107:14,           2:1
                          122:15, 123:21,         87:8, 91:21, 92:18,
14:4, 15:16, 16:14,                                                         126:3, 126:20              offered [1] - 22:11
                          123:25, 124:4, 128:16   94:1, 94:14, 107:7,
16:17, 17:4, 17:8,                                                           notes [3] - 128:23,       OFFICE [1] - 1:18
                           multiple [1] - 127:8   115:22, 116:4,
17:17, 17:23, 18:2,                                                         131:5                      office [1] - 65:7
                           Mulvaney [1] - 83:14   117:20, 123:16,
20:1, 21:25, 22:16,                                                          nothing [3] - 10:7,       Office [4] - 1:19,
                           must [1] - 126:16      123:17, 123:19,
22:20, 24:9, 24:11,                                                         36:25, 58:3               8:21, 9:4, 60:1
                           MYERS [49] - 1:21,     127:7, 129:8
25:6, 25:8, 26:8,                                                            notice [1] - 118:23       officer [7] - 58:24,
                          83:16, 84:23, 86:1,      needed [4] - 35:7,
26:20, 26:25, 29:7,                                                          noticeable [1] -         77:19, 78:23, 79:10,
                          86:5, 86:7, 87:1,       47:14, 68:10, 84:25
31:3, 32:11, 33:9,                                                          108:4                     89:3, 91:23, 92:16
                          87:16, 88:6, 89:23,      needs [9] - 13:18,
34:4, 34:7, 34:10,                                                           noting [1] - 72:19        officer's [1] - 110:15
                          90:18, 91:15, 93:8,     19:11, 33:14, 42:6,
34:13, 35:15, 35:19,                                                         notion [1] - 24:22        officers [5] - 8:23,
                          93:11, 93:23, 94:9,     67:9, 91:5, 91:14,
35:25, 37:10, 38:18,                                                         November [2] - 1:8,      73:17, 80:9, 111:4,
                          94:18, 94:25, 95:3,     109:7, 125:15
39:3, 39:20, 40:12,                                                         131:10                    126:5
                          95:7, 95:14, 98:2,       negotiate [1] -
42:23, 43:5, 44:12,                                                          nullification [1] -       Official [1] - 2:5
                          98:6, 98:11, 98:13,     128:19
45:17, 45:20, 45:23,                                                        30:11                      official [15] - 9:23,
                          98:19, 98:22, 98:25,     negotiation [5] -
47:2, 48:24, 49:2,                                                           number [3] - 89:24,      16:24, 17:2, 18:8,
                          99:17, 100:3, 100:6,    83:11, 84:12, 89:1,
49:4, 77:6, 77:9,                                                           101:22, 126:4             36:17, 47:17, 51:14,
                          102:6, 102:9, 102:19,   92:6, 109:2
77:12, 78:4, 78:21,                                                          numerous [1] -           51:15, 51:22, 55:24,
                          103:6, 103:23, 104:7,    never [10] - 12:16,
78:25, 79:4, 79:8,                                                          61:19                     55:25, 58:24, 77:21,
                          104:15, 105:7,          22:6, 24:10, 40:18,
79:11, 79:23, 80:5,                                                          NW [2] - 2:6, 131:14     131:12
                          105:11, 106:20,         56:24, 65:19, 83:14,
81:7, 82:14, 82:19,                                                                                    officials [2] - 35:4,
                          106:25, 107:6,          85:12, 106:7, 125:1
83:8, 83:16, 84:23,                                                                   O               47:21
                          107:19, 107:23,          new [5] - 18:4, 24:16,
86:1, 86:5, 86:7, 87:1,                                                                                often [1] - 101:4
                          109:11, 124:14,         24:23, 43:20, 110:3
87:16, 88:6, 89:23,                                                                                    OLC [22] - 5:3, 16:19,
                          125:5, 127:3             Newport [1] - 101:10      objection [2] - 55:23,
90:18, 91:15, 93:8,                                                                                   16:22, 17:4, 17:6,
                           Myers [29] - 3:15,      News [1] - 101:10        55:25
93:11, 93:23, 94:9,                                                                                   17:22, 18:5, 18:8,
                          3:17, 4:22, 17:12,       next [6] - 26:8,          objectives [1] -
94:18, 94:25, 95:3,                                                                                   18:25, 19:8, 60:3,
        Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 145 of 151                                                         145



68:25, 83:16, 84:20,      31:7, 98:3, 117:21,       10:10, 10:14, 13:10,      87:8                       piece [2] - 22:22,
85:16, 87:21, 107:13,     120:11                    30:5, 47:10, 100:17,       patentholder [1] -       23:20
107:22, 108:2,             opposed [2] - 32:1,      104:22                    87:7                       pieces [1] - 27:5
108:10, 108:15, 125:9     53:8                       pages [1] - 108:14        patents [2] - 52:9,       pivot [1] - 32:20
 OLC's [1] - 17:6          oppressive [1] - 72:9     Pages [1] - 15:25        52:16                      place [11] - 10:23,
 old [3] - 37:3, 43:10,    options [2] - 17:2,       paper [2] - 22:22,        path [1] - 38:1          50:19, 54:16, 56:7,
44:17                     55:11                     23:20                      pause [1] - 119:18       56:18, 60:10, 65:23,
 Olson [1] - 17:14         order [4] - 22:11,        papers [2] - 4:1, 12:3    pay [2] - 42:7, 111:10   65:24, 78:7, 78:17
 omnibus [1] - 39:16      51:11, 77:19, 113:16       paragraph [1] -           PCAOB [2] - 112:6,        placed [1] - 73:17
 ON [1] - 1:3              orderly [1] - 75:25      72:15                     112:9                      places [1] - 51:4
 one [57] - 8:2, 9:11,     ordinary [1] - 121:5      paraphrasing [1] -        peg [1] - 6:8             plain [6] - 51:2,
9:21, 11:10, 11:18,        organization [14] -      37:8                       pending [1] - 128:1      53:16, 54:14, 61:3,
12:16, 13:16, 13:17,      102:3, 102:18,             parity [1] - 80:8         Pennsylvania [1] -       103:19, 106:23
13:19, 14:10, 16:7,       102:20, 104:3, 104:6,      Part [1] - 71:4          98:14                      plaintiff [1] - 112:23
20:20, 21:1, 21:3,        118:14, 118:17,            part [14] - 5:16,         people [6] - 4:16,        Plaintiff [4] - 59:15,
24:18, 27:23, 27:25,      119:19, 122:7,            17:19, 38:16, 39:8,       48:3, 48:6, 75:10,        94:24, 122:19, 124:20
32:2, 36:18, 38:22,       122:24, 123:1, 123:7      43:2, 52:25, 55:23,       99:1, 103:14               Plaintiffs [5] - 1:5,
39:6, 39:13, 40:7,         organizations [4] -      59:13, 71:3, 82:23,        perfect [2] - 39:25,     44:10, 71:23, 107:7,
42:20, 44:11, 51:24,      103:3, 103:4, 103:21,     90:11, 100:16, 112:3,     42:25                     126:20
52:2, 59:7, 59:19,        120:5                     125:18                     perfectly [5] - 22:7,     plaintiffs [1] - 29:15
60:16, 72:13, 75:9,        organize [1] - 65:12      partial [1] - 72:16      23:6, 26:4, 54:25,         PLAINTIFFS [1] -
77:14, 81:24, 85:6,        original [1] - 52:14      participation [2] -      108:11                    1:16
88:22, 90:6, 95:10,        ORLOFF [1] - 1:22        61:19, 62:8                perhaps [4] - 16:23,      Plaintiffs' [1] -
97:17, 99:5, 107:11,       Orloff [1] - 3:15         particular [4] -         38:24, 85:13, 128:9       126:12
107:24, 109:20,            ostensible [1] -         92:10, 95:15, 104:16       periodically [3] -        play [1] - 5:16
111:17, 113:23,           128:11                     particularized [1] -     76:13, 76:15, 76:17        plead [1] - 124:21
115:12, 117:1, 117:2,      otherwise [6] -          8:5                        permit [3] - 104:21,      pled [2] - 87:24,
117:18, 122:4,            43:10, 43:12, 62:16,       particularly [6] -       106:8, 126:4              125:15
122:18, 123:13,           62:23, 103:2, 123:7       5:25, 36:24, 44:22,        permits [4] - 99:1,       plenty [4] - 24:20,
124:17, 128:14,            oust [1] - 37:15         61:4, 97:4, 118:1         99:5, 102:13, 106:15      31:24, 34:1, 70:8
128:17, 129:10             outset [3] - 84:15,       parties [17] - 4:7,       person [25] - 29:17,      PLLC [1] - 2:1
 one-house [1] - 9:11     109:15, 117:15            4:12, 26:21, 50:20,       93:6, 99:16, 99:17,        plug [3] - 35:7,
 ones [1] - 5:22           overlap [2] - 52:19,     62:11, 65:24, 79:16,      100:2, 100:3, 100:22,     77:15, 78:1
 ongoing [1] - 100:16     99:10                     84:10, 85:21, 93:21,      101:17, 118:1, 118:2,      plugging [1] - 78:15
 open [2] - 31:24,         overlaps [1] - 51:9      101:14, 109:4,            118:12, 118:18,            point [56] - 5:17,
99:24                      overlay [1] - 68:7       111:16, 124:6, 128:4,     119:5, 119:9, 119:13,     11:19, 15:4, 15:11,
 opened [1] - 74:4         overlooked [1] - 86:8    128:8, 128:12             119:25, 121:19,           20:20, 20:21, 25:11,
 opening [1] - 74:1        overridden [1] -          parties' [1] - 6:10      121:21, 122:2,            26:9, 27:12, 27:23,
 operate [1] - 66:14      43:21                      partnership [1] -        122:20, 122:24,           29:20, 30:6, 32:2,
 operated [4] - 22:7,      override [1] - 41:21     118:13                    123:6, 123:10             32:10, 32:19, 33:25,
23:23, 65:20, 65:21        overrides [4] - 34:24,    parts [3] - 21:20,        personal [6] - 10:3,     34:5, 39:6, 41:13,
 operates [3] - 9:7,      34:25, 41:10, 44:21       43:14, 126:4              14:13, 36:18, 51:15,      42:15, 42:18, 45:11,
9:17, 63:7                 overriding [1] - 36:3     party [15] - 21:4,       51:23, 55:22              51:17, 53:6, 58:7,
 operating [1] - 56:4      overrule [1] - 81:1      27:25, 28:10, 29:9,        personally [1] - 10:5    59:7, 64:22, 67:6,
 operative [1] - 82:15     oversight [4] - 67:10,   29:10, 30:8, 43:12,        persons [4] - 90:19,     69:14, 74:22, 74:23,
 opinion [26] - 13:7,     67:22, 68:11, 129:6       59:16, 60:16, 79:24,      101:12, 104:21, 120:2     77:13, 77:14, 81:3,
13:10, 17:24, 18:4,        overtaken [2] -          93:2, 96:4, 99:7,          perspective [2] -        83:11, 85:13, 88:3,
18:23, 20:4, 31:22,       31:14, 71:9               99:24, 110:14             5:12, 13:16               91:8, 98:25, 100:21,
40:14, 45:1, 50:2,         overwhelming [2] -        pass [3] - 19:14,         persuasive [7] -         103:1, 103:18,
50:3, 65:15, 69:1,        11:22, 12:20              38:12, 42:12              17:18, 18:14, 19:1,       104:19, 105:1,
71:4, 83:16, 84:20,        own [14] - 13:7,          passage [1] - 50:21      19:6, 35:9, 48:9,         105:13, 105:15,
85:16, 87:21, 89:10,      16:18, 31:22, 31:23,       passed [10] - 43:3,      48:10                     108:17, 113:23,
96:10, 107:13,            32:22, 37:21, 39:2,       47:19, 50:16, 63:17,       petition [1] - 75:18     118:2, 119:15, 120:8,
107:22, 108:2,            71:11, 72:25, 83:24,      64:16, 80:22, 92:9,        Petitioners [1] - 98:6   121:2, 122:17,
108:10, 108:15, 125:9     88:9, 88:18, 94:22        125:24, 126:1, 126:3       petitions [1] - 90:19    125:14, 128:17
 opinions [10] - 5:4,                                passions [1] - 6:18       phenomenon [1] -          pointed [4] - 64:25,
17:7, 17:9, 18:1, 18:9,                              past [4] - 24:13,        24:16                     76:5, 92:12, 100:9
18:25, 19:2, 19:9,
                                     P
                                                    114:9, 124:24, 125:19      pick [2] - 49:12,         pointing [2] - 78:22,
23:24, 60:3                                          patent [5] - 52:9,       98:24                     99:21
 opportunity [4] -         Page [9] - 7:18, 8:12,   80:16, 80:17, 87:5,        picking [1] - 43:14       points [15] - 5:15,
        Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 146 of 151                                                        146



5:24, 26:25, 31:20,       72:23, 73:1, 73:2,        8:21, 12:8, 12:11,        46:14                    64:5, 84:4, 114:20,
38:18, 45:14, 49:10,      93:18, 93:19, 99:13,      13:24, 19:15, 24:12,       Proceedings [1] -       114:22
58:19, 72:1, 77:10,       101:1, 101:2, 101:4,      24:17, 30:3, 38:12,       130:2                     provides [4] - 34:21,
77:12, 107:23,            104:20, 108:16,           38:13, 70:2, 95:12,        proceedings [1] -       60:1, 119:22, 121:9
111:14, 114:6, 129:18     108:21, 125:8             96:2, 96:5, 96:15,        131:6                     providing [3] -
 political [20] - 6:18,    powers [19] - 8:2,       113:15                     proceeds [1] - 128:5    34:17, 78:16, 80:19
7:12, 10:4, 14:25,        10:24, 12:23, 15:23,       PRESIDENT [1] - 2:1       process [24] - 5:14,     province [2] - 10:13,
19:20, 21:11, 21:14,      21:9, 23:11, 25:23,        President's [5] -        63:9, 64:6, 65:24,       100:15
22:23, 23:7, 24:24,       29:21, 31:15, 73:7,       14:13, 67:13, 83:15,      76:1, 84:12, 89:1,        provision [36] -
48:13, 70:14, 73:12,      88:25, 90:2, 91:3,        84:17, 128:21             90:11, 92:6, 97:20,      33:18, 34:14, 36:13,
73:18, 75:1, 100:15,      91:18, 92:7, 92:20,        Presidential [1] -       100:25, 109:3, 109:5,    36:14, 37:7, 38:8,
126:22, 126:23            93:4, 93:8, 104:10        83:23                     109:7, 112:20,           39:11, 41:2, 41:6,
 politically [2] -         practical [1] - 116:25    presidential [1] -       120:12, 124:25,          41:12, 41:16, 41:22,
21:12, 73:8                pre-1365 [1] - 80:12     24:15                     125:19, 127:23,          43:20, 47:19, 50:22,
 Polk [1] - 12:12          precedent [1] - 66:13     Presidents [2] -         127:24, 128:7,           52:10, 52:12, 53:19,
 pop [1] - 35:14           precedential [1] -       12:12, 24:12              128:12, 128:17,          55:15, 55:18, 56:10,
 portion [2] - 36:8       82:2                       presidents [3] -         128:20                   56:20, 57:14, 80:14,
 position [16] - 5:5,      precedents [2] -         12:14, 24:13               processes [2] -         82:24, 83:1, 92:13,
6:24, 18:7, 18:17,        5:25, 105:16               pressure [1] - 23:7      85:20, 94:22             92:15, 102:13, 113:6,
18:18, 43:17, 44:1,        precisely [2] - 48:16,    presume [2] - 43:8,       produced [1] - 131:6    113:11, 118:5,
53:12, 53:14, 54:6,       82:9                      43:19                      producing [1] - 87:6    118:11, 119:5,
62:17, 64:20, 83:17,       precluded [3] -           presumption [2] -         product [1] - 87:6      125:25, 126:2
86:23, 87:17, 111:9       105:17, 106:16,           52:20, 60:25               production [2] -         provision's [1] -
 positioned [3] - 70:4,   125:22                     pretty [5] - 4:23,       15:23, 115:25            37:15
120:6, 126:21              preclusion [2] -         25:1, 40:9, 89:15,         program [1] - 83:23      provisions [15] -
 positions [2] - 17:11,   105:14, 126:7             125:3                      PROGRAMS [1] -          33:21, 35:10, 41:23,
17:12                      predated [1] - 114:7      prevails [1] - 44:1      1:23                     44:15, 51:9, 51:11,
 Posner [1] - 51:7         predates [2] - 25:16,     prevent [2] - 49:22,      programs [1] - 39:21    52:5, 52:19, 56:5,
 possesses [1] - 93:9     39:7                      122:12                     proof [1] - 19:16       56:9, 81:20, 82:20,
 possible [4] - 33:11,     predating [1] - 5:2       previewed [1] -           proper [2] - 59:20,     126:7, 126:8
85:14, 85:22, 120:9        predicated [1] - 26:1    118:3                     110:14                    prudential [1] -
 possibly [1] - 29:24      preempt [1] - 87:4        primarily [1] - 113:11    properly [4] - 11:9,    117:1
 post [3] - 7:3, 8:7,      preemptive [2] -          principle [2] - 8:1,     11:16, 80:12, 126:13      Public [1] - 68:16
69:8                      87:22, 87:23              10:11                      proposing [1] -          public [17] - 7:21,
 post-1978 [1] - 81:7      preexisted [1] -          principles [7] - 6:20,   117:14                   68:18, 102:3, 102:17,
 post-1980 [1] - 48:15    44:16                     6:25, 7:5, 7:10, 8:2,      proposition [1] -       102:18, 102:19,
 post-1996 [1] - 81:6      premature [1] -          27:22, 102:20             79:25                    103:4, 103:21, 104:2,
 post-Raines [3] -        109:8                      priority [1] - 12:7       prosecution [2] -       104:6, 118:14,
7:3, 8:7, 69:8             premise [2] - 83:21,      private [23] - 15:2,     93:14, 105:25            118:17, 119:19,
 Postal [1] - 52:1        85:18                     27:25, 28:2, 28:4,         protect [2] - 96:8,     122:7, 122:24,
 postdate [3] - 10:18,     prerogative [1] -        28:10, 29:9, 29:10,       97:15                    122:25, 123:6
44:22, 86:25              18:15                     30:8, 48:3, 48:6,          protecting [2] -         pure [2] - 107:24,
 postdating [1] - 82:5     present [2] - 34:18,     50:20, 79:16, 79:24,      97:21, 97:22             108:1
 posture [4] - 27:23,     59:25                     93:2, 93:21, 96:19,        protection [2] -         purpose [6] - 14:9,
28:12, 56:23, 81:23        presentation [1] -       96:24, 97:2, 101:13,      52:16, 72:7              14:12, 15:25, 43:9,
 potential [5] - 13:1,    32:24                     111:16, 113:1, 118:14      protections [1] -       43:21, 67:19
85:20, 87:4, 109:14,       presented [4] - 28:8,     privately [4] - 63:5,    112:8                     purposes [3] - 67:10,
117:9                     37:21, 91:23, 94:10       64:3, 115:14, 117:6        prototypical [1] -      68:11, 120:19
 potentially [1] -         presentment [1] -         privilege [3] - 36:18,   27:2                      pursuant [2] -
124:10                    33:15                     51:23, 55:22               prove [1] - 29:2        100:12, 103:7
 pound [1] - 24:8          presents [1] - 107:24     privileges [1] - 51:16    provide [19] - 13:16,    pursue [1] - 5:21
 power [40] - 7:23,        preserve [1] - 80:23      privity [1] - 21:4       14:23, 23:4, 23:5,        purview [1] - 11:10
8:18, 9:23, 10:4,          preserves [1] - 36:15     problem [7] - 34:23,     32:19, 42:14, 51:22,      push [1] - 120:11
11:22, 13:12, 13:14,       preserving [2] -         56:3, 56:11, 71:19,       68:23, 84:10, 86:21,      pushback [1] - 22:25
14:6, 14:7, 14:25,        44:2, 48:12               101:4, 124:19, 126:21     110:20, 112:18,           pushing [1] - 121:18
15:20, 15:25, 16:2,        Presidency [1] -          problems [3] - 34:22,    114:15, 115:7,            put [15] - 7:15, 8:14,
16:21, 19:12, 19:13,      47:24                     41:1, 125:13              115:16, 116:8,           9:18, 10:4, 13:6,
19:14, 25:15, 29:23,       presidency [1] -          proceed [2] - 5:23,      121:16, 124:11           14:20, 14:21, 30:1,
69:18, 71:12, 71:14,      24:14                     66:6                       provided [8] - 24:4,    43:15, 45:6, 53:14,
72:6, 72:21, 72:22,        President [18] - 3:24,    proceeded [1] -          39:15, 62:16, 62:23,     60:9, 66:1, 80:7,
        Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 147 of 151                                                            147



117:25                      random [2] - 18:22,      111:13, 112:23            114:24, 116:8                 remedy [12] - 30:2,
 puts [1] - 42:11          99:23                      reasonable [1] -           refuses [1] - 68:23       60:7, 74:18, 75:6,
 putting [2] - 103:2,       ranking [1] - 70:1       55:19                       refusing [1] - 75:20      75:23, 91:12, 109:1,
117:16                      rather [8] - 8:25,        reasoned [1] - 18:18       regard [1] - 57:21        110:20, 111:2,
 puzzled [1] - 129:22      38:23, 55:18, 56:7,        reasoning [5] - 7:18,      regarded [1] - 29:24      112:18, 122:15, 123:3
                           56:12, 91:2, 94:21,       13:5, 31:21, 31:22,         regarding [1] -             remind [2] - 40:10,
           Q               123:10                    120:5                     117:10                      80:25
                            rational [1] - 43:9       reasons [13] - 46:16,      regime [1] - 10:9           remotely [1] - 48:9
                            RDR [3] - 2:4, 131:3,    74:5, 76:13, 85:16,         regulated [6] - 99:2,       removal [4] - 9:11,
 quarrel [1] - 79:11       131:12                    87:21, 89:25, 92:22,                                  37:1, 73:17, 112:8
                                                                               103:14, 120:10,
 quash [1] - 87:15          reach [1] - 89:12        95:7, 98:19, 109:1,                                     remove [3] - 8:22,
                                                                               120:15, 121:3, 121:12
 quashed [4] - 28:10,       reached [2] - 22:23,     115:19, 117:15,                                       47:7, 55:18
                                                                                 regulated-regulator
28:19, 30:9, 82:1          23:1                      122:11                                                  removed [10] -
                                                                               -type [1] - 121:12
 questions [18] - 4:9,      reaction [2] - 45:15,     recalling [1] - 119:14                               24:18, 35:6, 44:4,
                                                                                 regulations [1] -
6:7, 32:18, 33:6,          46:23                      receive [2] - 69:6,                                  46:21, 48:1, 52:7,
                                                                               103:8
42:10, 48:19, 59:13,                                 120:16                                                54:17, 58:20, 58:25,
                            read [35] - 4:11,                                    regulator [1] -
60:11, 70:4, 70:13,                                   recent [7] - 17:24,                                  76:9
                           18:14, 25:21, 33:19,                                121:12
73:6, 73:11, 73:18,                                  44:25, 75:11, 89:15,                                    repair [1] - 93:17
                           33:20, 34:2, 35:1,                                    regulatory [4] -
76:3, 88:4, 98:17,                                   89:19, 120:1, 120:13                                    repeal [1] - 80:20
                           36:23, 39:10, 39:11,                                102:23, 102:24,
111:9, 124:1                                          recently [3] - 86:12,                                  repeals [1] - 52:25
                           40:15, 40:24, 41:15,                                103:11, 104:18
 quick [5] - 77:6,         42:21, 43:7, 45:3,        104:5, 105:3                reiterate [1] - 42:9        repeated [1] - 57:7
77:10, 77:11, 77:12,       45:4, 45:7, 48:8,          recess [1] - 35:23         rejected [1] - 94:10        reply [1] - 129:14
124:15                     60:19, 62:15, 81:11,       recited [1] - 15:9         rejecting [1] - 57:13       Report [2] - 47:10,
 quickly [2] - 118:5,      81:19, 82:5, 82:19,        recognition [1] -          rejects [1] - 112:11      47:17
124:13                     82:25, 94:15, 99:21,      42:25                       related [3] - 12:3,         REPORTED [1] - 2:4
 quintessentially [1] -    103:23, 104:4,             recognize [4] -          22:4, 108:12                  REPORTER [3] - 7:6,
100:14                     108:19, 120:13,           25:22, 61:12, 112:18,       relatedly [1] - 106:4     25:4, 33:7
 quite [4] - 24:19,        125:7, 126:13, 129:24     123:8                       relating [3] - 52:1,        Reporter [2] - 2:5,
27:24, 45:12, 124:5         reading [2] - 92:24,      recognized [5] -         52:16, 59:13                131:12
 quote [20] - 7:17,        106:11                    25:18, 27:15, 47:13,        relationship [1] -          reporting [4] - 69:3,
7:20, 7:25, 8:9, 9:19,      reads [3] - 34:16,       47:22, 76:16              121:13                      99:23, 100:12
9:24, 10:7, 10:13,         77:24, 86:14               recognizing [1] -          relationships [1] -         Representative [1] -
10:23, 13:8, 14:22,         Reagan [1] - 12:14       90:14                     100:16                      66:4
15:2, 15:22, 25:21,         real [10] - 36:6,         recollection [2] -         relatively [2] - 89:19,     REPRESENTATIVE
29:22, 30:1, 47:7,         59:15, 59:16, 76:6,       105:12, 120:14            118:5                       S [2] - 1:4, 1:18
47:14, 84:1                86:13, 99:7, 99:8,         reconcile [2] - 30:20,     relevance [2] - 40:4,       Representatives [4]
                           100:24, 101:8, 107:25     60:20                     89:17                       - 3:3, 3:8, 8:19, 10:1
           R                really [45] - 5:22,       record [2] - 3:6,          relevant [6] - 36:2,        represented [1] -
                           15:4, 22:2, 23:8, 25:1,   113:23                    58:1, 72:11, 83:20,         53:7
 Raines [40] - 5:2,        28:6, 29:5, 32:12,         redacted [1] - 85:2      89:20, 128:18                 republic [2] - 6:21,
5:3, 7:1, 7:3, 7:14,       36:7, 38:6, 40:5,          redress [3] - 97:14,       reliance [2] - 38:20,     20:24
7:17, 8:1, 8:7, 8:13,      40:16, 40:23, 42:6,       101:13, 106:6             51:4                          repudiation [1] -
8:14, 8:17, 10:17,         43:12, 45:15, 56:20,       redundancies [2] -         relied [3] - 46:18,       18:8
13:5, 14:25, 15:1,         62:24, 72:22, 75:8,       51:10, 52:20              76:23, 110:10                 request [5] - 67:1,
15:3, 20:5, 20:17,         83:20, 84:17, 86:23,       redundancy [1] -           relief [9] - 29:23,       67:16, 84:25, 85:13,
25:17, 26:3, 26:7,         89:3, 91:5, 92:8,         41:14                     107:8, 108:19,              90:6
27:21, 30:20, 31:22,       92:23, 93:5, 99:24,        redundant [2] - 52:3,    108:23, 110:17,               requested [3] -
38:16, 49:11, 69:8,        101:22, 106:22,           52:12                     115:24, 116:9,              116:1, 116:9, 124:7
69:13, 69:14, 69:15,       107:5, 107:14,             Reed [8] - 15:21,        116:11, 116:19                requests [2] - 87:20,
71:9, 71:16, 71:19,        107:15, 108:10,           88:15, 94:1, 94:10,                                   106:10
                                                                                 rely [4] - 17:17,
72:2, 72:11, 72:15,        108:11, 117:18,           94:15, 94:23, 98:4                                      require [3] - 21:15,
                                                                               23:18, 39:4, 103:1
72:19, 76:21, 76:22        119:8, 119:17,             refer [3] - 41:2,                                    42:14, 115:1
                                                                                 relying [3] - 61:5,
 raise [3] - 40:3, 89:3,   124:16, 128:10, 129:5     63:24, 93:13              111:15, 123:23                required [6] - 84:1,
104:8                       realpolitik [2] -         referral [1] - 105:24      remaining [2] - 3:18,     84:12, 107:20,
 raised [7] - 5:10,        42:25, 43:23               reflects [1] - 111:1                                 111:10, 112:22,
                                                                               127:13
32:21, 38:22, 39:18,        reason [14] - 25:24,      refusal [4] - 73:23,                                 114:19
                                                                                 remarked [1] - 51:7
42:3, 74:2, 105:9          36:6, 40:1, 48:3,         118:21, 119:20,                                         requirement [14] -
                                                                                 remedial [2] - 55:17,
 raises [2] - 6:6,         48:12, 65:10, 77:17,      121:16                                                10:25, 35:6, 37:1,
                                                                               56:6
101:22                     78:6, 81:21, 83:3,         refuse [1] - 19:17                                   44:4, 46:5, 46:17,
                                                                                 remedies [2] - 75:15,
 raising [1] - 70:13       98:23, 106:17,             refused [3] - 74:21,                                 48:2, 48:5, 52:6, 69:3,
                                                                               111:8
        Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 148 of 151                                                            148



99:23, 100:12, 112:1,      revised [1] - 52:6         scheme [9] - 55:17,       senator [2] - 94:25,      72:22
112:19                     revolution [2] - 21:9,    56:6, 56:19, 83:2,        98:7                        Shipbuilding [1] -
 requirements [1] -       24:2                       105:17, 105:21,            send [2] - 87:25,         101:11
100:13                     revolutionary [2] -       118:19, 121:4, 121:14     91:10                       shoes [1] - 96:3
 requires [5] - 8:3,      24:7, 36:24                 scope [1] - 128:24        sending [3] - 22:13,       short [1] - 80:7
67:15, 67:21, 68:16,       rid [1] - 55:9             sea [1] - 25:16          76:1, 129:15                show [3] - 24:12,
128:20                     ridiculous [1] -           second [3] - 39:7,        sense [9] - 33:20,        25:1, 106:12
 rereading [1] -          125:10                     96:4, 108:2               59:10, 78:1, 84:4,          shows [1] - 105:1
106:21                     rights [19] - 10:14,       Secretary [10] - 9:1,    97:1, 101:1, 117:18,        sic [2] - 52:10, 53:18
 reserve [1] - 117:9      28:2, 29:10, 72:7,         66:25, 67:15, 68:23,      120:15, 122:8               side [1] - 125:7
 resistance [1] -         89:21, 90:23, 96:8,        87:14, 88:1, 114:22,       sensible [1] - 36:5        significance [1] -
24:15                     96:14, 96:21, 96:25,       114:24, 115:2, 121:11      sensitive [1] -           19:8
 Resolution [6] -         97:2, 97:15, 97:21,         section [5] - 41:2,      101:22                      significant [2] - 42:6,
63:14, 64:13, 64:16,      97:22, 112:4, 113:1,       50:1, 50:3, 52:11,         sensitivities [1] -       80:14
66:1, 66:12               113:17, 117:9, 123:5       79:3                      104:1                       similar [8] - 57:9,
 resolution [4] - 8:4,     risk [1] - 7:21            Section [18] - 48:15,     sentence [2] - 52:2,      60:14, 86:4, 88:22,
11:19, 29:8, 98:8          Roger [1] - 4:4           49:10, 50:8, 50:16,       52:12                      93:3, 96:17, 104:8,
 resolve [2] - 7:12,       role [1] - 97:20          51:6, 51:25, 52:8,         sentences [2] -           113:20
100:15                     Room [2] - 2:7,           66:24, 99:7, 100:23,      25:13, 25:25                similarly [1] - 120:6
 resolved [1] - 97:11     131:14                     106:1, 106:9, 106:14,      separate [8] - 26:25,      simple [1] - 45:13
 resolving [1] - 90:18     Roosevelt [1] - 12:14     107:11, 114:20,           50:1, 50:3, 68:7,           simpler [1] - 38:1
 respect [14] - 49:11,     round [1] - 6:8           118:6, 125:25, 126:2      68:13, 70:16, 71:3,         simply [6] - 9:2,
49:16, 50:19, 53:11,       rule [5] - 26:2, 62:22,    sections [2] - 5:13,     95:25                      33:16, 51:11, 57:25,
53:21, 54:17, 54:23,      65:11, 65:13, 127:6        82:22                      separation [10] - 8:2,    92:19, 108:17
56:21, 65:12, 65:16,       Rule [5] - 62:15,          see [7] - 4:20, 45:11,   10:24, 12:23, 23:10,        single [2] - 23:20,
83:19, 109:2, 119:9,      62:19, 62:23, 62:25,       82:4, 89:4, 99:25,        25:23, 29:21, 31:15,       71:10
126:12                    90:10                      113:7, 128:21             73:7, 93:4, 104:10          Sirica [4] - 12:1,
 respectfully [2] -        rule-making [1] -          seek [10] - 14:7,         separation-of-            46:1, 46:2, 46:18
86:15, 124:18             65:11                      29:23, 51:19, 63:11,      powers [5] - 8:2,           Sirica's [1] - 50:13
 respects [2] - 52:19,     rulemaking [4] -          74:18, 74:25, 75:5,       10:24, 25:23, 93:4,         sit [1] - 45:6
74:19                     118:23, 119:8,             87:10, 91:11, 97:14       104:10                      sitting [3] - 110:13,
 respond [3] - 95:21,     119:17, 120:24              seeking [12] - 87:15,     Serena [1] - 3:15         110:20, 112:17
117:22, 127:16             rules [7] - 14:2,         87:22, 91:2, 96:24,        SERENA [1] - 1:22          situation [7] - 28:16,
 responding [1] -         63:13, 64:19, 65:4,        97:2, 98:9, 99:22,         Sergeant [4] - 75:19,     44:20, 51:3, 56:25,
21:21                     65:13, 66:11, 66:15        106:5, 111:7, 111:16,     76:1, 88:1, 90:16          87:14, 120:18, 123:4
 response [3] - 106:3,     ruling [5] - 50:13,       113:15                     series [1] - 8:15          six [1] - 76:23
129:19, 129:22            71:6, 87:23, 117:2,         seeks [1] - 84:2          serious [5] - 24:20,       skepticism [2] -
 responses [2] -          127:7                       seem [2] - 8:11, 44:9    41:9, 89:3, 107:14,        86:13, 109:15
72:12, 77:7                Rumsfeld [2] -             Select [7] - 21:2,       108:11                      slam [1] - 101:20
 responsibility [1] -     86:20, 86:24               32:3, 46:3, 46:8, 47:3,    seriously [2] - 109:4,     slam-dunk [1] -
30:4                       run [2] - 58:11, 98:15    50:11, 92:13              127:25                     101:20
 rest [2] - 45:10, 66:1    running [1] - 6:19         Senate [57] - 4:21,       serves [1] - 112:4         slate [3] - 20:14,
 resting [1] - 4:1                                   6:4, 9:3, 21:2, 23:13,     Service [1] - 52:2        40:9, 78:12
                                                     32:3, 34:9, 34:20,
 restrictions [1] -                  S                                          Services [1] - 110:13      slightly [1] - 37:8
73:16                                                35:2, 35:22, 36:16,        set [10] - 63:9, 66:14,    slow [4] - 7:7, 10:15,
 result [2] - 101:24,                                40:17, 40:20, 40:25,      83:16, 107:13,             25:4, 33:8
111:11                     sake [1] - 83:24          41:6, 42:4, 42:5, 46:3,   108:15, 117:15,             slower [1] - 48:25
 retort [1] - 111:19       Samson [1] - 31:11        46:8, 47:3, 47:13,        118:19, 123:3,              slowly [1] - 77:12
 return [7] - 67:1,        sand [1] - 24:8           47:17, 48:16, 50:10,      125:12, 126:15              smart [1] - 102:8
67:14, 116:7, 124:7,       Santander [1] -           50:17, 50:23, 51:18,       sets [2] - 55:16,          solely [1] - 10:13
128:22                    81:19                      53:7, 53:12, 53:24,       65:13                       Solicitor [1] - 112:5
 returns [13] - 14:14,     satisfied [7] - 50:9,     54:4, 54:6, 54:9,          setting [2] - 19:8,        solution [1] - 124:19
67:1, 67:14, 83:15,       58:10, 59:6, 84:8,         54:11, 54:18, 55:10,      64:17                       someone [4] - 16:21,
83:18, 83:24, 84:8,       106:3, 115:9, 116:5        55:17, 56:7, 56:18,        settlement [1] - 85:8     28:1, 95:16, 96:18
84:10, 84:18, 85:12,       satisfy [4] - 50:12,      56:19, 56:20, 57:3,        several [1] - 9:20         sometimes [1] - 43:1
85:19, 85:21, 128:21      109:6, 121:7, 129:6        57:6, 57:18, 57:20,        shall [4] - 52:14,         somewhat [2] -
 review [9] - 87:10,       saw [1] - 99:21           77:16, 78:16, 79:14,      66:25, 107:12, 108:18      105:14, 106:4
87:22, 95:7, 98:20,        scale [1] - 61:1          80:8, 92:13, 98:8,
                                                                                Shapiro [1] - 3:15         sorry [15] - 6:14,
105:14, 105:16,            Scalia [1] - 7:15         102:13, 102:15,
                                                                                SHAPIRO [1] - 1:22        10:15, 11:1, 12:8,
106:13, 106:16, 107:7      Scalia's [1] - 19:3       106:15, 113:5, 125:23
                                                                                shifting [2] - 72:21,     16:14, 37:10, 42:5,
        Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 149 of 151                                                            149



46:2, 48:18, 78:19,         standing [35] - 3:17,      statutes [15] - 34:1,     27:9, 49:20, 53:5,       97:10, 105:5, 106:9
79:11, 79:15, 86:24,       4:24, 8:3, 10:8, 10:25,    42:8, 42:21, 43:7,         57:8, 58:13, 69:10,       Subsection [5] -
95:22, 129:13              13:8, 25:14, 25:23,        43:9, 44:8, 45:3, 45:4,    76:4, 76:7, 93:9,        35:25, 36:1, 36:2,
 sort [16] - 14:18,        26:19, 27:6, 29:1,         92:9, 93:15, 101:5,        102:23, 115:17,          36:4, 36:15
23:25, 25:13, 26:14,       29:4, 29:13, 29:14,        103:8, 105:23,             123:18, 127:10            subsequent [3] -
27:10, 30:18, 43:13,       29:15, 29:17, 30:13,       106:14, 126:4               subject-matter [12] -   31:15, 33:2, 60:17
44:15, 72:16, 73:23,       31:14, 49:11, 49:25,        statutory [39] - 3:17,    4:10, 4:15, 49:20,        substance [1] -
95:15, 107:24,             50:4, 61:22, 62:2,         5:8, 7:10, 24:5, 27:4,     53:5, 57:8, 58:13,       77:23
107:25, 108:7,             69:11, 69:17, 69:22,       27:8, 32:20, 38:4,         69:10, 76:4, 76:7,        substantial [3] -
121:12, 124:16             70:25, 71:7, 71:10,        38:13, 42:15, 42:18,       115:17, 123:18,          28:22, 84:4, 107:25
 sorts [3] - 16:3,         71:13, 74:24, 83:13,       45:12, 57:7, 58:13,        127:10                    substantive [2] -
20:11, 33:17               96:3                       61:2, 67:4, 68:7,           submission [1] -        86:17, 123:21
 sought [7] - 3:25,         Standing [1] - 71:4       68:13, 69:4, 73:12,        117:10                    successfully [1] -
67:13, 75:15, 76:18,        stands [1] - 85:10        74:20, 77:13, 82:5,         submit [8] - 32:12,     24:25
92:4, 92:9, 115:25          Stanton [1] - 9:1         82:10, 83:2, 83:5,         38:10, 118:22, 119:8,     sudden [3] - 21:23,
 sounds [2] - 70:6,         start [7] - 86:2,         93:23, 105:17,             119:16, 120:24,          24:22, 24:24
99:15                      99:14, 100:3, 110:11,      113:18, 113:21,            124:18, 125:21            suddenly [2] - 21:12,
 source [2] - 67:2,        128:3, 128:9               113:24, 114:1,              subpoena [58] -         37:2
67:4                        started [1] - 75:12       114:15, 121:14,            11:7, 11:13, 11:21,       sue [37] - 9:15,
 sources [1] - 110:7        state [5] - 39:8,         122:18, 122:20,            13:3, 13:11, 13:12,      18:11, 26:4, 28:3,
 Souter [1] - 7:19         52:10, 80:19, 120:4,       123:12, 123:18             15:9, 16:2, 16:25,       28:21, 36:16, 38:8,
 south [1] - 98:7          122:8                       stay [1] - 95:17          21:17, 28:6, 28:11,      38:13, 46:9, 47:20,
 sovereign [2] -            State [1] - 71:20          Steel [1] - 26:14         28:19, 28:22, 30:9,      48:13, 69:22, 71:18,
104:9, 104:12               statement [1] - 86:20      steer [1] - 26:18         33:13, 34:17, 41:7,      79:15, 79:21, 87:7,
 Speaker [2] - 62:10,       statements [1] -           stenographic [1] -        47:16, 49:21, 49:23,     87:14, 95:12, 96:18,
64:7                       83:13                      131:5                      51:19, 53:2, 55:3,       99:2, 99:5, 102:11,
 speaking [3] - 17:10,      states [4] - 103:2,        step [4] - 6:23,          56:1, 56:15, 57:2,       102:14, 103:16,
23:15, 109:20              103:3, 103:9, 103:10       34:16, 95:8, 103:6         57:5, 59:18, 62:20,      106:2, 106:5, 106:15,
 speaks [3] - 10:2,         STATES [5] - 1:1,          STEVEN [1] - 1:21         63:11, 65:16, 68:6,      110:15, 118:19,
48:24, 62:17               1:4, 1:7, 1:13, 2:1         Steven [1] - 3:15         70:5, 71:12, 74:19,      119:10, 120:3,
 special [1] - 98:7         States [27] - 2:5, 3:2,    still [7] - 5:20, 48:5,   75:21, 76:10, 76:17,     121:23, 122:2,
 specific [28] - 4:9,      3:3, 3:14, 17:10, 24:1,    50:19, 54:16, 82:17,       77:19, 82:1, 87:20,      125:24, 126:5
6:4, 34:9, 41:22,          38:21, 46:22, 54:18,       123:17, 123:18             88:20, 91:13, 93:1,       sued [8] - 9:2, 9:3,
44:21, 45:3, 45:9,         57:14, 58:23, 59:7,         Stone [1] - 4:4           94:11, 94:16, 95:12,     27:25, 28:4, 51:14,
50:17, 50:21, 50:22,       59:15, 70:2, 82:17,         stood [1] - 113:14        95:16, 95:17, 96:18,     102:7, 118:16
51:14, 53:2, 53:18,        98:7, 99:2, 99:3, 99:8,     stop [2] - 113:16,        98:10, 113:12,            sufficient [3] - 19:19,
53:19, 54:15, 55:16,       100:24, 101:8, 103:8,      121:23                     113:16, 113:19, 114:2    19:20, 47:23
55:20, 56:3, 56:10,        103:12, 103:16,             story [4] - 35:5, 35:9,    subpoena's [1] -         suggest [4] - 27:1,
56:11, 61:4, 64:5,         118:9, 122:23, 131:13      36:2, 104:3                30:12                    30:24, 54:8, 128:7
92:11, 95:15, 97:8,         States-initiated [1] -     strange [1] - 39:14        subpoenaed [1] -         suggested [3] - 11:6,
113:18, 114:16, 123:1      38:21                       Street [1] - 1:24         51:15                    31:1, 109:15
 specifically [6] -         statute [54] - 11:5,       strikes [3] - 84:22,       subpoenaing [3] -        suggesting [4] -
39:1, 42:4, 47:14,         36:9, 41:15, 43:2,         102:25, 106:22             4:16, 15:12, 75:10       4:23, 5:9, 6:1, 112:14
93:25, 102:4, 121:9        43:3, 43:22, 44:3,          strong [5] - 4:23,         subpoenas [55] -         suggestion [1] -
 spend [1] - 83:11         44:9, 44:10, 44:21,        26:12, 54:22, 98:22,       4:18, 15:20, 16:19,      128:18
 sponte [2] - 58:14,       44:22, 46:7, 47:3,         106:22                     20:22, 21:7, 21:13,       suggestions [1] -
59:10                      47:14, 48:8, 48:14,         strongest [1] - 98:21     21:22, 22:13, 23:16,     120:3
 square [1] - 6:8          60:15, 60:17, 60:18,        strongly [3] - 31:9,      23:17, 35:3, 35:4,        suggests [2] - 60:17,
 squarely [1] - 91:23      61:4, 67:14, 68:16,        70:20, 115:10              46:9, 50:16, 50:18,      120:6
 Staff [1] - 84:19         68:21, 69:1, 69:7,          structure [2] - 7:4,      50:23, 51:1, 53:2,        suing [7] - 11:20,
 staff [2] - 68:25, 69:6   77:15, 80:17, 80:23,       7:9                        53:21, 54:23, 55:1,      11:21, 17:19, 22:8,
                           81:8, 83:4, 97:6, 99:1,                               55:17, 56:20, 56:21,     97:18, 97:19, 122:13
 staffer [1] - 65:7                                    structured [1] -
                           99:4, 101:6, 101:19,                                  61:5, 69:24, 69:25,       suit [15] - 9:22, 35:2,
 stage [2] - 67:18,                                   104:17
                           104:4, 105:25, 106:7,                                 73:21, 73:22, 73:24,     35:22, 38:1, 46:4,
107:2                                                  study [1] - 37:12
                           108:17, 110:19,                                       74:10, 74:25, 75:3,      53:23, 53:24, 59:14,
 stake [4] - 8:18,                                     stuff [1] - 23:8
                           114:19, 114:25,                                       75:18, 78:8, 79:17,      59:15, 81:14, 101:16,
27:22, 90:24, 112:4                                    sua [2] - 58:14, 59:10
                           115:2, 115:9, 115:19,                                 88:9, 88:18, 90:6,       102:16, 104:20,
 stand [2] - 79:24,                                    subcommittee [2] -
                           116:2, 116:6, 119:21,                                 90:9, 90:10, 90:12,      113:15
87:17                                                 84:2, 84:24
                           121:9, 122:13, 123:2,                                 90:14, 91:10, 93:21,      Suite [1] - 2:2
 standards [1] -                                       subject [17] - 4:10,
                           123:5, 125:4                                          94:2, 94:3, 94:7,         suits [11] - 38:6,
114:14                                                4:15, 9:11, 21:10,
       Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 150 of 151                                                             150



39:12, 42:13, 44:17,     1:17                       78:2, 78:19, 78:22,        19:4                        TRANSCRIPT [1] -
46:21, 50:19, 59:6,       Tax [1] - 106:4           79:1, 79:5, 79:9,           thorough [1] -            1:12
80:9, 80:11, 80:12,       tax [16] - 14:13, 67:1,   79:19, 80:1, 80:25,        105:21                      treading [1] - 109:17
101:12                   67:13, 83:15, 83:18,       82:12, 82:15, 83:7,         thoughtfully [1] -         Treasury [3] - 3:4,
 summary [2] - 27:12,    83:24, 84:8, 84:10,        83:9, 84:14, 85:24,        84:20                      114:22, 121:11
125:1                    84:18, 85:12, 85:19,       86:2, 86:6, 86:24,          thoughts [3] - 4:8,        TREASURY [1] - 1:8
 superfluous [5] -       85:20, 106:7, 116:7,       87:12, 87:25, 89:15,       6:10, 6:14                  treated [1] - 92:3
34:24, 41:21, 92:21,     124:7, 128:21              90:13, 91:7, 93:1,          threatened [1] - 12:3      treaties [1] - 82:17
106:15, 126:9             taxpayers [1] - 106:5     93:10, 93:20, 94:5,         threatening [1] -          Treaty [1] - 12:4
 supervisors' [1] -       team [1] - 45:10          94:14, 94:23, 95:2,        12:6                        TREVOR [1] - 1:12
128:23                    technical [2] - 8:11,     95:6, 95:10, 95:20,         three [6] - 10:1,          trial [2] - 4:4, 90:11
 supplement [1] -        47:7                       96:16, 97:4, 97:25,        12:17, 16:20, 95:7,         tribes [2] - 44:18,
117:17                    technically [1] - 96:5    98:5, 98:9, 98:12,         98:19, 116:24              120:4
 support [2] - 19:20,     Ted [1] - 17:14           98:18, 98:21, 98:24,        threshold [1] -            tried [2] - 12:16,
78:11                     tempted [1] - 39:20       99:15, 99:20, 100:5,       125:16                     12:19
 suppose [1] - 90:22      ten [1] - 60:8            102:1, 102:7, 102:17,       throughout [2] -           trophies [1] - 120:16
 supposed [7] -           tension [1] - 7:24        102:25, 103:18,            24:21, 75:9                 trouble [2] - 36:12,
12:22, 19:9, 23:3,        tenuous [1] - 58:8        104:5, 104:8, 105:3,        thumb [1] - 61:1          43:20
43:7, 43:8, 88:24,        Tenure [2] - 8:21, 9:4    105:10, 106:18,             timing [2] - 20:3,         true [15] - 19:2,
106:23                    terms [10] - 41:11,       106:21, 107:1,             43:16                      27:11, 29:12, 62:24,
 supremacy [1] -         57:5, 59:15, 62:6,         107:17, 107:20,             Title [2] - 81:11,        68:20, 73:20, 74:5,
103:7                    64:6, 68:21, 73:2,         109:10, 109:12,            82:22                      74:10, 75:4, 75:14,
 Supreme [29] - 9:24,    74:9, 119:18, 124:8        111:14, 113:4, 114:5,       title [2] - 71:4, 81:10   77:17, 112:16,
10:23, 15:20, 20:16,                                115:4, 115:20,              today [12] - 3:25,
                          territory [2] - 110:3,                                                          124:23, 131:4, 131:5
25:21, 26:13, 31:14,                                116:10, 116:14,            6:18, 17:6, 18:17,
                         123:11                                                                            Truman [1] - 12:14
43:6, 44:25, 67:23,                                 116:16, 116:21,            20:15, 28:15, 36:10,
                          text [6] - 34:14,                                                                try [7] - 16:4, 43:24,
68:15, 71:20, 73:9,                                 117:12, 117:14,            74:6, 82:10, 83:5,
                         35:10, 38:11, 43:8,                                                              43:25, 55:6, 88:1,
75:16, 76:21, 80:18,                                117:23, 117:25,            104:25, 122:10
                         43:9, 43:24                                                                      88:3, 124:14
81:16, 87:2, 88:16,                                 118:22, 119:2,
                          textual [1] - 82:21                                   TODD [1] - 1:17            trying [12] - 6:8,
89:19, 93:25, 94:5,                                 119:11, 120:7,
                          textualism [1] - 45:2                                 Todd [1] - 3:10           14:12, 30:6, 37:2,
101:10, 105:15,                                     120:25, 121:17,
                          THE [188] - 1:1, 1:7,                                 together [7] - 12:10,     57:20, 78:19, 79:13,
112:7, 112:11, 114:8,                               122:4, 122:14,
                         1:12, 1:16, 1:21, 2:1,                                33:20, 34:2, 43:24,        80:23, 82:9, 91:17,
121:20, 121:21                                      123:16, 123:23,
                         2:1, 3:1, 3:12, 3:20,                                 81:20, 82:20, 110:8        101:25, 103:25
 surely [4] - 103:4,                                124:3, 124:12, 125:3,
                         4:2, 4:6, 7:6, 11:2,                                   took [4] - 6:23, 66:5,     turn [9] - 12:3, 32:16,
103:21, 114:23,                                     127:2, 127:4, 127:19,
                         13:22, 15:3, 16:12,                                   108:12, 108:13             48:20, 83:18, 87:9,
121:15                                              129:8, 129:12,
                         16:16, 16:18, 17:7,                                    tool [1] - 103:16         95:4, 98:16, 100:22,
 surprising [2] -                                   129:23, 130:1
                         17:16, 17:20, 17:24,                                   tools [7] - 7:12, 16:4,   106:23
19:25, 55:10                                         themselves [2] -
                         19:23, 21:24, 22:12,                                  19:11, 20:21, 23:1,         two [32] - 5:13, 7:3,
 survives [1] - 115:5                               40:21, 102:8
                         22:18, 24:6, 24:10,                                   24:24, 88:18               8:3, 12:17, 16:7,
 susceptible [1] -                                   then-Judge [1] - 8:7
                         25:4, 25:7, 25:9, 26:6,                                top [1] - 60:22           16:22, 17:2, 21:1,
105:4                                                theory [4] - 55:4,
                         26:17, 26:21, 28:25,                                   topic [2] - 19:1,         22:25, 25:20, 26:25,
 symmetrical [1] -                                  55:5, 77:14, 79:13
                         31:1, 32:7, 33:7,                                     124:16                     27:5, 31:16, 35:24,
97:1                                                 therefore [6] - 26:23,
                         33:25, 34:5, 34:8,                                     totally [1] - 16:6        42:20, 43:4, 47:18,
 symmetrically [1] -                                27:20, 115:18,
                         34:11, 35:14, 35:17,                                   touch [3] - 38:16,        47:25, 48:4, 57:16,
97:3                                                120:11, 120:17,
                         35:20, 37:9, 38:15,                                   46:12, 73:25               60:19, 77:6, 77:9,
 system [2] - 8:10,                                 126:10
                         38:25, 39:18, 40:10,                                   tough [2] - 5:5, 34:2     77:12, 78:15, 85:23,
10:7                                                 therein [1] - 45:9
                         42:20, 42:24, 44:6,                                    trademarks [1] -          95:25, 99:10, 107:23,
                         45:14, 45:18, 45:21,        They've [1] - 112:12
                                                                               52:17                      124:16, 125:24, 127:4
                                                     they've [8] - 5:22,
          T              46:23, 47:1, 48:21,
                                                    17:8, 25:2, 29:18,
                                                                                tradition [15] - 88:13,    Tyler [2] - 12:11,
                         49:1, 49:3, 49:5, 53:7,                               88:21, 88:23, 90:5,        12:12
                         53:22, 54:2, 54:8,         76:18, 90:14, 104:25,
                                                                               90:7, 90:8, 90:12,          type [10] - 4:24, 42:4,
 table [1] - 3:9         55:4, 56:22, 58:7,         106:22
                                                                               91:1, 91:16, 91:19,        55:25, 71:5, 106:19,
 take-back [1] - 127:5   60:13, 61:8, 61:24,         thinking [4] - 11:12,
                                                                               94:20, 97:13, 97:17,       112:2, 114:18,
 talks [2] - 72:4,       62:13, 63:4, 63:14,        15:5, 78:13, 128:8
                                                                               126:24                     121:12, 123:4, 127:20
101:11                   63:19, 63:22, 64:2,         thinks [5] - 13:17,
                                                                                traditionally [1] -        types [7] - 39:16,
 target [1] - 95:16      64:12, 64:22, 66:17,       23:13, 42:13, 87:19,
                                                                               65:5                       41:25, 72:5, 111:9,
 targeted [1] - 92:8     66:21, 67:2, 67:24,        101:19                                                112:15, 114:14,
                                                                                train [2] - 16:10,
 Tatel's [1] - 65:15     68:3, 69:8, 70:6,           third [2] - 96:4, 99:23                              128:25
                                                                               16:18
 Tatelman [1] - 3:10     71:25, 74:6, 75:7,          third-party [1] - 96:4                                typical [1] - 11:4
                                                                                transcript [2] -
 TATELMAN [1] -          77:2, 77:8, 77:11,          Thomas [2] - 7:16,                                    typically [1] - 100:25
                                                                               131:5, 131:6
        Case 1:19-cv-01974-TNM Document 70 Filed 11/12/19 Page 151 of 151                                                           151



           U                unique [1] - 74:19                   V                vs [1] - 1:6              withdraw [2] -
                            uniquely [1] - 126:20                                                          109:24, 129:18
                            UNITED [5] - 1:1,                                               W               withdrawn [2] - 17:7,
  U.S [2] - 1:18, 1:23     1:4, 1:7, 1:13, 2:1         vacuum [1] - 103:24                                 17:8
  ultimate [1] - 30:2       united [1] - 2:5           Valeo [1] - 29:22                                    withhold [1] - 19:13
  ultra [3] - 116:13,                                  valid [1] - 115:12         wait [1] - 87:9
                            United [26] - 3:2, 3:3,                                                         witness [1] - 55:22
116:17, 117:25                                         validity [1] - 75:17       waive [2] - 32:25,
                           3:14, 17:10, 24:1,                                                               wonder [1] - 65:3
  unauthorized [1] -                                   value [2] - 17:18,        40:2
                           38:21, 46:22, 54:17,                                                             word [2] - 107:12,
106:6                      57:14, 58:23, 59:6,        41:24                       walk [2] - 110:6,
                                                                                                           108:18
  uncertain [2] - 68:21,   59:15, 70:2, 82:17,         variety [1] - 52:16       118:4
                                                                                                            words [3] - 59:1,
124:8                      98:7, 99:2, 99:3, 99:8,     various [3] - 46:16,       Wall [4] - 6:15, 13:6,
                                                                                                           67:23, 124:20
  uncharted [1] -          100:24, 101:8, 103:8,      56:9, 75:13                61:15, 76:17
                                                                                                            works [10] - 23:11,
123:11                     103:12, 103:16,             vast [1] - 20:25           wants [7] - 19:21,
                                                                                                           35:12, 45:2, 62:14,
  unclear [1] - 101:20     118:8, 122:22, 131:13       vehicle [1] - 119:22      21:14, 23:18, 28:22,
                                                                                                           85:4, 87:3, 100:25,
  uncommon [1] -            universal [2] -            version [1] - 44:19       38:6, 127:16, 129:23
                                                                                                           107:7, 108:6, 110:8
113:12                     101:11, 124:19              versus [28] - 3:3, 7:1,    War [1] - 9:1
                                                                                                            world [1] - 44:2
  unconstitutional [2]      unless [8] - 32:17,       7:14, 8:8, 9:10, 10:4,      Washington [10] -
                                                                                                            worried [2] - 87:6,
- 9:4, 16:23               33:5, 35:12, 48:19,        10:12, 12:1, 13:13,        1:7, 1:19, 1:25, 2:7,
                                                                                                           109:25
  under [78] - 6:25,       62:16, 62:23, 80:10,       14:19, 15:21, 18:24,       12:3, 12:7, 12:8, 12:9,
                                                                                                            worse [4] - 27:18,
7:1, 10:9, 12:23, 13:5,    98:16                      19:5, 20:3, 20:5,          22:16, 131:14
                                                                                                           40:7, 40:21, 41:20
29:21, 30:22, 38:22,        unnecessary [1] -         29:22, 31:11, 31:23,        water [2] - 30:22,
                                                                                                            wrestle [2] - 31:7,
45:22, 49:20, 50:5,        110:2                      46:1, 46:3, 73:16,         48:11
                                                                                                           40:5
50:13, 51:2, 52:1,          unprecedented [4] -       80:17, 81:18, 86:20,        Ways [3] - 3:2,
                                                                                                            wring [1] - 16:4
52:9, 52:15, 52:20,        16:6, 73:23, 74:9,         86:24, 94:12, 96:14,       121:10, 122:25
                                                                                                            writing [2] - 20:14,
52:22, 53:3, 53:4,         114:24                     119:5                       ways [2] - 16:20,
                                                                                                           117:16
53:5, 53:22, 53:24,         untenable [1] - 40:24      vested [1] - 8:22         120:18
                                                                                                            written [4] - 4:13,
53:25, 54:4, 54:12,         unusual [4] - 29:16,       veto [2] - 9:12, 19:16     WAYS [1] - 1:3
                                                                                                           67:16, 82:9, 121:11
56:16, 57:15, 58:4,        56:23, 121:4, 123:8         veto-proof [1] -           weigh [1] - 73:13
                                                                                                            wrongly [1] - 7:3
59:3, 59:11, 59:13,         up [35] - 11:14,          19:16                       weighed [4] - 58:2,
                                                                                                            wrote [1] - 40:14
59:20, 60:2, 60:8,         16:21, 22:18, 26:18,        viable [2] - 109:16,      73:19, 76:19, 126:17
65:11, 67:7, 69:1,         26:22, 35:11, 35:14,       109:23                      weighing [1] - 75:1
69:6, 79:22, 82:16,                                                               weighs [1] - 70:20
                                                                                                                      Y
                           35:16, 36:1, 36:5,          view [7] - 17:5, 17:6,
89:11, 92:20, 93:9,        39:2, 44:19, 49:5,         17:14, 18:10, 20:11,        weird [2] - 40:20,
94:6, 101:17, 102:20,      49:12, 55:16, 58:15,       108:22, 124:11             40:23                      year [1] - 47:25
104:20, 105:4,             62:2, 63:9, 64:17,          views [1] - 17:18          welcome [1] - 127:17      years [22] - 5:25,
105:13, 105:15,            65:13, 65:23, 66:15,        vindicate [1] -            well-written [1] -       6:21, 14:13, 16:7,
106:22, 107:5,             71:16, 77:6, 85:4,         113:17                     4:13                      17:6, 22:8, 22:13,
110:18, 110:21,            85:10, 86:23, 90:15,        violated [1] - 96:22       whatnot [2] - 46:10,     24:25, 25:20, 31:16,
111:2, 112:9, 113:24,      97:5, 97:7, 100:6,          violation [12] -          46:22                     44:3, 47:18, 47:25,
114:18, 115:19,            113:14, 118:19,            107:9, 108:7, 108:23,       whatsoever [1] -         48:4, 51:18, 55:21,
116:1, 118:2, 118:16,      123:3, 125:10              110:15, 110:17,            43:21                     57:16, 60:8, 74:5,
119:10, 120:3, 121:8,       upend [1] - 22:11         110:22, 111:11,             whereas [2] - 13:24,     78:15, 80:18
121:14, 121:21,             upheaval [1] - 22:3       112:16, 112:18,            37:5                       yourself [1] - 94:12
122:2, 122:13, 123:1,       upshot [1] - 126:7        124:10, 124:21,             White [1] - 68:25         yourselves [1] - 3:6
123:10, 126:25,             urge [1] - 115:10         126:10                      whole [7] - 25:14,
127:11                      urged [1] - 57:14          vires [3] - 116:13,       56:23, 58:16, 71:13,                 Z
  underlay [1] - 8:1        US [7] - 3:8, 33:19,      116:17, 117:25             83:21, 123:17, 124:25
  underlying [2] -         43:22, 78:12, 81:10,        Virginia [1] - 2:3         widely [1] - 15:24
10:24, 123:19                                                                                               Ziglar [1] - 126:13
                           92:24, 120:17               vis-à-vis [3] - 16:23,     WILLIAM [1] - 2:1
  underscoring [1] -                                                                                        Zivotifsky [1] - 73:9
                            USA [1] - 81:19           55:11, 89:21                willing [5] - 54:3,
59:22                       USC [10] - 49:20,          vital [1] - 7:22          54:6, 127:14, 129:3,
  understood [11] -        92:15, 99:7, 100:23,        voices [1] - 120:12       129:17
17:20, 59:3, 59:14,        101:9, 106:1, 106:14,       voluntarily [1] -          willpower [1] - 47:23
60:1, 70:23, 75:5,         125:25, 126:2              127:12                      Wilson [1] - 2:2
77:15, 113:9, 113:11,       uses [2] - 107:12,         vote [12] - 21:15,         win [1] - 78:5
114:23, 125:2              108:18                     24:18, 61:12, 62:25,        Windsor [2] - 7:16,
  undisputable [2] -        utilize [1] - 104:13      63:1, 63:15, 63:16,        19:3
107:8, 116:6                                          63:22, 63:25, 64:9,         wipe [1] - 56:8
  unhappy [3] -                                       64:24, 66:5                 wise [1] - 127:21
100:19, 100:20, 101:3                                  voted [1] - 14:22          wisely [1] - 67:22
